Exhibit 10.1

 

Execution Copy

 

 

CREDIT AGREEMENT

 

Dated as of June 12, 2008

 

Among

 

EMERALD DRILLER COMPANY,

 

SAPPHIRE DRILLER COMPANY,

 

AQUAMARINE DRILLER COMPANY,

 

and

 

TOPAZ DRILLER COMPANY,

 

as Borrowers,

 

VANTAGE DRILLING COMPANY
AND CERTAIN SUBSIDIARIES THEREOF PARTY HERETO,

 

as Guarantors

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

as Lenders,

 

and

 

NATIXIS,

 

as Facility Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

NATIXIS, BTMU CAPITAL CORPORATION AND
FORTIS BANK S.A./N.V., NEW YORK BRANCH,
as Mandated Lead Arrangers

and

NATIXIS, BTMU CAPITAL CORPORATION AND
FORTIS BANK S.A./N.V., NEW YORK BRANCH,
as Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

Section 1.01

 

Certain Defined Terms

 

1

 

 

 

 

 

Section 1.02

 

Computation of Time Periods

 

33

 

 

 

 

 

Section 1.03

 

Accounting Terms

 

33

 

 

 

 

 

Section 1.04

 

Classes of Advances

 

33

 

 

 

 

 

Section 1.05

 

Miscellaneous

 

33

 

 

 

 

 

ARTICLE II

THE CREDIT FACILITIES

 

34

 

 

 

 

 

Section 2.01

 

The Advances

 

34

 

 

 

 

 

Section 2.02

 

Method of Borrowing

 

36

 

 

 

 

 

Section 2.03

 

Fees

 

39

 

 

 

 

 

Section 2.04

 

Reduction of the Commitments

 

40

 

 

 

 

 

Section 2.05

 

Repayment

 

41

 

 

 

 

 

Section 2.06

 

Interest

 

42

 

 

 

 

 

Section 2.07

 

Prepayments

 

43

 

 

 

 

 

Section 2.08

 

Funding Losses

 

47

 

 

 

 

 

Section 2.09

 

Increased Costs

 

47

 

 

 

 

 

Section 2.10

 

Payments and Computations

 

49

 

 

 

 

 

Section 2.11

 

Taxes

 

50

 

 

 

 

 

Section 2.12

 

Sharing of Payments, Etc

 

52

 

 

 

 

 

Section 2.13

 

Applicable Lending Offices

 

52

 

 

 

 

 

Section 2.14

 

Letters of Credit

 

52

 

 

 

 

 

Section 2.15

 

Mitigation Obligations; Designation of a Different Lending Office

 

57

 

 

 

 

 

Section 2.16

 

Joint and Several Liability of the Borrowers

 

58

 

 

 

 

 

Section 2.17

 

Mitigation Obligations; Replacement of Lenders

 

58

 

 

 

 

 

ARTICLE III

CONDITIONS OF LENDING

 

59

 

 

 

 

 

Section 3.01

 

Initial Conditions Precedent

 

59

 

 

 

 

 

Section 3.02

 

Conditions Precedent to Term Borrowings

 

63

 

 

 

 

 

Section 3.03

 

Conditions Precedent to Top-Up Borrowings

 

64

 

 

 

 

 

Section 3.04

 

Conditions Precedent to Revolving Borrowings

 

64

 

 

 

 

 

Section 3.05

 

Conditions Precedent to Each Borrowing

 

64

 

 

 

 

 

Section 3.06

 

Determinations Under Sections 3.01, 3.02, 3.03, 3.04 and 3.05

 

65

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

65

 

 

 

 

 

Section 4.01

 

Existence; Subsidiaries

 

65

 

 

 

 

 

Section 4.02

 

Power and Authority

 

65

 

 

 

 

 

Section 4.03

 

Authorization and Approvals

 

65

 

 

 

 

 

Section 4.04

 

Enforceable Obligations

 

66

 

 

 

 

 

Section 4.05

 

Financial Statements; No Material Adverse Effect

 

66

 

 

 

 

 

Section 4.06

 

True and Complete Disclosure

 

67

 

 

 

 

 

Section 4.07

 

Litigation

 

67

 

 

 

 

 

Section 4.08

 

Compliance with Laws

 

67

 

 

 

 

 

Section 4.09

 

No Default

 

68

 

 

 

 

 

Section 4.10

 

Subsidiaries; Corporate Structure

 

68

 

 

 

 

 

Section 4.11

 

Condition of Properties

 

68

 

 

 

 

 

Section 4.12

 

Environmental Condition

 

68

 

 

 

 

 

Section 4.13

 

Insurance

 

68

 

 

 

 

 

Section 4.14

 

Taxes

 

69

 

 

 

 

 

Section 4.15

 

ERISA Compliance

 

69

 

 

 

 

 

Section 4.16

 

Security Interests

 

70

 

 

 

 

 

Section 4.17

 

Labor Relations

 

70

 

 

 

 

 

Section 4.18

 

Intellectual Property

 

71

 

 

 

 

 

Section 4.19

 

Solvency

 

71

 

 

 

 

 

Section 4.20

 

Margin Regulations

 

71

 

 

 

 

 

Section 4.21

 

Investment Company Act

 

72

 

 

 

 

 

Section 4.22

 

Rig Construction Contracts

 

72

 

 

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

72

 

 

 

 

 

Section 5.01

 

Preservation of Existence, Etc

 

72

 

 

 

 

 

Section 5.02

 

Compliance with Laws, Etc

 

72

 

 

 

 

 

Section 5.03

 

Maintenance of Property

 

72

 

 

 

 

 

Section 5.04

 

Maintenance of Insurance

 

73

 

 

 

 

 

Section 5.05

 

Payment of Taxes, Etc

 

77

 

 

 

 

 

Section 5.06

 

Reporting Requirements

 

78

 

 

 

 

 

Section 5.07

 

Other Notices

 

81

 

 

 

 

 

Section 5.08

 

Books and Records; Inspection

 

82

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

Section 5.09

 

Use of Proceeds

 

82

 

 

 

 

 

Section 5.10

 

Nature of Business

 

83

 

 

 

 

 

Section 5.11

 

Operation of Rigs

 

83

 

 

 

 

 

Section 5.12

 

Additional Guarantors

 

84

 

 

 

 

 

Section 5.13

 

Further Assurances in General

 

84

 

 

 

 

 

Section 5.14

 

Delivery Date Collateral Requirements

 

85

 

 

 

 

 

Section 5.15

 

Drilling Contracts

 

88

 

 

 

 

 

Section 5.16

 

Separate Existence

 

88

 

 

 

 

 

Section 5.17

 

Post-Closing Requirements

 

89

 

 

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

 

90

 

 

 

 

 

Section 6.01

 

Liens, Etc

 

90

 

 

 

 

 

Section 6.02

 

Debts, Guaranties and Other Obligations

 

91

 

 

 

 

 

Section 6.03

 

Merger or Consolidation

 

92

 

 

 

 

 

Section 6.04

 

Asset Sales

 

92

 

 

 

 

 

Section 6.05

 

Investments

 

93

 

 

 

 

 

Section 6.06

 

Restricted Payments

 

93

 

 

 

 

 

Section 6.07

 

Change in Nature of Business

 

94

 

 

 

 

 

Section 6.08

 

Transactions With Affiliates

 

94

 

 

 

 

 

Section 6.09

 

Maintenance of Ownership of Subsidiaries

 

94

 

 

 

 

 

Section 6.10

 

Agreements Restricting Liens and Distributions

 

94

 

 

 

 

 

Section 6.11

 

Limitation on Accounting Changes or Changes in Fiscal Periods

 

95

 

 

 

 

 

Section 6.12

 

Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities

 

95

 

 

 

 

 

Section 6.13

 

Amendment of Material Contracts

 

95

 

 

 

 

 

Section 6.14

 

Operation of Rigs

 

95

 

 

 

 

 

Section 6.15

 

Bank Accounts

 

96

 

 

 

 

 

Section 6.16

 

Capital Expenditures

 

96

 

 

 

 

 

Section 6.17

 

Leverage Ratio

 

96

 

 

 

 

 

Section 6.18

 

Net Debt to Capitalization Ratio

 

97

 

 

 

 

 

Section 6.19

 

Free Cash Balances

 

97

 

 

 

 

 

Section 6.20

 

Working Capital Ratio

 

97

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

Section 6.21

 

Fixed Charge Coverage Ratio

 

97

 

 

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

 

97

 

 

 

 

 

Section 7.01

 

Events of Default

 

97

 

 

 

 

 

Section 7.02

 

Optional Acceleration of Maturity

 

100

 

 

 

 

 

Section 7.03

 

Automatic Acceleration of Maturity

 

100

 

 

 

 

 

Section 7.04

 

Non-exclusivity of Remedies

 

101

 

 

 

 

 

Section 7.05

 

Right of Set-off

 

101

 

 

 

 

 

Section 7.06

 

Application of Proceeds

 

101

 

 

 

 

 

ARTICLE VIII

THE GUARANTY

 

103

 

 

 

 

 

Section 8.01

 

Liabilities Guaranteed

 

103

 

 

 

 

 

Section 8.02

 

Nature of Guaranty

 

103

 

 

 

 

 

Section 8.03

 

Agent’s Rights

 

104

 

 

 

 

 

Section 8.04

 

Guarantor’s Waivers

 

104

 

 

 

 

 

Section 8.05

 

Maturity of Obligations, Payment

 

105

 

 

 

 

 

Section 8.06

 

Agent’s Expenses

 

105

 

 

 

 

 

Section 8.07

 

Liability

 

105

 

 

 

 

 

Section 8.08

 

Events and Circumstances Not Reducing or Discharging any Guarantor’s Obligations

 

105

 

 

 

 

 

Section 8.09

 

Subordination of All Guarantor Claims

 

107

 

 

 

 

 

Section 8.10

 

Claims in Bankruptcy

 

108

 

 

 

 

 

Section 8.11

 

Payments Held in Trust

 

108

 

 

 

 

 

Section 8.12

 

Benefit of Guaranty

 

108

 

 

 

 

 

Section 8.13

 

Reinstatement

 

109

 

 

 

 

 

Section 8.14

 

Liens Subordinate

 

109

 

 

 

 

 

Section 8.15

 

Guarantor’s Enforcement Rights

 

109

 

 

 

 

 

Section 8.16

 

Limitation

 

109

 

 

 

 

 

Section 8.17

 

Contribution Rights

 

110

 

 

 

 

 

ARTICLE IX

THE AGENTS AND THE ISSUING BANKS

 

110

 

 

 

 

 

Section 9.01

 

Appointment and Authority

 

110

 

 

 

 

 

Section 9.02

 

Rights as a Lender

 

111

 

 

 

 

 

Section 9.03

 

Exculpatory Provisions

 

111

 

 

 

 

 

Section 9.04

 

Reliance by Agent

 

112

 

iv

--------------------------------------------------------------------------------


 

 

 

 

 

Page

Section 9.05

 

Delegation of Duties

 

112

 

 

 

 

 

Section 9.06

 

Resignation of Agents

 

112

 

 

 

 

 

Section 9.07

 

Non-Reliance on Mandated Lead Arrangers, Joint Bookrunners, Agents and Other
Lenders

 

113

 

 

 

 

 

Section 9.08

 

Indemnification

 

113

 

 

 

 

 

Section 9.09

 

Collateral and Guaranty Matters

 

114

 

 

 

 

 

Section 9.10

 

No Other Duties, etc

 

115

 

 

 

 

 

ARTICLE X

MISCELLANEOUS

 

115

 

 

 

 

 

Section 10.01

 

Amendments, Etc

 

115

 

 

 

 

 

Section 10.02

 

Notices, Etc

 

117

 

 

 

 

 

Section 10.03

 

No Waiver; Cumulative Remedies

 

118

 

 

 

 

 

Section 10.04

 

Costs and Expenses

 

118

 

 

 

 

 

Section 10.05

 

Indemnification

 

119

 

 

 

 

 

Section 10.06

 

Successors and Assigns

 

120

 

 

 

 

 

Section 10.07

 

Confidentiality

 

123

 

 

 

 

 

Section 10.08

 

Execution in Counterparts

 

124

 

 

 

 

 

Section 10.09

 

Survival of Representations, etc

 

124

 

 

 

 

 

Section 10.10

 

Severability

 

124

 

 

 

 

 

Section 10.11

 

Interest Rate Limitation

 

125

 

 

 

 

 

Section 10.12

 

The Platform

 

125

 

 

 

 

 

Section 10.13

 

Governing Law

 

125

 

 

 

 

 

Section 10.14

 

Submission to Jurisdiction

 

125

 

 

 

 

 

Section 10.15

 

Waiver of Jury

 

126

 

 

 

 

 

Section 10.16

 

Entire agreement

 

126

 

 

 

 

 

Section 10.17

 

Judgment Currency

 

127

 

 

 

 

 

Section 10.18

 

USA Patriot Act Notice

 

127

 

 

 

 

 

Section 10.19

 

Fee Letters

 

127

 

v

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A

-

Form of Assignment and Acceptance

Exhibit B

-

Form of Assignment of Earnings

Exhibit C

-

Form of Assignment of Insurance

Exhibit D

-

Form of Charter Assignment

Exhibit E

-

Form of Collateral Assignment of Rig Construction Contracts

Exhibit F

-

Form of Compliance Certificate

Exhibit G

-

Form of Notice of Borrowing

Exhibit H

-

Form of Notice of Continuation

Exhibit I

-

Form of Pledge Agreement

Exhibit J

-

Reserved

Exhibit K

-

Form of Security Agreement

Exhibit L

-

Form of Excess Cash Flow Certificate

 

 

ANNEXES AND SCHEDULES:

 

Annex I

-

Commitments

Schedule 1.01(a)

-

Acceptable National Oil Companies

Schedule 2.01

-

Shipyard Installments and Equity Portion of Rigs’ Total Cost

Schedule 4.10

-

Subsidiaries

Schedule 5.04

-

Loss Payable Clause

Schedule 6.15

-

Bank Accounts

Schedule 10.02

-

Addresses for Notice

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement dated as of June 12, 2008 is among Emerald Driller
Company, a Cayman Islands exempted company (“Borrower 1”), Sapphire Driller
Company, a Cayman Islands exempted company (“Borrower 2”), Aquamarine Driller
Company, a Cayman Islands exempted company (“Borrower 3”), Topaz Driller
Company, a Cayman Islands exempted company (“Borrower 4”; together with Borrower
1, Borrower 2 and Borrower 3, the “Borrowers”), the Guarantors (as defined
below), the Lenders, and Natixis, as Facility Agent and Collateral Agent for the
Lenders.

 

The Borrowers, the Guarantors, the Lenders, the Facility Agent and the
Collateral Agent agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01           Certain Defined Terms.  Any capitalized terms used in
this Agreement that are defined in Article 9 of the Uniform Commercial Code as
adopted in the State of New York (“UCC”) shall have the meanings assigned to
those terms by the UCC as of the date of this Agreement.  As used in this
Agreement, the terms defined above shall have the meanings set forth therein and
the following terms shall have the following meanings (unless otherwise
indicated, such meanings to be equally applicable to both the singular and
plural forms of the terms defined):

 

“Acceptable Credit Support” means a performance bond or a letter of credit, each
issued from an Acceptable Credit Support Provider, each in a form reasonably
acceptable to the Facility Agent and which supports 100% of the obligations of
the counterparty to a dayrate drilling contract for the full term of such
contract.

 

“Acceptable Credit Support Provider” means an issuer of Acceptable Credit
Support that is a commercial bank (a) organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (“OECD”), or a political subdivision of any such country, (b) having
total assets in excess of $1,000,000,000, provided that such bank is acting
through a branch or agency located in the country in which it is organized or
another country which is also a member of the OECD and (c) reasonably approved
by the Facility Agent.

 

“Acceptable Flag Jurisdiction” means each of the Bahamas, Liberia, the Marshall
Islands, Panama, Singapore and any other offshore jurisdiction acceptable to the
Majority Lenders.

 

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Collateral Agent for the benefit of the Secured Parties; (b) is
superior to all other Liens except Permitted Prior Liens; (c) secures the
Obligations; (d) is perfected; and (e) is enforceable against the Loan Party
that created such security interest.

 

“Account Control Agreement” means, with respect to any deposit account of any
Loan Party is held with a bank that is not the Facility Agent or the Collateral
Agent, an agreement or agreements in form and substance reasonably acceptable to
the Collateral Agent between the

 

--------------------------------------------------------------------------------


 

Collateral Agent and such other bank or banks governing any such deposit
accounts of such Loan Party.

 

“Additional Costs” means, with respect to each Rig, the OFE (as defined in the
applicable Rig Construction Contract), project management and start-up costs,
legal and bank fees, and interest expense during construction of such Rig.

 

“Adjusted Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the rate determined by the Facility Agent to be the arithmetic
average (rounded in accordance with normal market practice) of the rates
reported to the Facility Agent by each Reference Lender as the rate at which
such Reference Lender offers to place deposits in U.S. dollars with first class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, in the
approximate amount of such Reference Lender’s relevant Advance and having a
maturity equal to an Interest Period of three months.  If any Reference Lender
fails to provide such quotation to the Facility Agent, then the Facility Agent
shall determine the Adjusted Base Rate on the basis of the quotations of the
remaining Reference Lender(s).

 

“Administrative Entity” means any Subsidiary of the Parent formed in connection
with any Bidding Entity or Drillship Entity to provide payroll or other
administrative services for a Bidding Entity or a Drillship Entity.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Facility Agent.

 

“Advance” means any Term Advance, Top-Up Advance or Revolving Advance.

 

“Affiliate” of any Person, means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person or any Subsidiary of such Person.  The term
“control” (including the terms “controlled by” or “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.

 

“Agent” means the Facility Agent or the Collateral Agent, and “Agents” means all
such Persons collectively.

 

“Aggregate Commitment” means, for any Lender, the sum of such Lender’s Term
Tranche 1 Commitment, Term Tranche 2 Commitment, Term Tranche 3 Commitment, Term
Tranche 4 Commitment, Top-Up Tranche 1 Commitment, Top-Up Tranche 2 Commitment,
Top-Up Tranche 3 Commitment, Top-Up Tranche 4 Commitment, and Revolving
Commitment.  The Aggregate Commitments of the Lenders as of the Effective Date
is $440,000,000.

 

“Aggregate Revolving Commitments” means the sum of the aggregate Revolving
Commitments of the Lenders.  The Aggregate Revolving Commitments of the Lenders
as of the Effective Date is $40,000,000.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Term Commitments” means the sum of the aggregate Term Tranche 1
Commitments, Term Tranche 2 Commitments, Term Tranche 3 Commitments and Term
Tranche 4 Commitments of the Lenders.  The Aggregate Term Commitments of the
Lenders as of the Effective Date is $320,000,000.

 

“Aggregate Top-Up Commitments” means the sum of the aggregate Top-Up Tranche 1
Commitments, Top-Up Tranche 2 Commitments, Top-Up Tranche 3 Commitments and
Top-Up Tranche 4 Commitments of the Lenders.  The Aggregate Top-Up Commitments
of the Lenders as of the Effective Date is $80,000,000.

 

“Agreement” means this Credit Agreement dated as of June 12, 2008 among the
Borrowers, the Guarantors, the Lenders, the Agents, the Documentation Agent, the
Syndication Agent, the Mandated Lead Arrangers and the Joint Bookrunners, as it
may be amended or modified and in effect from time to time.

 

“Applicable Lending Office” means (a) with respect to any Lender, the office,
branch, subsidiary, affiliate or correspondent bank of such Lender specified in
its Administrative Questionnaire or such other office, branch, subsidiary,
affiliate or correspondent bank as such Lender may from time to time specify to
the Borrowers and the Facility Agent from time to time and (b) with respect to
the Facility Agent, the address specified for such Person on Schedule 10.02 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties.

 

“Applicable Margin” means, for any day, with respect to Advances of any Class or
Tranche or letter of credit fees, the applicable percentage rate per annum set
forth below for the status of the applicable Rig for such Tranche in effect as
of the relevant date of determination:

 

Rig Status

 

Applicable Margin

 

Prior to the Delivery Date of such Rig or any time that such Rig is not
operating under a Drilling Contract or any time such Rig is mobilizing for more
than one month under a Drilling Contract

 

2.75

%

 

 

 

 

After the Delivery Date of such Rig and when such Rig is operating (including
mobilization of no more than one month) under a Drilling Contract

 

2.25

%

 

 

 

 

After the Delivery Date of such Rig and when such Rig is operating (including
mobilization of no more than one month) under a Drilling Contract with an
initial or committed renewal term equal to or greater than two years

 

1.75

%

 

“Applicable Maturity Date” means, with respect to any Tranche, the Rig 1
Maturity Date, the Rig 2 Maturity Date, the Rig 3 Maturity Date or the Rig 4
Maturity Date.

 

3

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Rig Appraiser” means Platou Offshore, Fearnley Offshore, ODS
Petrodata, Kennedy Marr or any other first-class, international, independent,
sale and purchase offshore drilling rig appraiser acceptable to the Majority
Lenders.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Assignment and Acceptance” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06), and accepted by the Facility Agent, in substantially
the form of Exhibit A or any other form approved by the Facility Agent.

 

“Assignment of Earnings” means an Assignment of Earnings in substantially the
form of Exhibit B among one or more of the Loan Parties and the Collateral Agent
for the benefit of the Secured Parties.

 

“Assignment of Insurance” means an Assignment of Insurance in substantially the
form of Exhibit C among one or more of the Loan Parties and the Collateral Agent
for the benefit of the Secured Parties.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2007,
together with the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Parent and its
Subsidiaries, including the notes thereto.

 

“Base Rate Advance” means an Advance that bears interest at a rate determined by
reference to the Adjusted Base Rate.

 

“Bidding Entity” means any Subsidiary of the Parent formed for the purpose of
preparing and submitting bid proposals for contracts for any drillship or rig
(other than Rig 1, Rig 2, Rig 3, or Rig 4) for a day rate or other rate
acceptable to Parent.

 

“Bluesky” means Bluesky Offshore Group Corp., a corporation formed under the
laws of the British Virgin Islands.

 

4

--------------------------------------------------------------------------------


 

“Borrowing” means a Term Borrowing, a Top-Up Borrowing or a Revolving Borrowing.

 

“Borrowing Date” means the date on which any Advance is made or any Letter of
Credit is issued hereunder.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City or Paris, France and, if such day relates to any
Eurodollar Advance, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) which should be capitalized in accordance with
GAAP.

 

“Capital Lease” of a Person means any lease of any Property by such Person as
lessee that would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

 

“Cash Equivalents” means:

 

(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, municipalities of the United States of
America, in each case maturing within one year from the date of acquisition
thereof and having, at such date of acquisition, the highest credit rating
obtainable from S&P or from Moody’s;

 

(c)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P and from Moody’s;

 

(d)  investments in certificates of deposit, banker’s acceptances and Dollar and
Eurodollar denominated time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $500,000,000;

 

(e)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (d) above; and

 

5

--------------------------------------------------------------------------------


 

(f)  investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(e) above.

 

“Casualty Event” means, with respect to any Rig owned by any Person, (a) any
loss or damage to, or any condemnation or taking of, such Rig other than a Total
Loss of any Rig, for which such Person receives, anticipates recovering or has
filed a claim for Casualty Proceeds or (b) any Lien imposed by any Governmental
Authority pursuant to Environmental Law and that has not been released or bonded
within ten Business Days following the applicable Loan Party’s receipt of notice
of such imposition unless such Lien is being contested in good faith and by
appropriate proceedings.

 

“Casualty Proceeds” means the proceeds of any insurance, condemnation award or
other compensation paid or payable to any Loan Party or the Collateral Agent in
respect of any Casualty Event, less the reasonable fees, taxes and expenses paid
to collect such proceeds.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means (a) any acquisition pursuant to which any Person or
group (as defined in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) other than the Permitted Investors,
has become the direct or indirect beneficial owner (as defined in Rule 13d-3
under the Exchange Act) of more than 35% of the Voting Stock of the Parent;
(b) the Parent is merged with or into or consolidated with another Person and,
immediately after giving effect to the merger or consolidation, less than a
majority of the outstanding voting securities entitled to vote generally in the
election of directors or persons who serve similar functions of the surviving or
resulting Person are then beneficially owned (within the meaning of Rule 13d-3
of the Exchange Act) in the aggregate by (i) the stockholders of the Parent
immediately prior to such merger or consolidation, or (ii) if the record date
has been set to determine the stockholders of the Parent entitled to vote on
such merger or consolidation, the stockholders of the Parent as of such record
date; (c) the Parent, either individually or in conjunction with one or more of
its Subsidiaries, sells, conveys, transfers or leases, or its Subsidiaries sell,
convey, transfer or lease, all or substantially all of the assets of the Parent
and its Subsidiaries, taken as a whole (either in one transaction or a series of
related transactions), including Equity Interests of its Subsidiaries, to any
Person except as otherwise permitted by Section 6.04; (d) the liquidation or
dissolution of the Parent, (e) a majority of the individuals who constitute the
Board of Directors of the Parent are not Continuing Directors or (f) the Parent
shall cease to own, directly or indirectly, 100% of the Equity Interests of any
Borrower.

 

“Charter Assignment” means a Charter Assignment in substantially the form of
Exhibit D among one or more of the Loan Parties and the applicable charterer in
favor of the Collateral Agent for the benefit of the Secured Parties.

 

6

--------------------------------------------------------------------------------


 

“Charter Obligations” means all obligations (other than obligations backed by a
cash-secured letter of credit) of any Person with respect to potential
liquidated damages, fees or other liabilities incurred in connection with the
termination or breach of charters or similar contractual arrangements entered
into with respect to the charter or lease of vessels, in each case calculated on
a probable loss basis in accordance with GAAP.

 

“Class” has the meaning set forth in Section 1.04.

 

“Closing Date” means June 12, 2008.

 

“Code” means the United States Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time, and any successor statute and
all rules and regulations promulgated thereunder.

 

“Collateral” means all the “Collateral” as defined in any Security Document and
shall include the Rigs.

 

“Collateral Agent” means Natixis acting as collateral agent and/or mortgagee for
the Secured Parties.

 

“Collateral Assignment of Rig Construction Contracts” means a Deed of Assignment
with respect to Rig Construction Contracts in substantially the form of
Exhibit E among one or more of the Loan Parties and the Shipyard in favor of the
Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Disposition” means (a) the Asset Disposition by any Loan Party of
any Rig in its entirety and (b) any Total Loss of any Rig.

 

“Collateral Disposition Proceeds” means (a) with respect to any Collateral
Disposition involving an Asset Disposition of a Rig, the gross proceeds thereof
received by any Loan Party less the reasonable fees, taxes and expenses paid by
such Person that are directly related to such Asset Disposition and the amount
of reserves, if any, recorded in accordance with GAAP for indemnity or other
obligations of the Parent or any of its Subsidiaries directly related to such
Asset Disposition of the Rig and (b) with respect to any Collateral Disposition
involving a Total Loss of a Rig, the proceeds of any insurance proceeds,
condemnation award or other compensation paid or payable to any Loan Party or
the Collateral Agent in respect of such Total Loss less the reasonable fees,
taxes and expenses paid to collect such proceeds and the amount of reserves, if
any, recorded in accordance with GAAP for indemnity or other obligations of the
Parent or any of its Subsidiaries directly related to such sale of the Rig.

 

“Commitments” means, as to any Lender, its Term Commitments, its Top-Up
Commitments and its Revolving Commitments.

 

“Compliance Certificate” means a Compliance Certificate signed by a Responsible
Officer of the Parent in substantially the form of the attached Exhibit F.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated June 2008 (together with all amendments and supplements
thereto) and

 

7

--------------------------------------------------------------------------------


 

furnished to the initial Lenders in connection with the initial syndication of
the Advances made hereunder.

 

“Consolidated EBITDA” means, for any Person for any period, without duplication,
the sum of the following for such Person and its Subsidiaries on a consolidated
basis, each calculated for such period: (a) Consolidated Net Income of such
Person for such period of determination plus (b) to the extent deducted in
determining Consolidated Net Income, Consolidated Interest Expense of such
Person, charges against income for foreign, federal, state, and local taxes,
depreciation and amortization expense and other non-cash charges (excluding
accruals for cash expenses made in the ordinary course of business) minus
(c) extraordinary or non-recurring gains for such period plus (d) extraordinary
or non-recurring losses for such period minus (e) any gain realized upon the
sale or other disposition of any assets of such Person or any of its
Subsidiaries for such period plus (f) any loss realized upon the sale or other
disposition of any assets of such Person or any of its Subsidiaries for such
period minus (g) the income of any other Person (other than wholly-owned
Subsidiaries of such Person) in which such Person or a wholly owned Subsidiary
of such Person has an ownership interest except to the extent such income is
received by such Person or such wholly-owned Subsidiary in a cash distribution
during such period, all as determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Interest Expense” means, for any Person for any period, (a) the
interest expense of such Person and its Subsidiaries calculated on a
consolidated basis in accordance with GAAP for such period, minus (b) the
interest income of such Person and its Subsidiaries for such period and the
amortization of any deferred financing costs incurred in connection with this
Agreement to the extent otherwise included in the calculations thereof.

 

“Consolidated Net Debt” means, as of any date of determination for any Person,
(a) the Debt minus (b) Free Cash Balances, in each case of such Person and its
Subsidiaries calculated on a consolidated basis as of such time.

 

“Consolidated Net Income” means, for any Person for any period, the net income
of such Person and its Subsidiaries calculated on a consolidated basis for such
period after taxes, as determined in accordance with GAAP.

 

“Continue”, “Continuation”, and “Continued” each refers to a continuation of
Advances for an additional Interest Period upon the expiration of the Interest
Period then in effect for such Advances.

 

“Continuing Director” means an individual who (a) is a member of the full Board
of Directors of the Parent and (b) either (i) was a member of the Board of
Directors of the Parent on the Effective Date or (ii) whose nomination for
election or election to the Board of Directors of the Parent was approved by
vote of at least two-thirds of the directors then still in office who were
either directors on the Effective Date or whose election or nomination for
election was previously so approved.

 

“Debt” means, for any Person, without duplication, all of the following, whether
or not included as indebtedness or liabilities in accordance with GAAP:

 

8

--------------------------------------------------------------------------------


 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

 

(b)           obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(c)           Capital Leases;

 

(d)           all obligations of such Person in respect of letters of credit,
bankers’ acceptances, bank guarantees, surety bonds or similar instruments which
are issued upon the application of such Person or upon which such Person is an
account party or for which such Person is in any way liable;

 

(e)           net obligations of such Person under any Swap Contract;

 

(f)            Off-Balance Sheet Liabilities;

 

(g)           indebtedness secured by a Lien on Property now or hereafter owned
or acquired by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

 

(h)           all Charter Obligations of such Person; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person.  The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date. 
The amount of any Capital Lease or Off-Balance Sheet Liability as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

 

“Debt Service” means, for any Person for any period, the sum of the aggregate
amount of (a) scheduled installments of principal and interest paid or which
will be payable by such Person and (b) net settlements paid or payable under
interest rate Swap Contracts, each during such period and with respect to the
Advances.

 

“Debt Service Reserve Account” has the meaning set forth in
Section 5.14(b)(iii).

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

 

“Delivery Date” means any of the Rig 1 Delivery Date, Rig 2 Delivery Date, Rig 3
Delivery Date and Rig 4 Delivery Date, as the context may require.

 

“Dollars” and “$” means the lawful money of the United States of America.

 

9

--------------------------------------------------------------------------------


 

“Drilling Contract” means any dayrate drilling contract (a) having an indicated
duration of at least twelve (12) months (including any exercised extensions or
committed renewals), (b) has terms and conditions satisfactory to the Joint
Bookrunners, and (c) entered into between a Loan Party and a counterparty that
(i) is listed on Schedule 1.01(a), (ii) is acceptable to the Joint Bookrunners
and has, or whose ultimate parent has, an Investment Grade Rating or (iii) has
provided Acceptable Credit Support from an Acceptable Credit Support Provider.

 

“Drillship Contract 1” means (a) the Contract for the Construction and Sale of
One Deepwater Drillship (Hull No. 3601) dated as of September 13, 2007 between
Mandarin and Daewoo Shipbuilding & Marine Engineering Co., Ltd., a corporation
organized and existing under the laws of the Republic of Korea and (b) the
Agreement for the Purchase of One Deepwater Drillship (Hull No. 3601) by and
between Mandarin and OGIL dated as of March 24, 2008.

 

“Drillship Contract 2” means the Contract for the Construction and Sale of One
Deepwater Drillship (Hull No. 3602) dated as of December 27, 2007 between
Mandarin and Daewoo Shipbuilding & Marine Engineering Co., Ltd., a corporation
organized and existing under the laws of the Republic of Korea.

 

“Drillship Contract Option Agreement” means Section 22 of the Agreement for the
Purchase of One Deepwater Drillship (Hull No. 3601) by and between Mandarin and
OGIL dated as of March 24, 2008, pursuant to which OGIL has been granted an
option to purchase one deepwater drillship (Hull No. 3602) being constructed
under Drillship Contract 2.

 

“Drillship Debt” means Debt for which (a) the drillship constructed pursuant to
Drillship Contract 1 or Drillship Contract 2 serves as principal security, or
(b) Drillship Contract 1, Drillship Contract 2, or the Drillship Contract Option
Agreement, or some combination thereof, serves as principal security; provided,
however, that (i) such Debt is non-recourse to OGIL and its Subsidiaries,
(ii) neither OGIL nor any of its Subsidiaries shall have any liability
whatsoever, whether direct or indirect, contingent or otherwise with respect to
such Debt, and (iii) the provider of such Debt shall have no recourse to any
assets of, or Equity Interests in, OGIL or its Subsidiaries (other than the
Drillship Contract and the Equity Interests of any Drillship Entity).

 

“Drillship Documents” means (a) the Drillship Contract 1, (b) the Drillship
Contract 2, (c) the Drillship Contract Option Agreement, and (d) the Transfer
Agreements.

 

“Drillship Entity” means any Subsidiary of the Parent formed in connection with
any Drillship Debt, substantially all of the assets of which consist of (a) the
Drillship Contract 1, and the drillship being constructed and purchased pursuant
thereto, or (b) the Drillship Contract 2, the Drillship Contract Option
Agreement and the drillship being constructed and purchased pursuant thereto.

 

“Earnings Account” has the meaning set forth in Section 5.14(b)(i).

 

“Earnings Collateral” means (a) all freights, hire and other moneys earned and
to be earned, due or to become due, or paid or payable to, or for the account
of, any Loan Party, of whatsoever nature, arising out of or as a result of the
use, operation, pooling or chartering by such Loan Party or its agents of any
Rig, including, without limitation, all rights arising out of

 

10

--------------------------------------------------------------------------------


 

the owner’s lien on cargoes and subfreights thereunder, (b) all moneys and
claims for moneys due and to become due to any Loan Party, and all claims for
damages, arising out of the breach of any and all present and future drilling
contracts, charter parties, pooling arrangements, bills of lading, contracts and
other engagements of affreightment or for the carriage or transportation of
cargo, and operations of every kind whatsoever of any Rig and in and to any and
all claims and causes of action for money, loss or damages that may accrue or
belong to any Loan Party, its successors or assigns, arising out of or in any
way connected with the present or future use, operation, pooling or chartering
of any Rig or arising out of or in any way connected with any and all present
and future requisitions, drilling contracts, charter parties, pooling
arrangements, bills of lading, contracts and other engagements of affreightment
or for the carriage or transportation of cargo, and other operations of any Rig,
(c) all moneys and claims due and to become due to any Loan Party, and all
claims for damages and all insurances and other proceeds, in respect of the
actual or constructive total loss of or requisition of use of or title to any
Rig, and (d) any proceeds of any of the foregoing and all interest and earnings
from the investment of any of the foregoing and the proceeds thereof.

 

“Effective Date” means the date on which the conditions precedent set forth in
Section 3.01 shall have been satisfied, which date shall not be later than
June 30, 2008.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) a commercial bank organized under the laws of any other
country which is a member of the OECD, or a political subdivision of any such
country, and having total assets in excess of $1,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD approved by the
Facility Agent; and (e) any other Person (other than a natural person) approved
by the Facility Agent, and, so long as no Default exists, the Parent, in either
case, such approval not to be unreasonably withheld or delayed; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Parent
or any of the Parent’s Affiliates or Subsidiaries.

 

“Environmental Law” means all former, current and future Federal, state, local
and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

11

--------------------------------------------------------------------------------


 

“Environmental Permit” means any permit, license, order, approval or other
authorization under any Environmental Law.

 

“Equity” means, for any Person at any time, the total shareholders’ equity of
such Person and its Subsidiaries on a consolidated basis determined in
accordance with GAAP.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any obligations convertible
into or exchangeable for, or giving any Person a right, option or warrant to
acquire, such equity interests or such convertible or exchangeable obligations.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time-to-time, and any successor statute and all rules and regulations
promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Parent or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Parent or any ERISA Affiliate.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D.

 

“Eurodollar Advance” means an Advance that bears interest based on the
Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the applicable British Bankers’ Association Interest Settlement
Rate for deposits in Dollars appearing on Reuters Reference LIBOR01 as of
11:00 a.m. (London, England time) two Business Days prior to the first day of
such Interest Period, and having a maturity equal to such Interest Period,
provided that if the Reuters Reference LIBOR01 is not available to the Facility
Agent for any reason, then the applicable Eurodollar Rate for the relevant
Interest Period shall instead be the rate determined by the Facility Agent to be
the rate at which the Facility Agent or one of its Affiliate banks offers to
place deposits in Dollars with first class banks in the London

 

12

--------------------------------------------------------------------------------


 

interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in an amount equal to
$10,000,000 and having a maturity equal to such Interest Period.

 

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time-to-time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.  The Eurodollar Rate Reserve Percentage shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Events of Default” has the meaning set forth in Section 7.01.

 

“Excess Cash Flow” has the meaning set forth in Section 7.06(a).

 

“Excess Cash Flow Certificate” means an Excess Cash Flow Certificate signed by a
Responsible Officer of the Parent in substantially the form of the attached
Exhibit L.

 

“Excluded Entity” means any Drillship Entity (including without limitation,
Vantage Deepwater) and any Subsidiary thereof, any Bidding Entity and any
Subsidiary thereof, any Administrative Entity and any Subsidiary thereof,
Vantage Int’l Management (Singapore), Vantage Int’l Payroll (Singapore), and
Vantage US Payroll.

 

“Excluded Taxes” means, with respect to any Mandated Lead Arranger, any Joint
Bookrunner, any Agent, any Lender, any Issuing Bank or any other recipient of
any payment to be made by or on account of any obligation of a Loan Party
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which such Loan Party is
located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.11(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from such Loan Party with respect to such withholding tax pursuant to
Section 2.11(a).

 

“F3 Capital” means F3 Capital, a Cayman Islands exempted company also referred
to as “F3 Fund”.

 

“Facility Agent” means Natixis in its capacity as Facility Agent for the Lenders
under the Loan Documents and any successor in such capacity appointed pursuant
to Section 9.06.

 

13

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (New
York time) on such day on such transactions received by the Facility Agent from
three Federal funds brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

“Fee Letters” means (a) the letter dated as of January 24, 2008 among Vantage
Energy, the Joint Bookrunners and the Facility Agent, as amended by amendments
dated as of May 15, 2008 and May 22, 2008 and (b) the letter dated as of
January 24, 2008 between Vantage Energy and the Facility Agent.

 

“Final Maturity Date” means the earlier of (a) June 30, 2017 and (b) the earlier
acceleration of all Obligations pursuant to Article VII.

 

“Fixed Charge Coverage Ratio” means, for any Person and its Subsidiaries on a
consolidated basis, as of the end of any fiscal quarter, the ratio of
(a) Consolidated EBITDA of such Person for such period to (b) the sum (without
duplication) of foreign, federal, state, and local taxes paid in cash, Debt
Service and Permitted Capital Expenditures, each for such Person and for such
period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Loan Party is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Free Cash Balances” means, for any Person as at any time, for such Person and
its Subsidiaries on a consolidating basis, as of any date of determination, the
aggregate amount of unrestricted cash and Cash Equivalents of such Person
(including amounts required by this Agreement to be deposited into and held in
the Debt Service Reserve Accounts but excluding amounts required by this
Agreement to be deposited into and held in the Retention Accounts).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or

 

14

--------------------------------------------------------------------------------


 

pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Governmental Proceedings” means any action or proceedings by or before any
Governmental Authority, including, without limitation, the promulgation,
enactment or entry of any Legal Requirement.

 

“Guarantors” the Parent, OGIL, Vantage Energy, Vantage Int’l Management
(Caymans), Vantage Int’l Payroll (Caymans) and any other Subsidiary of the
Parent (other than any Excluded Entity).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Debt or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt or other obligation of the payment or performance of such
Debt or other obligation, (iii) to maintain working capital, equity capital or
any other financial statement condition or liquidity or level of income or cash
flow of the primary obligor so as to enable the primary obligor to pay such Debt
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the owner of such Debt or other obligation of the payment or
performance thereof or to protect such owner against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Material” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls and chlorofluorocarbons and (b) any
chemical, material, substance or waste that is prohibited, limited or regulated
by or pursuant to any Environmental Law.

 

“Indemnification Proceeds” means any proceeds received by any Loan Party under
any Rig Construction Contract pursuant to any indemnity or warranty thereunder,
including, without limitation, any payments made by the Shipyard as liquidated
damages in connection with any delay in the delivery of any Rig beyond the
contracted for delivery date.

 

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

 

15

--------------------------------------------------------------------------------


 

“Insurance Advisor” means Bankserve, London Special Risk, Bankassure, AIG or an
independent maritime insurance broker selected by the Collateral Agent and
reasonably acceptable to the Lenders.

 

“Insurance Collateral” means (a) all Insurances Policies in respect of the Rigs,
whether heretofore, now or hereafter effected, and all renewals of or
replacements for the same, (b) all claims, returns of premium and other moneys
and claims for moneys due and to become due under or in respect of the Insurance
Policies, (c) all other rights of the Loan Parties under or in respect of the
Insurance Policies and (d) any proceeds of any of the foregoing.

 

“Insurance Policies” includes (a) all insurances (including, without limitation,
all certificates of entry in protection and indemnity and war risks associations
or clubs) in respect of the Rigs, whether heretofore, now or hereafter effected,
and all renewals of or replacements for the same, (b) all claims, returns of
premium and other moneys and claims for moneys due and to become due under or in
respect of said insurances, and (c) all other rights of each owner of a Rig
under or in respect of said insurances.

 

“Interest Period” means, for each Eurodollar Advance comprising part of a
Borrowing, the period commencing on the date of such Eurodollar Advance or the
date of the conversion of any existing Base Rate Advance into such Eurodollar
Advance and ending on the last day of the period selected by the applicable
Borrower pursuant to the provisions below and Section 2.02 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below and Section 2.02.  The duration of
each such Interest Period shall be one, three or six months, in each case as
such Borrower may select; provided, however, that:

 

(a)           no Borrower may select any Interest Period for any Advance which
ends after any principal repayment date unless, after giving effect to such
selection, the aggregate unpaid principal amount of Advances having Interest
Periods which end on or before such principal repayment date shall be at least
equal to the amount of Advances due and payable on or before such date;

 

(b)           Interest Periods commencing on the same date for Advances by each
Lender comprising part of the same Borrowing shall be of the same duration;

 

(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

 

(d)           any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month;

 

16

--------------------------------------------------------------------------------


 

(e)           no Borrower may select any Interest Period for any Advance which
ends after the Applicable Maturity Date; and

 

(f)            at the Facility Agent’s sole discretion, no Borrower may select
any Interest Period for any Eurodollar Advance longer than one month until the
satisfactory completion of the syndication of this Agreement by the Joint
Bookrunners.

 

“Investment” of any Person means any loan, advance (other than commission,
travel and similar advances to officers and employees, drawing accounts and
similar expenditures or prepayments or deposits made in the ordinary course of
business) or extension of credit that constitutes Debt of the Person to whom it
is extended or contribution of capital by such Person; stocks, bonds, mutual
funds, partnership interests, notes (including structured notes), debentures or
other securities owned by such Person; any deposit accounts and certificates of
deposit owned by such Person (but excluding capital expenditures of such Person
determined in accordance with GAAP).

 

“Investment Grade Rating” of a Person means that such Person has a minimum debt
rating on its long-term senior unsecured non-credit enhanced debt securities of
at least BBB- as determined by S&P and at least Baa3 as determined by Moody’s
(or if such Person has only one debt rating on its long-term senior unsecured
non-credit enhanced debt securities, such rating is at least BBB- as determined
by S&P or at least Baa3 as determined by Moody’s).

 

“Issuing Bank” means Natixis or any other Lender designated in writing to the
Facility Agent by the Borrower (and consented to by such Lender) as an issuer of
Letters of Credit, each in their respective capacity as an issuer of Letters of
Credit, and any successor Issuing Bank pursuant to Section 9.06.

 

“Joint Bookrunners” means Natixis, BTMU Capital Corporation and Fortis Bank
S.A./N.V., New York Branch.

 

“LC Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the applicable Borrower to the Collateral Agent for the
ratable benefit of the Secured Parties containing cash deposited pursuant to
Section 2.07(c), 2.14(e), 7.02 or 7.03 to be maintained at the Collateral
Agent’s office in accordance with Section 2.14(g) and bear interest or be
invested in the Collateral Agent’s reasonable discretion.

 

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, award, requirement, order, writ, judgment, injunction, rule, regulation
(or official interpretation of any of the foregoing) of, and the terms of any
license or permit issued by, any Governmental Authority which is binding on such
Person.

 

“Lenders” means the lenders listed on the signature pages of this Agreement and
any other Person that has become a party hereto pursuant to an Assignment and
Acceptance (other than any such Person that has ceased to be a party hereto
pursuant to an Assignment and Acceptance).

 

“Letter of Credit” means any letter of credit issued hereunder.

 

17

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an Issuing Bank.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit, the related Letter of Credit Application and any agreements,
documents, and instruments entered into in connection with or relating to such
Letter of Credit.

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time and (b) the
aggregate unpaid amount of all Reimbursement Obligations owing with respect to
such Letters of Credit at such time.

 

“Letter of Credit Obligations” means any obligations of the Borrowers under this
Agreement in connection with the Letters of Credit.

 

“Leverage Ratio” means, for any Person as of the end of any fiscal quarter, the
ratio of (a) Consolidated Net Debt for such Person and its Subsidiaries on a
consolidated basis as of the end of such fiscal quarter to (b) Consolidated
EBITDA for such Person and its Subsidiaries on a consolidated basis for the then
most-recently ended four fiscal quarters.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, assignment, preference, deposit arrangement,
encumbrance, charge, security interest, priority or other security or
preferential arrangement of any kind or nature whatsoever, whether voluntary or
involuntary in or on such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” means this Agreement, any Notes issued pursuant to
Section 2.02(g), the Letter of Credit Documents, the Security Documents, the Fee
Letters and each other agreement, instrument or document executed by any Loan
Party or any of their respective officers at any time in connection with this
Agreement, all as amended, restated, supplemented or modified from time to time.

 

“Loan Party” means any Borrower and any Guarantor.

 

“Majority Lenders” means, as of any date of determination, (a) before all of the
Commitments terminate, Lenders holding more than 662/3 % of the then aggregate
Revolving Commitments, Unused Term Commitments, Unused Top-Up Commitments,
unpaid principal amount of the Term Advances and the Top-Up Advances and
(b) thereafter, Lenders holding more than 662/3% of the aggregate unpaid
principal amount of the Advances and participation interests in the Letter of
Credit Exposure at such time.

 

“Mandarin” means Mandarin Drilling Corporation, a corporation organized and
existing under the laws of the Marshall Islands.

 

“Mandated Lead Arrangers” means Natixis, BTMU Capital Corporation, Fortis Bank
S.A./N.V., New York Branch and each other Lender designated as such by the
Facility Agent.

 

18

--------------------------------------------------------------------------------


 

“Market Value” means, as of any date of determination, the fair market value (or
to the extent that the Rig Appraisal Reports, if two Rig Appraisal Reports are
required to be delivered by this Agreement, provide for different fair market
values, the arithmetical average of such fair market values) of each Rig set
forth in the most recent Rig Appraisal Report covering such Rig.  To the extent
that any Rig Appraisal Report provides a range of fair market values for any
Rig, then the fair market value for such Rig shall be the arithmetical average
of the highest and lowest fair market values given for such Rig in such Rig
Appraisal Report.  Concurrently with delivery of any subsequent Rig Appraisal
Reports, the Collateral Agent shall calculate the Market Values as of the date
of such reports. The recalculated Market Values shall become effective
immediately upon receipt of such subsequent Rig Appraisal Reports by the
Collateral Agent.  In addition, each Market Value shall be adjusted from time to
time to reflect any Casualty Event or any Collateral Disposition occurring with
respect to any Rig to reflect the amount set forth in the Additional Appraisal
Report covering such Rig to be delivered by the applicable Borrower pursuant to
Section 5.06(g).

 

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on, (a) the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Loan Parties and their Subsidiaries, taken as a whole, (b) a material impairment
of the rights and remedies of any Agent or any Lender upon any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party or (c) the legality, validity, binding effect or
enforceability against any Loan Party of any of the Loan Documents to which it
is a party.

 

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit G signed by a Responsible Officer of the Borrower.

 

“Notice of Continuation” means a notice of continuation in the form of the
attached Exhibit H signed by a Responsible Officer of the Borrower.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Advance, Letter of Credit or any Swap Contract to
which a Lender or its Affiliate is a party, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding

 

19

--------------------------------------------------------------------------------


 

under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“OFE” means owner furnished equipment.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) Synthetic Lease Obligations, or (c) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person (but, for the avoidance of doubt, excluding any Operating
Leases).

 

“OGIL” means Offshore Group Investment Limited, a Cayman Islands exempted
company.

 

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease or an Off-Balance Sheet Liability) by such Person as lessee that has an
original term (including any required renewals and any renewals effective at the
option of the lessor) of one year or more.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Parent” means Vantage Drilling Company, a Cayman Islands exempted company.

 

“Payment Dates” means the last day of each March, June, September and December.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Capital Expenditures” means Capital Expenditures permitted to be made
pursuant to Section 6.16.

 

“Permitted Investor” means F3 Capital, TMT, or any of their Affiliates which are
controlled by Hsin Chi Su (referred to as “Nobu” or “Nobu Su”).

 

“Permitted Liens” has the meaning set forth in Section 6.01.

 

20

--------------------------------------------------------------------------------


 

“Permitted Operating Expenses” means, for any Person, all costs and expenses
incurred by such Person in the ordinary course of its business, excluding Debt
Service but including without limitation and without duplication):

 

(a)           operating costs and expenses incurred in connection with the
administration and operation of such Person and the applicable Rig; and

 

(b)           all other costs and expenses which the Facility Agent acting with
the consent of the Majority Lenders and such Person agree may be Permitted
Operating Expenses for the applicable Rig;

 

up to a maximum of the sum of (i) $60,000 a day (which amount shall be escalated
annually on the anniversary of the Rig 1 Delivery Date at an annual rate equal
to the lesser of (A) 15% or (B) the market escalation rate (as determined by
Parent and Majority Lenders)), plus (ii) other expenses or obligations that are
required to be reimbursed directly by third party customers, plus (iii) for any
liability for taxes which such Person has notified to the Facility Agent.

 

“Permitted Prior Liens” means, at any time with respect to a Rig:

 

(i)            Liens for crews’ wages (including the wages of the master of the
Rig) that are discharged in the ordinary course of business and have accrued for
not more than thirty (30) days unless any such Lien is being contested in good
faith and by appropriate proceedings or other acts by the relevant Loan Party
and such Loan Party shall have set aside on its books adequate reserves with
respect to such Lien and so long as such deferment in payment shall not subject
the Rig to sale, forfeiture or loss;

 

(ii)           Liens for salvage (including contract salvage) or general
average, and Liens for wages of stevedores employed by the owner of the Rig, the
master of the Rig or a charterer or lessee of such Rig, which in each case have
accrued for not more than thirty (30) days unless any such Lien is being
contested in good faith and by appropriate proceedings or other acts by the
relevant Loan Party and such Loan Party shall have set aside on its books
adequate reserves with respect to such Lien and so long as such deferment in
payment shall not subject the Rig to sale, forfeiture or loss;

 

(iii)          shipyard Liens and other Liens arising by operation of law
arising in the ordinary course of business in operating, maintaining and
repairing the Rig (other than those referred to in (i) and (ii) above), which in
each case have accrued for not more than thirty (30) days unless any such Lien
is being contested in good faith and by appropriate proceedings or other acts by
the relevant Loan Party, and such Loan Party shall have set aside on its books
adequate reserves with respect to such Lien and so long as such deferment in
payment shall not subject the Rig to sale, forfeiture or loss; provided that,
except in respect of maritime Liens for necessaries provided in the United
States to any Rig registered under a foreign flag, any such Lien shall be
permitted only to the extent it is subordinate to the Lien of the relevant Rig
Mortgage in respect of such Rig;

 

(iv)          Liens for damages arising from maritime torts which are unclaimed,
or are covered by insurance and any deductible applicable thereto, or in respect
of which a bond or

 

21

--------------------------------------------------------------------------------


 

other security has been posted on behalf of the relevant Loan Party with the
appropriate court or other tribunal to prevent the arrest or secure the release
of the Rig from arrest, unless any such Lien is being contested in good faith
and by appropriate proceedings or other acts by the relevant Loan Party, and
such Loan Party shall have set aside on its books adequate reserves with respect
to such Lien and so long as such deferment in payment shall not subject the Rig
to sale, forfeiture or loss;

 

(v)           Liens that, as indicated by the written admission of liability
therefor by an insurance company, are covered by insurance (subject to
reasonable deductibles);

 

(vi)          Liens for charters or subcharters or leases or subleases permitted
under this Agreement; provided that any such Lien shall be permitted only to the
extent it is subordinate to the Lien of the relevant Rig Mortgage in respect of
such Rig, except with respect to any such Lien in existence on the date hereof;
and

 

(vii)         Liens of any Rig Mortgage in favor of the Collateral Agent.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

 

“Plan” means any Pension Plan or Multiemployer Plan.

 

“Pledge Agreement” means the Pledge Agreement in substantially the form of
Exhibit I among one or more of the Loan Parties and the Collateral Agent for the
benefit of the Secured Parties.

 

“Pro Forma Financial Statements” means the unaudited pro forma consolidated and
consolidating balance sheet of the Parent and its Subsidiaries as of March 31,
2008 and related consolidated statements of income or operations, stockholders’
equity and cash flows for such period, prepared giving effect to the
Transactions as if they had occurred on such date, including, without
limitation, sufficient information in order determine the results of operations
for OGIL and its Subsidiaries.

 

“Property” of any Person means any interest of such Person in any property or
asset (whether real, personal or mixed, tangible or intangible).

 

“Pro Rata Share” means, with respect to each Lender at any time, (a) before all
of the Commitments terminate, the ratio (expressed as a percentage) of such
Lender’s Revolving Commitments, Unused Term Commitments, Unused Top-Up
Commitments, and outstanding principal amount of Term Advances and Top-Up
Advances at such time to the aggregate Revolving Commitments, Unused Term
Commitments, Unused Top-Up Commitments, and aggregate outstanding principal
amount of Term Advances and Top-Up Advances at such time and (b) thereafter, the
ratio (expressed as a percentage) of such Lender’s aggregate outstanding
Advances at such time to the aggregate outstanding Advances of all the Lenders
at such time.  The initial Pro Rata Share of each Lender is set forth opposite
the name of such Lender on

 

22

--------------------------------------------------------------------------------


 

Annex I or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Projections” means the Parent’s forecasted consolidated and consolidating:
(a) balance sheets; (b) profit and loss statements; (c) cash flow statements;
and (d) capitalization statements, all prepared on a Subsidiary by Subsidiary
basis and based upon good faith estimates and assumptions by the Parent believed
to be reasonable at the time made, together with appropriate supporting details
and a statement of underlying assumptions.

 

“Proxy Statement” means the Proxy Statement dated as of May 22, 2008 filed by
Vantage Energy pursuant to Section 14(a) of the Exchange Act.

 

“Reference Lenders” means Natixis, Fortis Bank S.A./N.V., New York Branch and
The Bank of Tokyo-Mitsubishi UFJ, Ltd. London Branch.

 

“Regulations T, U, X and D” means Regulations T, U, X, and D of the Federal
Reserve Board, as the same is from time-to-time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

 

“Responsible Officer” means the Chief Executive Officer, Chief Financial
Officer, Treasurer, Chief Accounting Officer, Assistant Treasurer, Finance
Director or Tax Director of a Person.

 

“Restricted Payment” means, with respect to any Person: (a) the declaration or
making by such Person or any of its Subsidiaries of any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest of such Person; (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Equity Interests in such Person or any Subsidiary thereof or any option,
warrant or other right to acquire any such Equity Interests in such Person or
any Subsidiary thereof; (c) any payment or prepayment (scheduled or otherwise)
of principal of, premium, if any, or interest on, any subordinated Debt, or the
issuance of a notice of an intention to do any of the foregoing; and (d) any
payment by such Person or any of its Subsidiaries of any management, consulting
or similar fees to any Affiliate, whether pursuant to a management agreement or
otherwise.

 

“Retention Account” has the meaning set forth in Section 5.14(b)(ii).

 

23

--------------------------------------------------------------------------------


 

“Revolving Advance” means an advance by a Lender to a Borrower as part of a
Revolving Borrowing.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances made by each Lender to a Borrower pursuant to Section 2.01(c).

 

“Revolving Commitment” means, for each Lender, its obligation to (a) make
Revolving Advances to the Borrowers pursuant to Section 2.01, and (b) purchase
participations in L/C Obligations pursuant to Section 2.14(b), each in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Annex I or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Revolving Tranche 1 Advance” means any Revolving Advance by a Lender to
Borrower 1.

 

“Revolving Tranche 2 Advance” means any Revolving Advance by a Lender to
Borrower 2.

 

“Revolving Tranche 3 Advance” means any Revolving Advance by a Lender to
Borrower 3.

 

“Revolving Tranche 4 Advance” means any Revolving Advance by a Lender to
Borrower 4.

 

“Rig” means any of Rig 1, Rig 2, Rig 3 or Rig 4, and “Rigs” means all such Rigs
collectively.

 

“Rig 1” means the Baker Marine Pacific Class 375 ultra-premium jackup drilling
rig hull number P2018, including the related machinery, equipment and gear,
including without limitation any OFE.

 

“Rig 1 Construction Contract” means the Rig Construction Contract (P2018) dated
as of January 10, 2007 between Bluesky and the Shipyard, as supplemented by the
Supplemental Agreement to Rig Construction Contract dated January 10, 2007
between Bluesky and Shipyard and as modified by the Novation Agreement dated as
of  August 30, 2007 among Bluesky, the Shipyard and OGIL, the Forbearance
Agreement dated as of November 16, 2007 between OGIL and the Shipyard, the
Supplemental Forbearance Agreement dated as of March 24, 2008 between OGIL and
the Shipyard and the Third Forbearance Agreement dated as of May 10, 2008
between OGIL and the Shipyard.

 

“Rig 1 Delivery Date” means the date upon which Rig 1 is delivered by the
Shipyard to Borrower 1 completed in accordance with the terms of the Rig 1
Construction Contract, expected to be December 28, 2008, but not later than
March 31, 2009.

 

“Rig 1 Maturity Date” means the earlier of (a) the date that is seven (7) years
and three (3) months after the Rig 1 Delivery Date and (b) the Final Maturity
Date.

 

24

--------------------------------------------------------------------------------


 

“Rig 2” means the Baker Marine Pacific Class 375 ultra-premium jackup drilling
rig hull number P2017, including the related machinery, equipment and gear,
including without limitation any OFE.

 

“Rig 2 Construction Contract” means the Rig Construction Contract (P2017) dated
as of October 27, 2006 between Bluesky and the Shipyard, as modified by the
Novation Agreement dated as of August 30, 2007 among Bluesky, the Shipyard and
OGIL and the Forbearance Agreement dated as of May 10, 2008 between OGIL and the
Shipyard.

 

“Rig 2 Delivery Date” means the date upon which Rig 2 is delivered by the
Shipyard to Borrower 2 completed in accordance with the terms of the Rig 2
Construction Contract, expected to be July 31, 2009, but not later than
September 30, 2009.

 

“Rig 2 Maturity Date” means the earlier of (a) the date that is seven (7) years
and three (3) months after the Rig 2 Delivery Date and (b) the Final Maturity
Date.

 

“Rig 3” means the Baker Marine Pacific Class 375 ultra-premium jackup drilling
rig hull number P2020, including the related machinery, equipment and gear,
including without limitation any OFE.

 

“Rig 3 Construction Contract” means the Rig Construction Contract (P2020) dated
as of  June 3, 2007 between Bluesky and the Shipyard, as supplemented by the
Supplemental Agreement to Rig Construction Contract dated June 3, 2007 between
Bluesky and Shipyard, as modified by the Novation Agreement dated as of 
August 30, 2007 among Bluesky, the Shipyard and OGIL and the Forbearance
Agreement dated as of May 30, 2008 between OGIL and the Shipyard.

 

“Rig 3 Delivery Date” means the date upon which Rig 3 is delivered by the
Shipyard to Borrower 3 completed in accordance with the terms of the Rig 3
Construction Contract, expected to be September 30, 2009, but not later than
December 31, 2009.

 

“Rig 3 Maturity Date” means the earlier of (a) the date that is seven (7) years
and three (3) months after the Rig 3 Delivery Date and (b) the Final Maturity
Date.

 

“Rig 4” means the Baker Marine Pacific Class 375 ultra-premium jackup drilling
rig hull number P2021, including the related machinery, equipment and gear,
including without limitation any OFE.

 

“Rig 4 Construction Contract” means the Rig Construction Contract (P2021) dated
as of August 14, 2007 between Bluesky and the Shipyard, as supplemented by the
Supplemental Agreement to Rig Construction Contract dated August 14, 2007
between Bluesky and Shipyard and as modified by the Novation Agreement dated as
of August 30, 2007 among Bluesky, the Shipyard and OGIL the Forbearance
Agreement dated as of March 24, 2008 between OGIL and the Shipyard and the
Supplemental Forbearance Agreement dated as of May 10, 2008 between OGIL and the
Shipyard.

 

25

--------------------------------------------------------------------------------


 

“Rig 4 Delivery Date” means the date upon which Rig 4 is delivered by the
Shipyard to Borrower 4 completed in accordance with the terms of the Rig 4
Construction Contract, expected to be December 31, 2009, but not later than
March 31, 2010.

 

“Rig 4 Maturity Date” means the earlier of (a) the date that is seven (7) years
and three (3) months after the Rig 4 Delivery Date and (b) the Final Maturity
Date.

 

“Rig Appraisal Report” has the meaning set forth in Section 5.06(g).

 

“Rig Construction Contracts” means the Rig 1 Construction Contract, the Rig 2
Construction Contract, the Rig 3 Construction Contract and the Rig 4
Construction Contract.

 

“Rig Mortgages” means each of the First Preferred Mortgages (or other ship
mortgage, fleet mortgage, naval mortgage or other agreement, document or
instrument evidencing a grant of liens in a rig or vessel) executed by any Loan
Party which pledges a Rig owned by such Person to the Collateral Agent for the
benefit of the Secured Parties as collateral for all or a portion of the
Obligations, in form and substance reasonably acceptable to the Facility Agent
and as required to create an Acceptable Security Interest.

 

“S&P” means Standard & Poor’s Rating Agency Group, a division of Mc-Graw Hill
Companies, Inc., or any successor that is a national credit rating organization.

 

“SEC” means the Securities and Exchange Commission, and any successor entity.

 

“Secured Parties” means the Agents, the Mandated Lead Arrangers, the Joint
Bookrunners, the Lenders, the Swap Counterparties and their Related Parties.

 

“Security Agreement” means the Security Agreement in substantially the form of
Exhibit K among one or more of the Loan Parties and the Collateral Agent for the
benefit of the Secured Parties.

 

“Security Documents” means the Assignments of Earnings, the Assignments of
Insurance, the Charter Assignments, the Collateral Assignments of Rig
Construction Contract, the Mortgages, the Security Agreement, the Pledge
Agreement and each other document, instrument or agreement executed in
connection therewith or otherwise executed in order to secure all or a portion
of the Obligations.

 

“Security Maintenance Ratio” means, as of any date of determination and with
respect to any Tranche, the ratio of (a) the Market Value of the applicable Rig
as of such date and (b) the outstanding principal amount of the Advances of such
Tranche as of such date.

 

“Shipyard” means PPL Shipyard PTE Ltd., a Singapore corporation.

 

“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding Equity Interests
having by the terms thereof ordinary voting power under ordinary circumstances
to elect a majority of the board of directors or Persons performing similar
functions (or, if there are no such directors or Persons, having general voting
power) of such entity (irrespective of whether at the time Equity Interests

 

26

--------------------------------------------------------------------------------


 

of any other class or classes of such entity shall or might have voting power
upon the occurrence of any contingency) which entity is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more
Subsidiaries of such Person or by one or more Subsidiaries of such Person.

 

“Super-Majority Lenders” means, as of any date of determination, (a) before all
of the Commitments terminate, Lenders holding more than 80% of the then
aggregate Revolving Commitments, Unused Term Commitments, Unused Top-Up
Commitments, unpaid principal amount of the Term Advances and the Top-Up
Advances and (b) thereafter, Lenders holding more than 80% of the aggregate
unpaid principal amount of the Advances and participation interests in the
Letter of Credit Exposure at such time.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Counterparty” means any Lender or any Affiliate thereof that is party to a
Swap Contract with any Loan Party and is otherwise acceptable to the Facility
Agent.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of Property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

27

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Technical Advisor” means Noble Denton, Moonpool, DNV Advisory Services, or
another marine surveyor retained by the Facility Agent at the Borrower’s
expense.

 

“Term Advance” means any Term Tranche 1 Advance, Term Tranche 2 Advance, Term
Tranche 3 Advance or Term Tranche 4 Advance.

 

“Term Borrowing” means any Term Tranche 1 Borrowing, Term Tranche 2 Borrowing,
Term Tranche 3 Borrowing or Term Tranche 4 Borrowing.

 

“Term Commitment” means, for each Lender, such Lender’s Term Tranche 1
Commitment, Term Tranche 2 Commitment, Term Tranche 3 Commitment and Term
Tranche 4 Commitment.

 

“Term Tranche 1 Advance” means any advance by a Lender to Borrower 1 as part of
a Term Tranche 1 Borrowing.

 

“Term Tranche 1 Borrowing” means a borrowing consisting of simultaneous Term
Tranche 1 Advances made by each Lender pursuant to Section 2.01(a)(i).

 

“Term Tranche 1 Commitment” means, for each Lender, the commitment of such
Lender to make Term Tranche 1 Advances to Borrower 1 in the maximum aggregate
amount set forth on Annex I opposite such Lender’s name as its Term Tranche 1
Commitment.  The aggregate Term Tranche 1 Commitments as of the Effective Date
are $80,000,000.

 

“Term Tranche 2 Advance” means any advance by a Lender to Borrower 2 as part of
a Term Tranche 2 Borrowing.

 

“Term Tranche 2 Borrowing” means a borrowing consisting of simultaneous Term
Tranche 2 Advances made by each Lender pursuant to Section 2.01(a)(ii).

 

“Term Tranche 2 Commitment” means, for each Lender, the commitment of such
Lender to make Term Tranche 2 Advances to Borrower 2 in the maximum aggregate
amount set forth on Annex I opposite such Lender’s name as its Term Tranche 2
Commitment.  The aggregate Term Tranche 2 Commitments as of the Effective Date
are $80,000,000.

 

“Term Tranche 3 Advance” means any advance by a Lender to Borrower 3 as part of
a Term Tranche 3 Borrowing.

 

“Term Tranche 3 Borrowing” means a borrowing consisting of simultaneous Term
Tranche 3 Advances made by each Lender pursuant to Section 2.01(a)(iii).

 

“Term Tranche 3 Commitment” means, for each Lender, the commitment of such
Lender to make Term Tranche 3 Advances to Borrower 3 in the maximum aggregate
amount set forth on

 

28

--------------------------------------------------------------------------------


 

Annex I opposite such Lender’s name as its Term Tranche 3 Commitment.  The
aggregate Term Tranche 3 Commitments as of the Effective Date are $80,000,000.

 

“Term Tranche 4 Advance” means any advance by a Lender to Borrower 4 as part of
a Term Tranche 4 Borrowing.

 

“Term Tranche 4 Borrowing” means a borrowing consisting of simultaneous Term
Tranche 4 Advances made by each Lender pursuant to Section 2.01(a)(iv).

 

“Term Tranche 4 Commitment” means, for each Lender, the commitment of such
Lender to make Term Tranche 4 Advances to Borrower 4 in the maximum aggregate
amount set forth on Annex I opposite such Lender’s name as its Term Tranche 4
Commitment.  The aggregate Term Tranche 4 Commitments as of the Effective Date
are $80,000,000.

 

“TMT” means TMT Co., Ltd., a company incorporated in the Republic of Taiwan.

 

“TMT Guaranties” means (a) Letter of Guarantee dated as of October 27, 2006, as
supplemented by the Letter of Guarantee dated as of  August 30, 2007,  in
connection with the Rig 1 Construction Contract, (b) the Performance Guaranty
dated as of  January 10, 2007 in connection with the Rig 2 Construction
Contract, (c) Performance Guarantee dated as of  June 3, 2007 in connection with
the Rig 3 Construction Contract and (d) Performance Guarantee dated as of 
August 14, 2007, as supplemented by the Performance Guarantee dated as of 
August 30, 2007, each in connection with the Rig 4 Construction Contract.

 

“Top-Up Advance” means any Top-Up Tranche 1 Advance, Top-Up Tranche 2 Advance,
Top-Up Tranche 3 Advance or Top-Up Tranche 4 Advance.

 

“Top-Up Borrowing” means any Top-Up Tranche 1 Borrowing, Top-Up Tranche 2
Borrowing, Top-Up Tranche 3 Borrowing or Top-Up Tranche 4 Borrowing.

 

“Top-Up Commitment” means, for each Lender, such Lender’s Top-Up Tranche 1
Commitment, Top-Up Tranche 2 Commitment, Top-Up Tranche 3 Commitment and Top-Up
Tranche 4 Commitment.

 

“Top-Up Tranche 1 Advance” means any advance by a Lender to Borrower 1 as part
of a Top-Up Tranche 1 Borrowing.

 

“Top-Up Tranche 1 Borrowing” means a borrowing consisting of simultaneous Top-Up
Tranche 1 Advances made by each Lender pursuant to Section 2.01(b)(i).

 

“Top-Up Tranche 1 Commitment” means, for each Lender, the commitment of such
Lender to make Top-Up Tranche 1 Advances to Borrower 1 in the maximum aggregate
amount set forth on Annex I opposite such Lender’s name as its Top-Up Tranche 1
Commitment.  The aggregate Top-Up Tranche 1 Commitments as of the Effective Date
are $20,000,000.

 

“Top-Up Tranche 2 Advance” means any advance by a Lender to Borrower 2 as part
of a Top-Up Tranche 2 Borrowing.

 

29

--------------------------------------------------------------------------------


 

“Top-Up Tranche 2 Borrowing” means a borrowing consisting of simultaneous Top-Up
Tranche 2 Advances made by each Lender pursuant to Section 2.01(b)(ii).

 

“Top-Up Tranche 2 Commitment” means, for each Lender, the commitment of such
Lender to make Top-Up Tranche 2 Advances to Borrower 2 in the maximum aggregate
amount set forth on Annex I opposite such Lender’s name as its Top-Up Tranche 2
Commitment.  The aggregate Top-Up Tranche 2 Commitments as of the Effective Date
are $20,000,000.

 

“Top-Up Tranche 3 Advance” means any advance by a Lender to Borrower 3 as part
of a Top-Up Tranche 3 Borrowing.

 

“Top-Up Tranche 3 Borrowing” means a borrowing consisting of simultaneous Top-Up
Tranche 3 Advances made by each Lender pursuant to Section 2.01(b)(iii).

 

“Top-Up Tranche 3 Commitment” means, for each Lender, the commitment of such
Lender to make Top-Up Tranche 3 Advances to Borrower 3 in the maximum aggregate
amount set forth on Annex I opposite such Lender’s name as its Top-Up Tranche 3
Commitment.  The aggregate Top-Up Tranche 3 Commitments as of the Effective Date
are $20,000,000.

 

“Top-Up Tranche 4 Advance” means any advance by a Lender to Borrower 4 as part
of a Top-Up Tranche 4 Borrowing.

 

“Top-Up Tranche 4 Borrowing” means a borrowing consisting of simultaneous Top-Up
Tranche 4 Advances made by each Lender pursuant to Section 2.01(b)(iv).

 

“Top-Up Tranche 4 Commitment” means, for each Lender, the commitment of such
Lender to make Top-Up Tranche 4 Advances to Borrower 4 in the maximum aggregate
amount set forth on Annex I opposite such Lender’s name as its Top-Up Tranche 4
Commitment.  The aggregate Top-Up Tranche 4 Commitments as of the Effective Date
are $20,000,000.

 

“Total Cost” means, with respect to any Rig, the sum of the Contract Price (as
set forth in the applicable Rig Construction Contract) and the Additional Costs.

 

“Total Loss” means (a) the actual, constructive, arranged, agreed, or
compromised total loss of any Rig; (b) the loss, theft or destruction of such
Rig or damage thereto to such extent as shall make repair thereof uneconomical
or shall render such Rig permanently unfit for normal use for any reason
whatsoever; (c) the requisition for title or other compulsory acquisition or
forfeiture of any Rig otherwise than by requisition for hire; or (d) the
capture, condemnation, seizure, arrest, detention or confiscation of any Rig by
any Governmental Authority or by Persons acting or purporting to act on behalf
of any Governmental Authority unless such Rig be released from such capture,
seizure, arrest, detention or confiscation within one (1) month after the
occurrence thereof.

 

“Tranche” means any Class of Commitments or Advances, whether such Advances or
Commitments are Tranche 1 Advances, Tranche 2 Advances, Tranche 3 Advances or
Tranche 4 Advances or Tranche 1 Commitments, Tranche 2 Commitments, Tranche 3
Commitments or Tranche 4 Commitments, as the case may be.

 

30

--------------------------------------------------------------------------------


 

“Tranche 1 Advances” means any Revolving Tranche 1 Advance, Term Tranche 1
Advance, or Top-Up Tranche 1 Advance.

 

“Tranche 2 Advances” means any Revolving Tranche 2 Advance, Term Tranche 2
Advance, or Top-Up Tranche 2 Advance.

 

“Tranche 3 Advances” means any Revolving Tranche 3 Advance, Term Tranche 3
Advance, or Top-Up Tranche 3 Advance.

 

“Tranche 4 Advances” means any Revolving Tranche 4 Advance, Term Tranche 4
Advance, or Top-Up Tranche 4 Advance.

 

“Tranche 1 Commitment” means any Term Tranche 1 Commitment or Top-Up Tranche 1
Commitment.

 

“Tranche 2 Commitment” means any Term Tranche 2 Commitment or Top-Up Tranche 2
Commitment.

 

“Tranche 3 Commitment” means any Term Tranche 3 Commitment or Top-Up Tranche 3
Commitment.

 

“Tranche 4 Commitment” means any Term Tranche 4 Commitment or Top-Up Tranche 4
Commitment.

 

“Transactions” means the Vantage Acquisition and each of the other transactions
contemplated by the Transaction Documents.

 

“Transaction Documents” means (a) the Share Purchase Agreement dated as of
August 30, 2007 among Vantage Energy, F3 Capital, and OGIL, as amended by
Amendment No. 1 dated as of December 3, 2007 among Vantage Energy, F3 Capital,
OGIL and the Parent, (b) each other material document executed on or before the
Effective Date with respect to the Vantage Acquisition, and (c) the Rig
Construction Contracts.

 

“Transfer Agreement” means any agreement pursuant to which any Vendor Agreement
is assigned or novated to OGIL.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unused Revolving Commitments” means, with respect to any Tranche, the
difference between (a) the Revolving Commitments of such Tranche and (b) the sum
of the Revolving Advances of such Tranche and the Letter of Credit Exposure of
such Tranche.

 

31

--------------------------------------------------------------------------------


 

“Unused Term Commitments” means the difference between (a) the Term Commitments
and (b) the Term Advances.

 

“Unused Top-Up Commitments” means the difference between (a) the Top-Up
Commitments and (b) the Top-Up Advances.

 

“Vantage Acquisition” means the acquisition by the Parent of all of the
outstanding shares of common stock of OGIL pursuant to the Transaction
Documents.

 

“Vantage Deepwater” means Vantage Deepwater Company, a Cayman Islands exempted
company.

 

“Vantage Driller I” means Vantage Driller I Co, a Cayman Islands exempted
company.

 

“Vantage Driller II” means Vantage Driller II Co, a Cayman Islands exempted
company.

 

“Vantage Energy” means Vantage Energy Services, Inc., a Delaware corporation.

 

“Vantage Int’l Payroll (Singapore)” means Vantage International Payroll Company
Pte. Ltd., a company formed under the laws of Singapore.

 

“Vantage Int’l Payroll (Caymans)” means Vantage International Payroll Co., a
Cayman Islands exempted company.

 

“Vantage US Payroll” means Vantage US Payroll Company Pte. Ltd., a company
formed under the laws of Singapore.

 

“Vantage Int’l Management (Caymans)” means Vantage International Management Co.,
a Cayman Islands exempted company.

 

“Vantage Int’l Management (Singapore)” means Vantage International Management
Company, a company formed under the laws of Singapore.

 

“Vendor Agreement” means any agreement between Bluesky and the suppliers named
therein for the provision of certain drilling equipment to Bluesky which is to
be furnished to the Shipyard for installation in the Rigs, to be novated or
assigned to OGIL pursuant to a Transfer Agreement.

 

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Equity Interests or other interests (including partnership interests)
in such Person entitling the holders thereof (whether at all times or at the
time that such class of Equity Interests has voting power by reason of the
happening of any contingency) to vote in the election of members of the board of
directors or comparable body of such Person.

 

“Working Capital Ratio” means, at any date of determination, the ratio of
(a) the consolidated current assets of the Borrowers and their Subsidiaries
determined in accordance with GAAP on such date to (b) the consolidated current
liabilities of the Borrowers and their

 

32

--------------------------------------------------------------------------------


 

Subsidiaries at such time determined in accordance with GAAP minus the current
portion of any Debt under this Agreement to the extent otherwise included
therein.

 

Section 1.02           Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

 

Section 1.03           Accounting Terms.

 

(a)           For purposes of this Agreement, all accounting terms not otherwise
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time.

 

(b)           If at any time any Accounting Change (as defined below) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Parent or the Majority Lenders shall so request,
the Facility Agent, the Lenders and the Parent shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Parent shall provide to the Facility Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. 
“Accounting Changes” means: (A) changes in accounting principles required by
GAAP and implemented by the Parent; (B) changes in accounting principles
recommended by the Parent’s accountants; and (C) changes in carrying value of
Parent’s or any of its Subsidiaries’ assets, liabilities or equity accounts
resulting from (i) the application of purchase accounting principles to the
Parent’s acquisition of OGIL from F3 Capital or (ii) any other adjustments that,
in each case, were applicable to, but not included in, the Pro Forma Financial
Statements.

 

(c)           In addition, all calculations and defined accounting terms used
herein shall, unless expressly provided otherwise, when referring to any Person,
refer to such Person on a consolidated basis and mean such Person and its
consolidated subsidiaries.

 

Section 1.04           Classes of Advances.  Advances are distinguished by
“Class”.  The “Class” of an Advance refers to the determination of whether such
Advance is a Term Advance, Revolving Advance or Top-Up Advance, each of which
constitutes a Class.

 

Section 1.05           Miscellaneous.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise

 

33

--------------------------------------------------------------------------------


 

modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

ARTICLE II
THE CREDIT FACILITIES

 

Section 2.01           The Advances.

 

(a)           Term Advances.

 

(i)            Term Tranche 1 Advances.  Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make up to four Term
Tranche 1 Advances to Borrower 1 from time-to-time on any Business Day during
the period from the Effective Date until the Rig 1 Delivery Date in an aggregate
amount up to but not to exceed the lesser of (A) the amount of its Term Tranche
1 Commitment and (B) such Lender’s Pro Rata Share of 36% of the Total Cost of
Rig 1.  Each Term Tranche 1 Borrowing shall be in an aggregate amount not less
than $10,000,000 and in integral multiples of $1,000,000 in excess thereof. 
Each Term Tranche 1 Borrowing shall correspond to the applicable installment of
the Contract Price (as defined in the Rig 1 Construction Contract) as set forth
on Schedule 2.01.  Principal payments made after the Effective Date may not be
reborrowed.

 

(ii)           Term Tranche 2 Advances.  Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make up to four Term
Tranche 2 Advances to Borrower 2 from time-to-time on any Business Day during
the period from the Effective Date until the Rig 2 Delivery Date in an aggregate
amount up to but not to exceed the lesser of (A) the amount of its Term Tranche
2 Commitment and (B) such Lender’s Pro Rata Share of 36% of the Total Cost of
Rig 2.  Each Term Tranche 2 Borrowing shall be in an aggregate amount not less
than $10,000,000 and in integral multiples of $1,000,000 in excess thereof. 
Each Term Tranche 2 Borrowing shall correspond to the applicable installment of
the Contract Price (as defined in the Rig 2 Construction Contract) as set forth
on Schedule 2.01.  Principal payments made after the Effective Date may not be
reborrowed.

 

(iii)          Term Tranche 3 Advances.  Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make up to four Term
Tranche 3 Advances

 

34

--------------------------------------------------------------------------------


 

to Borrower 3 from time-to-time on any Business Day during the period from the
Effective Date until the Rig 3 Delivery Date in an aggregate amount up to but
not to exceed the lesser of (A) the amount of its Term Tranche 3 Commitment and
(B) such Lender’s Pro Rata Share of 36% of the Total Cost of Rig 3.  Each Term
Tranche 3 Borrowing shall be in an aggregate amount not less than $10,000,000
and in integral multiples of $1,000,000 in excess thereof.  Each Term Tranche 3
Borrowing shall correspond to the applicable installment of the Contract Price
(as defined in the Rig 3 Construction Contract) as set forth on Schedule 2.01. 
Principal payments made after the Effective Date may not be reborrowed.

 

(iv)          Term Tranche 4 Advances.  Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make up to four Term
Tranche 4 Advances to Borrower 4 from time-to-time on any Business Day during
the period from the Effective Date until the Rig 4 Delivery Date in an aggregate
amount up to but not to exceed the lesser of (A) the amount of its Term Tranche
4 Commitment and (B) such Lender’s Pro Rata Share of 36% of the Total Cost of
Rig 4.  Each Term Tranche 4 Borrowing shall be in an aggregate amount not less
than $10,000,000 and in integral multiples of $1,000,000 in excess thereof. 
Each Term Tranche 4 Borrowing shall correspond to the applicable installment of
the Contract Price (as defined in the Rig 4 Construction Contract) as set forth
on Schedule 2.01.  Principal payments made after the Effective Date may not be
reborrowed.

 

(b)           Top-Up Advances.

 

(i)            Top-Up Tranche 1 Advances.  Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Top-Up Tranche 1
Advances to Borrower 1 from time-to-time on any Business Day during the period
from the Rig 1 Delivery Date to the Rig 1 Maturity Date in an aggregate amount
up to but not to exceed the lesser of (A) the amount of its Top-Up Tranche 1
Commitment and (B) 9% of the Total Cost of Rig 1.  Each Top-Up Tranche 1
Borrowing shall be in an aggregate amount not less than $1,000,000 and in
integral multiples thereof.  Principal payments made after the Rig 1 Delivery
Date may not be reborrowed.

 

(ii)           Top-Up Tranche 2 Advances.  Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Top-Up Tranche 2
Advances to Borrower 2 from time-to-time on any Business Day during the period
from the Rig 2 Delivery Date to the Rig 2 Maturity Date in an aggregate amount
up to but not to exceed the lesser of (A) the amount of its Top-Up Tranche 2
Commitment and (B) 9% of the Total Cost of Rig 2.  Each Top-Up Tranche 2
Borrowing shall be in an aggregate amount not less than $1,000,000 and in
integral multiples thereof.  Principal payments made after the Rig 2 Delivery
Date may not be reborrowed.

 

(iii)          Top-Up Tranche 3 Advances.  Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Top-Up Tranche 3
Advances to Borrower 3 from time-to-time on any Business Day during the period
from the Rig 3 Delivery Date to the Rig 3 Maturity Date in an aggregate amount
up to but not to exceed the lesser of (A) the amount of its Top-Up Tranche 3
Commitment and (B) 9% of the

 

35

--------------------------------------------------------------------------------


 

Total Cost of Rig 3.  Each Top-Up Tranche 3 Borrowing shall be in an aggregate
amount not less than $1,000,000 and in integral multiples thereof.  Principal
payments made after the Rig 3 Delivery Date may not be reborrowed.

 

(iv)          Top-Up Tranche 4 Advances.  Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Top-Up Tranche 4
Advances to Borrower 4 from time-to-time on any Business Day during the period
from the Rig 4 Delivery Date to the Rig 4 Maturity Date in an aggregate amount
up to but not to exceed the lesser of (A) the amount of its Top-Up Tranche 4
Commitment and (B) 9% of the Total Cost of Rig 4.  Each Top-Up Tranche 4
Borrowing shall be in an aggregate amount not less than $1,000,000 and in
integral multiples thereof.  Principal payments made after the Rig 4 Delivery
Date may not be reborrowed.

 

(c)           Revolving Advances.  Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Revolving Advances to any
Borrower from time-to-time on any Business Day during the period from the Rig 1
Delivery Date until the Final Maturity Date in a maximum amount up to but not to
exceed at any time outstanding its Revolving Commitment; provided however that
the aggregate outstanding principal amount of the sum of (i) all Revolving
Advances plus (ii) the Letter of Credit Exposure shall not exceed at any time
(A) on or before the Rig 2 Delivery Date, $10,000,000, (B) on or before the Rig
3 Delivery Date, $20,000,000, (C) on or before the Rig 4 Delivery Date,
$30,000,000, and (D) thereafter, the Aggregate Revolving Commitments.  Each
Revolving Borrowing shall be in an aggregate amount not less than $1,000,000 and
in integral multiples thereof.  Within the limits of each Lender’s Revolving
Commitment, the Borrowers may from time-to-time borrow, prepay pursuant to
Section 2.07(b) and reborrow under this Section 2.01(c).

 

Section 2.02           Method of Borrowing.

 

(a)           Notice.  Each Borrowing shall be made pursuant to a Notice of
Borrowing, given not later than 10:00 a.m. (Paris, France time) on the third
Business Day before the requested Borrowing Date, in each case to the Facility
Agent’s Applicable Lending Office.  The Facility Agent shall give to each Lender
prompt notice on the day of receipt of a timely Notice of Borrowing.  The Notice
of Borrowing shall be in writing specifying (A) the Borrowing Date (which shall
be a Business Day), (B) the requested Class and Tranche of Advances comprising
such Borrowing, (C) the aggregate amount of such Borrowing, (D) the requested
Interest Period and (E) the applicable Borrower.  The Facility Agent shall
promptly notify each Lender of the applicable interest rate under
Section 2.06(a)(i) or (ii).  Each Lender shall make available its Pro Rata Share
of such Borrowing before 12:00 p.m. (New York time) on the Borrowing Date in
immediately available funds to the Facility Agent at its Applicable Lending
Office or such other location as the Facility Agent may specify by notice to the
Lenders.  After the Facility Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article III, the Facility Agent will
promptly make such funds available to the applicable Borrower not later than
2:00 p.m. (New York time) at such account as such Borrower shall specify in
writing to the Facility Agent.

 

(b)           Continuations.  In order to elect to Continue a Borrowing under
this Section, the applicable Borrower shall deliver an irrevocable Notice of
Continuation to the Facility Agent at

 

36

--------------------------------------------------------------------------------


 

its Applicable Lending Office no later than 10:00 a.m. (Paris, France time) at
least three Business Days in advance of such requested Continuation.  Each such
Notice of Continuation shall be in writing or by telex, telecopier or telephone,
confirmed promptly in writing specifying (A) the requested Continuation date
(which shall be a Business Day), (B) the amount, Class and Tranche of the
Advances comprising the Borrowing to be Continued, and (C) the requested
Interest Period.  Promptly after receipt of a Notice of Continuation under this
paragraph, the Facility Agent shall provide each Lender with a copy thereof and
notify each Lender of the interest rate under Sections 2.06(a)(i) or (ii).

 

(c)           Certain Limitations.  Notwithstanding anything in
paragraphs (a) and (b) above:

 

(i)            at no time shall there be more than two Interest Periods
applicable to each Class and each Tranche of outstanding Eurodollar Advances;

 

(ii)           if the Facility Agent is unable to determine the Eurodollar Rate
for any requested Borrowing and the Facility Agent gives telephonic or telecopy
notice thereof to the Borrowers as soon as practicable, the right of any
Borrower to select Eurodollar Advances for any subsequent Borrowing and the
obligation of the Lenders to make such Eurodollar Advances shall be suspended
until the Facility Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance;

 

(iii)          if the Majority Lenders shall, by 11:00 a.m. (New York time) at
least one Business Day before the date of any requested Borrowing, notify the
Facility Agent that the Eurodollar Rate will not adequately reflect the cost to
such Lenders of making or funding their respective Eurodollar Advances and the
Facility Agent gives telephonic or telecopy notice thereof to the Borrowers as
soon as practicable, the right of any Borrower to select Eurodollar Advances for
such Borrowing or for any subsequent Borrowing and the obligation of the Lenders
to make Eurodollar Advances shall be suspended until the Facility Agent shall
notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Base Rate Advance;

 

(iv)          if any Borrower shall fail to select the duration or Continuation
of any Interest Period for any Eurodollar Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraphs (a) and (b) above or shall fail to deliver a Notice of Continuation,
the Facility Agent will forthwith so notify such Borrower and the Lenders and
such Borrower shall be deemed to have selected an Interest Period of one month’s
duration; and

 

(v)           at any time when a Default or an Event of Default has occurred and
is continuing, no Borrower may select an Interest Period for any Eurodollar
Advance longer than one month’s duration; provided, however that no Borrower
shall be requested to prepay (or convert to an Adjusted Base Rate) any existing
Eurodollar Borrowing prior to the end of the Interest Period for such Borrowing.

 

37

--------------------------------------------------------------------------------


 

(d)           Notices Irrevocable.  Each Notice of Borrowing and each Notice of
Continuation delivered by a Borrower shall be irrevocable and binding on such
Borrower.  In the case of the initial Borrowing or any Borrowing which the
related Notice of Continuation specifies is to be comprised of Eurodollar
Advances, each Borrower shall indemnify each Lender against any loss,
out-of-pocket cost or expense actually incurred by such Lender as a result of
any failure to fulfill on or before the Borrowing Date or the date specified in
such Notice of Continuation for such Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss, cost or expense
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such failure,
is not made on such date.

 

(e)           Facility Agent Reliance.  Unless the Facility Agent shall have
received notice from a Lender before the Borrowing Date that such Lender will
not make available to the Facility Agent such Lender’s Pro Rata Share of the
Borrowing, the Facility Agent may assume that such Lender has made its Pro Rata
Share of such Borrowing available to the Facility Agent on the Borrowing Date in
accordance with paragraph (a) of this Section 2.02 and the Facility Agent may,
in reliance upon such assumption, make available to the applicable Borrower on
the Borrowing Date a corresponding amount.  If and to the extent that such
Lender shall not have so made its Pro Rata Share of such Borrowing available to
the Facility Agent, such Lender and the applicable Borrower severally agree to
immediately repay to the Facility Agent on demand such corresponding amount,
together with interest on such amount, for each day from the date such amount is
made available to such Borrower until the date such amount is repaid to the
Facility Agent, at (i) in the case of a Borrower, the interest rate applicable
on such day to Eurodollar Advances and (ii) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Facility Agent in accordance with banking industry rules on interbank
compensation.  If such Lender shall repay to the Facility Agent such
corresponding amount and interest as provided above, such corresponding amount
so repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement even though not made on the same day as the other
Advances comprising such Borrowing.  If such Lender’s Advance as part of such
Borrowing is not made available by such Lender within three Business Days of the
Borrowing Date, the applicable Borrower shall repay such Lender’s share of such
Borrowing (together with interest thereon at the interest rate applicable during
such period to Eurodollar Advances) to the Facility Agent not later than three
Business Days after receipt of written notice from the Facility Agent specifying
such Lender’s share of such Borrowing that was not made available to the
Facility Agent.

 

(f)            Lender Obligations Several.  The failure of any Lender to make an
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Advance on the applicable
Borrowing Date.  No Lender shall be responsible for the failure of any other
Lender to make an Advance to be made by such other Lender on any applicable
Borrowing Date.

 

(g)           Noteless Agreement; Evidence of Indebtedness.

 

(i)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from the Advances made by such Lender from time to time,
including the

 

38

--------------------------------------------------------------------------------


 

amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(ii)           The Facility Agent shall also maintain accounts in which it will
record (A) the amount of each Advance made hereunder and the Class and Tranche
thereof and the Interest Period with respect thereto, (B) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (C) the amount of any sum received by the
Facility Agent hereunder from each Borrower and each Lender’s share thereof.

 

(iii)          The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Facility Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Obligations in accordance with their terms.

 

(iv)          Any Lender may request that the Advances owing to such Lender be
evidenced by a promissory note (a “Note”).  In such event, the applicable
Borrower shall execute and deliver to such Lender a Note payable to the order of
such Lender and its registered assigns and in form and substance reasonably
acceptable to the Facility Agent and such Borrower.  Thereafter, the Advances
evidenced by such Note and interest thereon shall at all times (including after
any assignment pursuant to Section 10.06) be represented by one or more Notes
payable to the order of the payee named therein or any assignee pursuant to
Section 10.06, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such
Advances once again be evidenced as described in paragraphs (i) and (ii) above.

 

Section 2.03           Fees.

 

(a)           Commitment Fees.  The Borrowers jointly and severally agree to pay
to the Facility Agent for the account of each Lender a commitment fee (a
“Commitment Fee”) equal to the product of 0.75% per annum and the average daily
amount by which such Lender’s Aggregate Commitment exceeds the sum of (i) the
aggregate principal amount of such Lender’s outstanding Advances and (ii) such
Lender’s Pro Rata Share of the Letter of Credit Exposure, from the Effective
Date until the Final Maturity Date.  The Commitment Fees payable pursuant to
this clause (a) are due quarterly in arrears on the last Business Day of each
March, June, September and December commencing on the first such date occurring
after the Effective Date and continuing thereafter through and including the
Final Maturity Date.

 

(b)           Agency and Arrangement Fees.  The Borrowers jointly and severally
agree to pay to the Agents and the Joint Bookrunners the fees as separately
agreed upon in the Fee Letters.

 

(c)           Letter of Credit Fees.

 

(i)            The Borrowers jointly and severally agree to pay to the Facility
Agent for the pro rata benefit of each Lender a letter of credit fee at a per
annum rate equal to the Applicable Margin in effect from time to time.  Each
such fee shall be based on the maximum amount available to be drawn under such
Letter of Credit from the date of

 

39

--------------------------------------------------------------------------------


 

issuance of the Letter of Credit until its expiration date and shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December until the earlier of its expiration date or the Final Maturity Date. 
All such fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 

(ii)           The Borrowers jointly and severally agree to pay to the
applicable Issuing Bank, a fronting fee for each Letter of Credit issued for its
account equal to 0.125% per annum of the initial stated amount of such Letter of
Credit (or, with respect to any subsequent increase to the stated amount of any
such Letter of Credit, such increase in the stated amount).  Each such fee shall
be payable annually in advance on the date of issuance (or subsequent increase)
of such Letter of Credit and each year thereafter until the earlier of its
expiration date or the Final Maturity Date.  All such fees shall be computed on
the basis of a year of 360 days.

 

(iii)          In addition, the Borrowers jointly and severally agree to pay to
the Issuing Banks all customary transaction costs and fees charged by such
Issuing Bank in connection with the issuance, amendment, renewal or extension of
a Letter of Credit or processing of drawings thereunder, such costs and fees to
be due and payable on the date specified by the applicable Issuing Bank in the
invoice for such costs and fees.

 

(d)           Generally.  All such fees shall be paid on the dates due, in
immediately available Dollars to the Facility Agent for distribution, if and as
appropriate, among the Lenders, except that the fees payable pursuant to
(i) Section 2.03(b) shall be paid directly to the applicable Agent or Joint
Bookrunner and (ii) Section 2.03(c)(ii) and (iii) shall be paid directly to the
applicable Issuing Bank.  Once paid, absent manifest error, none of these fees
shall be refundable under any circumstances.

 

Section 2.04           Reduction of the Commitments.

 

(a)           Optional.  Each Borrower shall have the right, upon at least five
days’ irrevocable notice to the Facility Agent, to terminate in whole or reduce
ratably in part the unused portion of any Class and Tranche of Commitment;
provided that each partial reduction of any Commitment shall be in the minimum
aggregate amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof (or such lesser amount as may then be outstanding); provided further
that the Aggregate Revolving Commitments may not be reduced below the aggregate
principal amount of the outstanding Revolving Advances plus the outstanding
Letter of Credit Exposure.

 

(b)           Mandatory.  Without duplication of any mandatory reduction of the
Commitments required pursuant to Section 2.07(c)(vi), upon the Collateral
Disposition of any Rig, the Class and Tranche of Commitments related to such Rig
shall automatically and permanently terminate and the Revolving Commitments
shall automatically and permanently be reduced by $10,000,000.

 

In connection with any termination of any Class and Tranche of Commitment
hereunder, the Borrower shall pay on the effective date of such termination any
amounts, if any, required to be paid pursuant to Section 2.07(d) as a result of
such termination being made on such date.  Any reduction or termination of the
Commitments pursuant to Section 2.04 shall be permanent, with

 

40

--------------------------------------------------------------------------------


 

no obligation of the Lenders to reinstate such Commitments and the commitment
fees provided for in Section 2.03(a) shall thereafter be computed on the basis
of the Commitments as so reduced.  The Facility Agent shall give each Lender
prompt notice of any commitment reduction or termination.

 

Section 2.05           Repayment.

 

(a)           Term Advances.

 

(i)            Term Tranche 1 Advances.  The aggregate principal amount of the
Term Tranche 1 Advances shall be payable by Borrower 1 in quarterly installments
equal to $2,000,000 on each of the first twenty-eight (28) consecutive quarterly
Payment Dates commencing six (6) months after the Rig 1 Delivery Date.  Any
remaining outstanding Term Tranche 1 Advances shall be paid in full by Borrower
1 on the Rig 1 Maturity Date.

 

(ii)           Term Tranche 2 Advances.  The aggregate principal amount of the
Term Tranche 2 Advances shall be payable by Borrower 2 in quarterly installments
equal to $2,000,000 on each of the first twenty-eight (28) consecutive quarterly
Payment Dates commencing six (6) months after the Rig 2 Delivery Date.  Any
remaining outstanding Term Tranche 2 Advances shall be paid in full by Borrower
2 on the Rig 2 Maturity Date.

 

(iii)          Term Tranche 3 Advances.  The aggregate principal amount of the
Term Tranche 3 Advances shall be payable by Borrower 3 in quarterly installments
equal to $2,000,000 on each of the first twenty-eight (28) consecutive quarterly
Payment Dates commencing six (6) months after the Rig 3 Delivery Date.  Any
remaining outstanding Term Tranche 3 Advances shall be paid in full by Borrower
3 on the Rig 3 Maturity Date.

 

(iv)          Term Tranche 4 Advances.  The aggregate principal amount of the
Term Tranche 4 Advances shall be payable by Borrower 4 in quarterly installments
equal to $2,000,000 on each of the first twenty-eight (28) consecutive quarterly
Payment Dates commencing six (6) months after the Rig 4 Delivery Date.  Any
remaining outstanding Term Tranche 4 Advances shall be paid in full by Borrower
4 on the Rig 4 Maturity Date.

 

(b)           Top-Up Advances.

 

(i)            Top-Up Tranche 1 Advances.  The aggregate principal amount of the
Top-Up Tranche 1 Advances shall be payable in equal quarterly installments
determined by the Facility Agent (and the Facility Agent shall promptly notify
each Lender of such amortization schedule) on each of the consecutive quarterly
Payment Dates occurring during the tenor of the applicable Drilling Contract
pursuant to which such Top-Up Tranche 1 Advances were made.

 

(ii)           Top-Up Tranche 2 Advances.  The aggregate principal amount of the
Top-Up Tranche 2 Advances shall be payable in equal quarterly installments
determined by the Facility Agent (and the Facility Agent shall promptly notify
each Lender of such amortization schedule) on each of the consecutive quarterly
Payment Dates occurring during the tenor of the applicable Drilling Contract
pursuant to which such Top-Up Tranche 2 Advances were made.

 

41

--------------------------------------------------------------------------------


 

(iii)          Top-Up Tranche 3 Advances.  The aggregate principal amount of the
Top-Up Tranche 3 Advances shall be payable in equal quarterly installments
determined by the Facility Agent (and the Facility Agent shall promptly notify
each Lender of such amortization schedule) on each of the consecutive quarterly
Payment Dates occurring during the tenor of the applicable Drilling Contract
pursuant to which such Top-Up Tranche 3 Advances were made.

 

(iv)          Top-Up Tranche 4 Advances.  The aggregate principal amount of the
Top-Up Tranche 4 Advances shall be payable in equal quarterly installments
determined by the Facility Agent (and the Facility Agent shall promptly notify
each Lender of such amortization schedule) on each of the consecutive quarterly
Payment Dates occurring during the tenor of the applicable Drilling Contract
pursuant to which such Top-Up Tranche 4 Advances were made.

 

(c)           Revolving Advances.  The outstanding principal amount of the
Revolving Advances shall be payable by the Borrowers on the Final Maturity Date.

 

(d)           Notwithstanding the foregoing, any remaining outstanding Advances
and all other unpaid Obligations shall be paid in full by the Borrowers on the
Final Maturity Date.

 

(e)           In addition, the Borrower shall pay to the applicable Swap
Counterparties the Swap Termination Value with respect to any Swap Contracts
that terminate in whole or in part as a result of such repayments set forth
above.

 

Section 2.06           Interest.  Each Borrower shall pay interest on the unpaid
principal amount of each Advance made to such Borrower by each Lender to it from
the date of such Advance until such principal amount shall be paid in full, at
the following rates per annum:

 

(a)           Advances.

 

(i)            Base Rate Advances.  If such Advance is a Base Rate Advance, a
rate per annum equal to the Adjusted Base Rate plus the Applicable Margin,
payable in arrears on each Payment Date and on the date such Base Rate Advance
shall be paid in full.

 

(ii)           Eurodollar Advances.  If such Advance is a Eurodollar Advance, a
rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Margin, payable on the last day of such Interest Period, and, in the
case of Interest Periods of greater than three months, on the Business Day which
occurs during such Interest Period three months from the first day of such
Interest Period.

 

(b)           Additional Interest on Eurodollar Advances.  Each Borrower shall
pay to each Lender, so long as any such Lender shall be required under
regulations of the Federal Reserve Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Advance
made to such Borrower by such Lender, from the effective date of such Advance
until such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (i) the Eurodollar Rate
for the Interest Period for such Advance from (ii) the rate obtained by dividing
such Eurodollar Rate by a percentage equal to

 

42

--------------------------------------------------------------------------------


 

100% minus the Eurodollar Rate Reserve Percentage of such Lender for such
Interest Period, payable on each date on which interest is payable on such
Advance.  Such additional interest payable to any Lender shall be determined by
such Lender and notified to the Borrowers through the Facility Agent (such
notice to include the calculation of such additional interest, which calculation
shall be conclusive in the absence of manifest error, and be accompanied by any
evidence indicating the need for such additional interest as any Borrower may
reasonably request).

 

(c)           Usury Recapture.  In the event the rate of interest chargeable
under this Agreement at any time (calculated after giving affect to all items
charged which constitute “interest” under applicable laws, including fees and
margin amounts, if applicable) is greater than the Maximum Rate, the unpaid
principal amount of the Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Advances equals the amount
of interest which would have been paid or accrued on the Advances if the stated
rates of interest set forth in this Agreement had at all times been in effect.

 

In the event, upon payment in full of the Advances, the total amount of interest
paid or accrued under the terms of this Agreement and the Advances is less than
the total amount of interest which would have been paid or accrued if the rates
of interest set forth in this Agreement had, at all times, been in effect, then
each Borrower shall, to the extent permitted by applicable law, pay the Facility
Agent for the account of the Lenders an amount equal to the difference between
(i) the lesser of (A) the amount of interest which would have been charged on
its Advances if the Maximum Rate had, at all times, been in effect and (B) the
amount of interest which would have accrued on its Advances if the rates of
interest set forth in this Agreement had at all times been in effect and
(ii) the amount of interest actually paid under this Agreement on its Advances.

 

In the event the Lenders ever receive, collect or apply as interest any sum in
excess of the Maximum Rate, such excess amount shall, to the extent permitted by
law, be applied to the reduction of the principal balance of the Advances, and
if no such principal is then outstanding, such excess or part thereof remaining
shall be paid to the Borrower.

 

(d)           Default Interest.  Upon the occurrence and the during the
continuance of an Event of Default, each Borrower shall on demand from time to
time pay interest, to the extent permitted by law, on the outstanding Advances
to but excluding the date of actual payment (after as well as before judgment)
(a) in the case of overdue principal, at the rate otherwise applicable to such
Advance pursuant to Section 2.06 plus 2.00% per annum and (b) in all other
cases, at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the rate that would be applicable to
an Eurodollar Advance plus 2.00%.

 

Section 2.07           Prepayments.

 

(a)           Right to Prepay.  No Borrower shall have the right to prepay any
principal amount of any Advance except as provided in this Section 2.07.

 

(b)           Optional Prepayments.  Any Borrower may elect to prepay, in whole
or in part, any Class or Tranche of the Advances owing by it to the Lenders,
after giving prior written

 

43

--------------------------------------------------------------------------------


 

notice of such election to the Facility Agent by 10:00 a.m. (Paris, France time)
at least three Business Days before such prepayment stating the proposed date,
aggregate principal amount, Class and Tranche of such prepayment.  If any such
notice is given, the Facility Agent shall give prompt notice thereof to each
Lender and such Borrower shall prepay such Class and Tranche of Advances
comprising part of the same Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such notice,
together with accrued interest to the date of such prepayment on the principal
amount prepaid and amounts, if any, required to be paid pursuant to Section 2.08
and any amounts, if any, required to be paid pursuant to Section 2.07(d) as a
result of such prepayment being made on such date; provided, however, that each
partial prepayment shall be in an aggregate principal amount not less than
$2,000,000 and in integral multiples of $1,000,000 in excess thereof (or such
lesser amount as may then be outstanding).  Optional prepayments of Term
Advances and Top-Up Advances shall be applied to outstanding Advances in the
inverse order of maturity of the remaining scheduled principal installments of
such Tranche and Class of Advances.  In addition, the Borrower shall pay to the
applicable Swap Counterparties the Swap Termination Value with respect to any
Swap Contracts that terminate in whole or in part as a result of such optional
prepayments set forth above.

 

(c)           Mandatory Prepayments.

 

(i)            Excess Cash Flow.  Within 45 days after the end of each fiscal
quarter, beginning with the first fiscal quarter ending at least six (6) months
after the Rig 1 Delivery Date, each Borrower shall prepay its outstanding Term
Advances and Top-Up Advances in an amount equal to its Excess Cash Flow for such
prior fiscal quarter as set forth on the Excess Cash Flow Certificate delivered
to Facility Agent pursuant to Section 5.06(c).  All such prepayments from Excess
Cash Flow shall be applied to in accordance with Section 2.07(c)(vi).

 

(ii)           Security Maintenance Ratio. If at any time any Borrower shall
fail to maintain a Security Maintenance Ratio of at least 1.50 to 1.00, then as
soon as possible but in any event no later than 30 days after such failure, to
the extent such failure is continuing, either (A) such Borrower will, or will
cause the Parent or one of its Subsidiaries (provided that such Subsidiary
becomes a Loan Party pursuant to Section 5.12) to, execute and deliver to the
Collateral Agent additional Rig Mortgages granting an Acceptable Security
Interest in such other rigs or vessels acceptable to the Collateral Agent
(acting on the instruction of the Majority Lenders) (together with any required
amendments to any applicable Security Agreement and such evidence of corporate
authority to enter into and such legal opinions in relation to such Security
Documents as the Collateral Agent may reasonably request) that have a Market
Value such that the Security Maintenance Ratio is at least 1.50 to 1.00, or
(B) at the end of such 30-day period, such Borrower shall prepay its outstanding
Advances by an amount necessary so that the Security Maintenance Ratio is at
least 1.50 to 1.00.  All such prepayments shall be applied to the applicable
Tranche of the Advances in accordance with Section 2.07(c)(vi).

 

(iii)          Collateral Disposition.  Immediately upon receipt of Collateral
Disposition Proceeds, the Borrowers shall prepay the Advances in an amount equal
to 100% of such

 

44

--------------------------------------------------------------------------------


 

Collateral Disposition Proceeds.  All such prepayments shall be applied to the
Advances in accordance with Section 2.07(c)(vi).

 

(iv)          Casualty Event.

 

(A)          Upon the occurrence of a Casualty Event, if (1) no Event of Default
has occurred and is continuing, (2) the applicable Loan Party reasonably
believes that all necessary repairs to any Rig affected by a Casualty Event can
be commenced within 90 days following such Casualty Event and completed within
180 days thereafter, and (3) during such 180-day period following commencement
of such repairs, the applicable Loan Party works diligently to complete all such
repairs, then the applicable Loan Party shall hold such Casualty Proceeds in a
bank account subject to an Account Control Agreement and shall apply such
Casualty Proceeds in payment for all necessary repairs, and following completion
of such repairs within 180 days after commencement of such repairs and if no
Event of Default has occurred and is continuing, the applicable Loan Party may
retain the remainder of such Casualty Proceeds (together with accrued interest
thereon), if any, and shall give notice to the Lenders thereof.  If all
necessary repairs to any Rig affected by a Casualty Event shall not have been
made within 180 days following commencement of such repairs, then the applicable
Borrower shall prepay the Advances in an amount equal to 100% of the remaining
Casualty Proceeds, and such prepayment shall be applied to the Advances in
accordance with Section 2.07(c)(vi), and the Collateral Agent shall give notice
to the Lenders thereof.

 

(B)           Upon the occurrence of a Casualty Event, if an Event of Default
has occurred and is continuing, any Casualty Proceeds shall be delivered to the
Collateral Agent which shall apply such Casualty Proceeds to the Advances in
accordance with Section 2.07(c)(vi).

 

(C)           Notwithstanding anything to the contrary in the other Loan
Documents, all insurance payments in respect of any liability of the Loan
Parties to third Persons or damage to Property of third Persons by any Loan
Party shall be paid by the underwriter of such Insurance Policy directly to the
Person to whom such liability is owed or directly to the applicable Loan Party
to reimburse it for any loss, damage or expense incurred by it in connection
with the event or condition giving rise to such liability.

 

(v)           Indemnifications.  All Indemnification Proceeds payable to or
received by the Loan Parties shall on the date of receipt by such Loan Party be
applied to prepay the Advances in an amount equal to 100% of such
Indemnification Proceeds.  All such prepayments shall be applied to the Advances
in accordance with Section 2.07(c)(vi).

 

(vi)          Application of Prepayments.  Each prepayment pursuant to this
Section 2.07(c) shall be accompanied by accrued interest on the amount prepaid
to the date of such prepayment and amounts, if any, required to be paid pursuant
to Section 2.08 as a result of such prepayment being made on such date.  Each
prepayment required

 

45

--------------------------------------------------------------------------------


 

pursuant to this Section 2.07(c) shall be applied (a) to the prepayment of the
applicable Tranche of Top-Up Advances in the inverse order of maturity of the
remaining scheduled principal installments of such Tranche, (b) to the
prepayment of the applicable Tranche of Term Advances in the inverse order of
maturity of the remaining scheduled principal installments of such Tranche,
(c) to the prepayment of the applicable Tranche of Revolving Advances, and, with
respect to mandatory prepayments from Collateral Disposition Proceeds only, make
deposits into the LC Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, together with a corresponding reduction of the
applicable Tranche of the Revolving Commitment and (d) any remainder shall be
applied ratably to each of the other Tranches of Advances, in the order set
forth above.  In addition, the Borrower shall pay to the applicable Swap
Counterparties the Swap Termination Value with respect to any Swap Contracts
that terminate in whole or in part as a result of such mandatory prepayments set
forth above.

 

(d)           Prepayment Premiums.  Each of the following events shall be
subject to and accompanied by a premium determined in accordance with the table
below based on the period during which such prepayment shall occur:

 

(i)            all optional prepayments of Term Advances or Top-Up Advances
under Section 2.07(b),

 

(ii)           all mandatory prepayments under Section 2.07(c)(iii); and

 

(iii)          any termination of any Tranche of the Term Commitments or the
Top-Up Commitments before such Commitments have been fully drawn,

 

Period:

 

Prepayment Premium 
Percentage

 

From the Effective Date through the Rig 4 Delivery Date

 

1.00%

 

Rig 4 Delivery Date through the third anniversary thereof

 

0.50%

 

Third anniversary of the Rig 4 Delivery Date and thereafter

 

No prepayment premium

 

 

Such prepayment premium shall be equal to the product of the prepayment premium
percentage specified above and (A) with respect to any optional prepayments of
all or a portion of any Tranche of outstanding Term Advances or Top-Up Advances
under Section 2.07(b), the principal amount of the Advances prepaid, (B) with
respect to any mandatory prepayment under Section 2.07(c)(iii), the aggregate of
such Tranche’s undrawn Commitments, and (C) with respect to any termination of
any Tranche of the Term Commitments or the Top-Up Commitments before such
Commitments have been fully drawn, the aggregate of such Tranche’s undrawn Term
Commitments or undrawn Top-Up Commitments, as the case may be.

 

(e)           Illegality.  If any Lender shall notify the Facility Agent and the
Borrowers that any Change in Law makes it unlawful for such Lender or its
Applicable Lending Office to perform its obligations under this Agreement or to
make or maintain Eurodollar Advances then

 

46

--------------------------------------------------------------------------------


 

outstanding hereunder, the Borrowers shall, no later than 10:00 a.m. (New York
time) (i) (A) if not prohibited by any Legal Requirement to maintain such
Eurodollar Advances for the duration of the Interest Period, on the last day of
the Interest Period for each outstanding Eurodollar Advance or (B) if prohibited
by any Legal Requirement to maintain such Eurodollar Advances for the duration
of the Interest Period, on the second Business Day following its receipt of such
notice, prepay all Eurodollar Advances of all of the Lenders then outstanding,
together with accrued interest on the principal amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to
Section 2.08 as a result of such prepayment being made on such date, (ii) each
Lender shall simultaneously make a Base Rate Advance or, if not otherwise
prohibited, make an Eurodollar Advance in an amount equal to the aggregate
principal amount of the affected Eurodollar Advances, and (iii) the right of the
Borrowers to select Eurodollar Advances shall be suspended until such Lender
shall notify Facility Agent that the circumstances causing such suspension no
longer exist.  Each Lender agrees to use commercially reasonable efforts
(consistent with its internal policies and subject to legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such designation would avoid the effect of this paragraph and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

(f)            Ratable Payments; Effect of Notice.  Each payment of any Advance
pursuant to this Section 2.07 or any other provision of this Agreement shall be
made in a manner such that all Advances comprising part of the same Borrowing
are paid in whole or ratably in part.  All notices given pursuant to this
Section 2.07 shall be irrevocable and binding upon the applicable Borrower.

 

Section 2.08           Funding Losses.  If (a) any payment of principal of any
Eurodollar Advance is made other than on the last day of the Interest Period for
such Advance as a result of any payment pursuant to Section 2.07 or the
acceleration of the maturity of the Advances pursuant to Article VII or (b) if
any Borrower fails to make a principal or interest payment with respect to any
Eurodollar Advance on the date such payment is due and payable, such Borrower
shall, within three Business Days of any written demand sent by any Lender to
such Borrower through the Facility Agent, pay to Facility Agent for the account
of such Lender any amounts (without duplication of any other amounts payable in
respect of breakage costs) required to compensate such Lender for any additional
losses, out-of-pocket costs or expenses which it may reasonably incur as a
result of such payment or nonpayment, including, without limitation, any loss,
cost or expense actually incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the applicable Borrower and shall be conclusive absent manifest error.

 

Section 2.09           Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any

 

47

--------------------------------------------------------------------------------


 

reserve requirement reflected in the Eurodollar Rate Reserve Percentage) or any
Issuing Bank;

 

(ii)           subject any Agent, any Joint Bookrunner, any Mandated Lead
Arranger, any Lender or any Issuing Bank to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Advance made by it, or change the basis of taxation
of payments to such Person in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.11 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Agent, Joint Bookrunner, Mandated Lead
Arranger, Lender or Issuing Bank); or

 

(iii)          impose on any Lender or Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Advances made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Advance (or of maintaining its
obligation to make any such Advance), or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or Issuing Bank hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or Issuing Bank, the
applicable Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)           Capital Requirements.  If any Lender or Issuing Bank determines
that any Change in Law affecting such Lender or Issuing Bank or any lending
office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Advances made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
applicable Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or a
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or Issuing Bank or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the applicable Borrower
shall be conclusive absent manifest error. Such Borrower shall pay such Lender
or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

48

--------------------------------------------------------------------------------


 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation, provided that no Borrower shall be required to compensate a Lender
or Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the applicable Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

Section 2.10           Payments and Computations.

 

(a)           Payment Procedures.  Each Borrower shall make each payment under
this Agreement not later than 12:00 p.m. (New York time) on the day when due to
the Facility Agent at the Facility Agent’s Applicable Lending Office in
immediately available funds.  Each Advance shall be repaid and each payment of
interest thereon shall be paid in Dollars.  All payments shall be made without
setoff, deduction, or counterclaim. The Facility Agent will promptly thereafter,
and in any event prior to the close of business on the day any timely payment is
made, cause to be distributed like funds relating to the payment of principal,
interest or fees ratably (other than amounts payable solely to the Facility
Agent, or a specific Lender pursuant to Section 2.03(b), 2.03(c), 2.08, 2.09 or
2.11, but after taking into account payments effected pursuant to Section 10.04)
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Offices, in each case
to be applied in accordance with the terms of this Agreement.

 

(b)           Computations.  All computations of interest and of fees shall be
made by the Facility Agent, on the basis of a year of 360 days, in each case for
the actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable.  Each
determination by the Facility Agent of an interest rate shall be conclusive and
binding for all purposes, absent manifest error.

 

(c)           Non-Business Day Payments.  Whenever any payment shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.

 

(d)           Agent Reliance.  Unless the Facility Agent shall have received
written notice from any Borrower prior to the date on which any payment is due
to the Lenders that such Borrower will not make such payment in full, the
Facility Agent may assume that such Borrower has made such payment in full to
the Facility Agent on such date and the Facility Agent may, in reliance upon
such assumption, cause to be distributed to each Lender on such date an amount
equal to the amount then due to such Lender.  If and to the extent such Borrower
shall not have so made such payment in full to Facility Agent, each Lender shall
repay to the Facility Agent forthwith on demand such amount distributed to such
Lender, together with interest thereon, for each day from the date such amount
is distributed to such Lender until the date such Lender

 

49

--------------------------------------------------------------------------------


 

repays such amount to the Facility Agent, at the greater of the Federal Funds
Effective Rate for such day and a rate determined by the Facility Agent in
accordance with banking industry rules on interbank compensation.

 

Section 2.11           Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Loan Party shall be
required by any Legal Requirement to deduct any Indemnified Taxes (including any
Other Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Facility Agent,
Lender or Issuing Bank, as the case may be, receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such Loan Party
shall make such deductions and (iii) such Loan Party shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with Legal
Requirements.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of paragraph (a) above, the Borrowers shall jointly and severally
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)           Indemnification by the Borrowers.  The Borrowers shall jointly and
severally indemnify the Facility Agent, each Lender and each Issuing Bank,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Facility Agent, such Lender or such Issuing Bank, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a Lender or an Issuing Bank (with a copy to the Facility
Agent), or by the Facility Agent on its own behalf or on behalf of a Lender or
an Issuing Bank, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Facility Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Facility Agent.

 

(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to such Borrower (with a copy to the Facility
Agent), at the time or times prescribed by applicable law or reasonably
requested by a Borrower or the Facility Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced

 

50

--------------------------------------------------------------------------------


 

rate of withholding. In addition, any Lender, if requested by a Borrower or the
Facility Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by such Borrower or the Facility Agent as will
enable such Borrower or the Facility Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

 

                Without limiting the generality of the foregoing, in the event
that any Borrower is resident for tax purposes in the United States of America,
any Foreign Lender shall deliver to such Borrower and the Facility Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the written request of such Borrower or the
Facility Agent, but only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:

 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers to determine the
withholding or deduction required to be made.

 

(f)            Treatment of Certain Refunds.  If the Facility Agent, a Lender or
an Issuing Bank determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Facility Agent, such Lender or such Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
written request of the Facility Agent, such Lender or such Issuing Bank, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Facility
Agent, such Lender or such Issuing Bank in the event the Facility Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Facility

 

51

--------------------------------------------------------------------------------


 

Agent, any Lender or any Issuing Bank to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

 

Section 2.12           Sharing of Payments, Etc.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Advances or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Advances and accrued interest thereon
or other such obligations greater than its Pro Rata Share, then the Lender
receiving such greater proportion shall (a) notify the Facility Agent of such
fact, and (b) purchase (for cash at face value) participations in the Advances
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Advances and other amounts owing them,
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this paragraph shall not
be construed to apply to (x) any payment made by any Loan Party pursuant to and
in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances or participations in Letters of Credit to
any assignee or participant, other than to a Loan Party or any Subsidiary
thereof (as to which the provisions of this paragraph shall apply). Each Loan
Party consents to the foregoing and agrees, to the extent it may effectively do
so under applicable law, that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against each Loan Party rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of each Loan Party in the amount of such participation.

 

Section 2.13           Applicable Lending Offices.  Each Lender may book its
Advances at any Applicable Lending Office selected by such Lender and may change
its Applicable Lending Office from time to time.  All terms of this Agreement
shall apply to any such Applicable Lending Office and the Advances shall be
deemed held by each Lender for the benefit of such Applicable Lending Office. 
Each Lender may, by written notice to the Facility Agent designate replacement
or additional Applicable Lending Offices through which Advances will be made by
it and for whose account repayments are to be made.

 

Section 2.14           Letters of Credit.

 

(a)           Issuance.  From time-to-time from the Effective Date until 30 days
before the Final Maturity Date, at the written request of any Borrower, the
Issuing Banks shall, on the terms and conditions hereinafter set forth, issue,
increase, or extend the expiration date of Letters of Credit for the account of
a Borrower or for the account of any Loan Party (in which case a Borrower and
such Loan Party shall be co-applicants with respect to such Letter of Credit) on
any Business Day.  No Letter of Credit will be issued, increased, or extended:

 

(i)            except as otherwise provided in (ii) below, if the equity portion
of the applicable Rig’s Total Cost as specified in the attached Schedule 2.01
has not already been paid by the applicable Borrower to the Shipyard, unless the
applicable Borrower has

 

52

--------------------------------------------------------------------------------


 

deposited into the LC Cash Collateral Account an amount equal to the Letter of
Credit Exposure with respect to such Letter of Credit.

 

(ii)           if such issuance, increase, or extension would cause the Letter
of Credit Exposure to exceed (A) if the equity portion of Rig 1’s Total Cost as
specified in the attached Schedule 2.01 has already been paid by the applicable
Borrower to the Shipyard, the lesser of (1) $10,000,000 and (2) the Aggregate
Revolving Commitments, (B) if the equity portion of Rig 2’s Total Cost as
specified in the attached Schedule 2.01 has already been paid by the applicable
Borrower to the Shipyard, the lesser of (1) $20,000,000 and (2) the Aggregate
Revolving Commitments, (C) if the equity portion of Rig 3’s Total Cost as
specified in the attached Schedule 2.01 has already been paid by the applicable
Borrower to the Shipyard, on or before the Rig 4 Delivery Date, the lesser of
(1) $30,000,000 and (2) the Aggregate Revolving Commitments, and (D) if the
equity portion of Rig 4’s Total Cost as specified in the attached Schedule 2.01
has already been paid by the applicable Borrower to the Shipyard, the Aggregate
Revolving Commitments, in each case minus the sum of the aggregate outstanding
principal amount of all Revolving Advances;

 

(iii)          unless such Letter of Credit has an expiration date not later
than the earlier of (A) two years after the date of issuance thereof or such
longer period as agreed to by the applicable Issuing Bank and (B) five Business
Days prior to the Final Maturity Date;

 

(iv)          unless such Letter of Credit is in form and substance acceptable
to the applicable Issuing Bank in its sole discretion;

 

(v)           until the applicable Rig’s Delivery Date, with respect to any
Letter of Credit which relates to a specific Rig, unless the beneficiary of such
Letter of Credit is reasonably acceptable to the Joint Bookrunners and the
Majority Lenders;

 

(vi)          unless the applicable Borrower has delivered to the applicable
Issuing Bank a completed and executed Letter of Credit Application;

 

(vii)         unless such Letter of Credit is governed by any of (A) the Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500, (B) the Uniform Customs and Practice
for Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600 or (C) the International Standby Practices, International
Chamber of Commerce Commission Publication No. 590, or any successor to such
publications.  If the terms of any letter of credit application referred to in
the foregoing clause (iv) conflicts with the terms of this Agreement, the terms
of this Agreement shall control; and

 

(viii)        prior to the Rig 1 Delivery Date, unless such Letter of Credit is
issued as  a bid bond or performance bond;

 

Each Letter of Credit shall be issued or amended, as the case may be, upon the
written request of the applicable Borrower delivered to the Issuing Bank (with a
copy to the Facility Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower. 
Such Letter of Credit Application must be received by the Issuing

 

53

--------------------------------------------------------------------------------


 

Bank and the Facility Agent not later than 5:00 p.m. (Paris, France time) on the
fifth Business Day (or such later date and time as the Facility Agent and the
Issuing Bank may agree in a particular instance in their sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be. 
Additionally, the Borrower shall furnish to the Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, as the Issuing Bank or the
Facility Agent may require.

 

(b)           Participations.  Upon the date of the issuance or increase of a
Letter of Credit occurring on or after the Effective Date, the applicable
Issuing Bank shall be deemed to have sold to each other Lender and each other
Lender shall have been deemed to have purchased from the applicable Issuing Bank
a participation in the related Letter of Credit Obligations equal to such
Lender’s Pro Rata Share at such date.  In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Facility Agent, for the account of the applicable Issuing Bank, such
Lender’s Pro Rata Share of each payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit and not reimbursed by the applicable Loan Party
(or, if applicable, another party pursuant to its obligations under any other
Loan Document) forthwith on the date due as provided in Section 2.14(c).  Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall as promptly as possible give telephonic notification, confirmed by fax, to
the Facility Agent and the applicable Borrower of such demand for payment and
whether such Issuing Bank has made or will make disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the applicable Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such payment or disbursement.  The Facility
Agent shall promptly give each Lender notice thereof.

 

(c)           Reimbursement.  Each Borrower hereby agrees to pay on demand to
the applicable Issuing Bank in respect of each Letter of Credit issued for its
account an amount equal to any amount paid by such Issuing Bank under or in
respect of such Letter of Credit.  In the event any Issuing Bank makes a payment
pursuant to a request for draw presented under a Letter of Credit and such
payment is not promptly reimbursed by the applicable Borrower on the same
Business Day, such Issuing Bank shall give notice of such failure to pay to the
Facility Agent and the Lenders, and each Lender shall promptly reimburse the
applicable Issuing Bank for such Lender’s Pro Rata Share of such payment, and
such reimbursement shall be deemed for all purposes of this Agreement to
constitute a Borrowing comprised of Eurodollar Rate Advances with an Interest
Period of one month’s duration to the applicable Borrower from such Lender.  If
such reimbursement is not made by any Lender to the applicable Issuing Bank on
the same day on which such Issuing Bank shall have made payment on any such
draw, such Lender shall pay interest thereon to such Issuing Bank at a rate per
annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by the Facility Agent in accordance with banking industry rules on
interbank compensation.  Each Borrower hereby unconditionally and irrevocably
authorizes, empowers, and directs the Facility Agent and the Lenders to record
and

 

54

--------------------------------------------------------------------------------


 

otherwise treat such payment under a Letter of Credit not immediately reimbursed
by such Borrower as a Borrowing comprised of Eurodollar Rate Advances.

 

(d)           Obligations Unconditional.  The obligations of each Borrower under
this Agreement in respect of each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, notwithstanding the following
circumstances:

 

(i)            any lack of validity or enforceability of any Letter of Credit
Documents, any Loan Document, or any term or provision therein;

 

(ii)           any amendment or waiver of or any consent to departure from all
or any of the provisions of any Letter of Credit Document or any Loan Document;

 

(iii)          the existence of any claim, set-off, defense or other right which
any Borrower, any other party guaranteeing, or otherwise obligated with, such
Borrower, any subsidiary or other Affiliate thereof or any other Person may have
at any time against any beneficiary or transferee of such Letter of Credit (or
any Persons for whom any such beneficiary or any such transferee may be acting),
any Issuing Bank, any Lender or any other Person, whether in connection with
this Agreement, any other Loan Document, the transactions contemplated in this
Agreement or in any Letter of Credit Documents or any unrelated transaction;

 

(iv)          any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(v)           payment by an Issuing Bank under such Letter of Credit against
presentation of a draft or certificate which does not strictly comply with the
terms of such Letter of Credit; or

 

(vi)          any other act or omission to act or delay of any kind of the
Issuing Banks, the Facility Agent, the Lenders or any other Person or any other
event, circumstance or happening whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of any Borrower’s obligations hereunder.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of each Borrower hereunder
to reimburse each payment or disbursement made by an Issuing Bank pursuant to a
Letter of Credit will not be excused by the gross negligence or willful
misconduct of the applicable Issuing Bank.

 

(e)           Prepayments of Letters of Credit.  In the event that any Letters
of Credit shall be outstanding or shall be drawn and not reimbursed after the
Final Maturity Date, the Borrowers  shall jointly and severally pay to the
Facility Agent an amount equal to the Letter of Credit Exposure allocable to
such Letters of Credit to be held in the LC Cash Collateral Account and applied
in accordance with paragraph (g) below.

 

55

--------------------------------------------------------------------------------


 

(f)            Liability of Issuing Bank.  Each Borrower assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its use of such Letter of Credit.  None of the Issuing Banks nor
any of their respective officers or directors shall be liable or responsible
for:

 

(i)            the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

 

(ii)           the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

 

(iii)          payment by an Issuing Bank against presentation of documents
which do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the relevant Letter
of Credit; or

 

(iv)          any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (including such Issuing Bank’s own
negligence),

 

except that a Borrower shall have a claim against an Issuing Bank, and an
Issuing Bank shall be liable to, and shall promptly pay to, a Borrower, to the
extent of any direct, as opposed to consequential (claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law),
damages suffered by such Borrower which such Borrower proves were caused by such
Issuing Bank’s willful misconduct or gross negligence in determining whether
documents presented under a Letter of Credit strictly comply with the terms of
such Letter of Credit.  It is understood that an Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
and, in making any payment under any Letter of Credit (i) such Issuing Bank’s
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including reliance on the amount of
any draft presented under such Letter of Credit, whether or not the amount due
to the beneficiary thereunder equals the amount of such draft and whether or not
any document presented pursuant to such Letter of Credit proves to be
insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (ii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute willful misconduct or gross negligence of such Issuing
Bank.

 

(g)           LC Cash Collateral Account.

 

(i)            If the Borrowers are required to deposit funds in the LC Cash
Collateral Account pursuant to Sections 2.07(c), 2.14(a)(vii), 2.14(e), 7.02(b)
or 7.03(b), then the Borrowers and the Facility Agent shall establish the LC
Cash Collateral Account and the Borrowers shall execute any documents and
agreements, including the Facility Agent’s standard form assignment of deposit
accounts, that the Facility Agent requests in connection therewith to establish
the LC Cash Collateral Account and grant the Facility

 

56

--------------------------------------------------------------------------------


 

Agent an Acceptable Security Interest in such account and the funds therein. 
Each Borrower hereby pledges to the Facility Agent and grants the Facility Agent
a security interest in the LC Cash Collateral Account, whenever established, all
funds held in the LC Cash Collateral Account from time to time, and all proceeds
thereof as security for the payment of the Obligations.

 

(ii)           Funds held in the LC Cash Collateral Account shall be held as
cash collateral for obligations with respect to Letters of Credit and promptly
applied by the Facility Agent at the written request of any Issuing Bank to any
reimbursement or other obligations under Letters of Credit that exist or occur. 
To the extent that any surplus funds are held in the LC Cash Collateral Account
above the Letter of Credit Exposure during the existence of an Event of Default
the Facility Agent may (A) hold such surplus funds in the LC Cash Collateral
Account as cash collateral for the Obligations or (B) apply such surplus funds
to any Obligations in any manner directed by the Majority Lenders.  Except with
respect to funds deposited in the LC Cash Collateral Account pursuant to
Section 2.14(a)(vii), if no Default or Event of Default exists, the Facility
Agent shall release to the Borrowers at the Borrowers’ written request any funds
held in the LC Cash Collateral Account above the amounts required by
Section 2.14(e) or otherwise.  With respect to funds deposited in the LC Cash
Collateral Account pursuant to Section 2.14(a)(vii), if no Default or Event of
Default exists, the Facility Agent shall release to the Borrowers at the
Borrowers’ written request any funds held in the LC Cash Collateral Account
above the amounts required by Section 2.14(a)(vii) if the Facility Agent has
received satisfactory evidence that the equity portion of the applicable Rig’s
Total Cost as specified in the attached Schedule 2.01 has already been paid by
the applicable Borrower to the Shipyard.

 

(iii)          Funds held in the LC Cash Collateral Account shall be invested in
Cash Equivalents maintained with, and under the sole dominion and control of,
the Facility Agent or in another investment if mutually agreed upon by the
Borrowers and the Facility Agent, but the Facility Agent shall have no other
obligation to make any other investment of the funds therein.  The Facility
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the LC Cash Collateral Account and shall be deemed to have
exercised such care if such funds are accorded treatment substantially
equivalent to that which the Facility Agent accords its own property, it being
understood that the Facility Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
such funds.

 

Section 2.15           Mitigation Obligations; Designation of a Different
Lending Office.  If any Lender requests compensation under Section 2.09, or
requires any Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.11,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.09 or 2.11, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The

 

57

--------------------------------------------------------------------------------


 

Borrowers hereby jointly and severally agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

Section 2.16           Joint and Several Liability of the Borrowers.

 

(a)           Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the Advances and Letters of Credit to be provided
by the Lenders and the Facility Agent under this Agreement, for the mutual
benefit, directly and indirectly, of each of the Borrowers and in consideration
of the undertakings of each of the Borrowers to accept joint and several
liability for the obligations of each of them with respect to the Obligations.

 

(b)           Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower, with respect to the payment and
performance of all of the obligations arising under this Agreement, it being the
intention of the parties hereto that all the obligations with respect to the
Obligations shall be the joint and several obligations of all the Borrowers
without preferences or distinction among them.

 

(c)           If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the obligations hereunder as and when due or
to perform any of such obligations in accordance with the terms thereof, then in
each such event the other Borrower will make such payment with respect to, or
perform, such obligation.

 

(d)           The obligations of each Borrower under the provisions of this
Section 2.16 constitute full recourse obligations of such Borrower enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstance whatsoever.

 

(e)           The provisions of this Section 2.16 are made for the benefit of
the Lenders and the Facility Agent and their successors and assigns, and may be
enforced by them in accordance with the terms of this Agreement from time to
time against either of the Borrowers as often as occasion therefor may arise and
without requirement on the part of the Lenders or the Facility Agent first to
marshall any of their claims or to exercise any of their rights against the
other Borrower or to exhaust any remedies available to them against the other
Borrower or to resort to any other source or means of obtaining payment of any
of the obligations hereunder or to elect any other remedy.  The provisions of
this Section 2.16 shall remain in effect until all the obligations hereunder
shall have been paid in full or otherwise fully satisfied.  If at any time, any
payment, or any part thereof, made in respect of any of the obligations, is
rescinded or must otherwise be restored or returned by the Lenders or the
Facility Agent upon the insolvency, bankruptcy or reorganization of the
Borrowers, or otherwise, the provisions of this Section 2.16 will forthwith be
reinstated in effect, as though such payment had not been made.

 

Section 2.17           Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.09, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.11, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking

 

58

--------------------------------------------------------------------------------


 

its Loans hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.09 or 2.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby jointly and severally
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.09, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrowers may, at their sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that: (i) the Borrowers
shall have paid to the Administrative Agent the assignment fee specified in
Section 10.06; (ii) such Lender shall have received payment of an amount equal
to the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.08) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts); (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.09 or
payments required to be made pursuant to Section 2.11, such assignment will
result in a reduction in such compensation or payments thereafter; and (iv) such
assignment does not conflict with Legal Requirements. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

ARTICLE III
CONDITIONS OF LENDING

 

Section 3.01           Initial Conditions Precedent.  The obligation of each
Lender to make its initial Advances as part of the initial Borrowing or any
Issuing Bank to issue the initial Letters of Credit is subject to the conditions
precedent that:

 

(a)           Documentation.  On or before the day on which the initial
Borrowing is made or the initial Letter of Credit is issued, the Facility Agent
and the Lenders shall have received the following, each dated as of the Closing
Date unless otherwise indicated below, duly executed by all the parties thereto,
each in form and substance satisfactory to the Facility Agent and the Lenders:

 

(i)            this Agreement and all attached Exhibits and Schedules;

 

59

--------------------------------------------------------------------------------


 

(ii)           any Note requested by a Lender pursuant to
Section 2.02(g) payable to the order of such requesting Lender in the amount of
each Tranche of its Term Commitment, Top-Up Commitment or Revolving Commitment;

 

(iii)          the Security Agreement, together with UCC-1 financing statements
and any other documents, agreements or instruments necessary to create an
Acceptable Security Interest in the Collateral described therein;

 

(iv)          the Pledge Agreement pledging to the Collateral Agent for the
benefit of the Secured Parties all of the Equity Interests of the Subsidiaries
of the Parent and the Subsidiaries of the other Loan Parties, together with
stock certificates, stock powers executed in blank, UCC-1 financing statements
and any other documents, agreements or instruments necessary to create an
Acceptable Security Interest in such Equity Interest;

 

(v)           the Collateral Assignment of Rig Construction Contract and any
other documents, agreements or instruments necessary to create an Acceptable
Security Interest therein;

 

(vi)          a certificate dated as of the Effective Date from a Responsible
Officer of the Parent stating that (A) all representations and warranties of the
Loan Parties set forth in this Agreement and in the other Loan Documents to
which it is a party are true and correct in all material respects; (B) no
Default has occurred and is continuing; and (C) the conditions in this
Section 3.01 have been met;

 

(vii)         copies of the certificate or articles of incorporation or other
equivalent organizational documents, including all amendments thereto, of each
Loan Party, certified as of a recent date by the Secretary of State or other
functional equivalent of the jurisdiction of its organization, if available;

 

(viii)        a certificate of the Secretary or Assistant Secretary of each Loan
Party dated as of the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws or other functional equivalent of such
Loan Party as in effect on the Closing Date, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors or other
functional equivalent of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Loan Party is a party and, in
the case of each Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation or other organizational
documents of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate furnished pursuant to clause
(vii) above, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document, Notices of Borrowing or any other document
delivered in connection herewith on behalf of such Loan Party;

 

(ix)           a certificate of another officer dated as of  the Closing Date as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to (viii) above;

 

60

--------------------------------------------------------------------------------


 

(x)            certificates from the appropriate Governmental Authority
certifying as of a recent date as to the good standing, existence and authority
of each of the Loan Parties in all jurisdictions where required by the Facility
Agent;

 

(xi)           a favorable opinion dated as of the Closing Date of Porter &
Hedges LLP, New York counsel to the Loan Parties;

 

(xii)          a favorable opinion dated as of the Closing Date of Maples and
Calder, Cayman Islands counsel to the Loan Parties;

 

(xiii)         a favorable opinion dated as of the Closing Date of Herbert
Smith, English counsel to the Facility Agent;

 

(xiv)        a certificate from the chief financial officer of the Parent dated
as of the Closing Date addressed to the Facility Agent and each of the Lenders
regarding the matters set forth in Section 4.19;

 

(xv)         a certificate from the chief financial officer of the Parent
addressed to the Facility Agent and each of the Lenders which shall reaffirm
that as of the Closing Date the Projections prepared by the Parent and
previously provided to the Joint Bookrunners and the Lenders are true and
correct in all material respects based upon the assumptions stated therein and
the best information reasonably available to such officer at the time such
Projections were made and shall describe any changes therein and state that such
changes shall not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect;

 

(xvi)        copies of each of the Transaction Documents certified as of the
Closing Date by a Responsible Officer (A) as being true and correct copies of
such documents as of the Closing Date, (B) as being in full force and effect and
(C) that no material term or condition thereof shall have been amended, modified
or waived after the execution thereof without the prior written consent of the
Majority Lenders;

 

(xvii)       copies of each of the Drillship Documents certified as of the
Closing Date by a Responsible Officer (A) as being true and correct copies of
such documents as of the Closing Date, and (B) as being in full force and
effect;

 

(xviii)      a pro forma certificate as to the prospective coverage under the
Insurance Policies required by Section 5.04 and the applicable provisions of the
Security Documents;

 

(xix)         acknowledgment from CT Corporation System as of the Closing Date
with respect to its irrevocable appointment by each Loan Party pursuant to
Section 10.14(b);

 

(xx)          no less than three Business Days prior to the Closing Date, all
documentation and other information which any Joint Bookrunner, any Agent or any
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act; and

 

61

--------------------------------------------------------------------------------


 

(xxi)         such other documents, governmental certificates and agreements as
any Agent or any Lender  may reasonably request.

 

(b)           Payment of Fees.  On the Effective Date, the Borrowers shall have
paid the fees required to be paid to the Agents, the Joint Bookrunners, and the
Lenders on the Effective Date, including, without limitation, the fees set forth
in the Fee Letters and all other costs and expenses which have been invoiced and
are payable pursuant to Section 10.04.

 

(c)           Due Diligence.  The Joint Bookrunners shall have completed
satisfactory due diligence review of the assets, liabilities, business,
operations and condition (financial or otherwise) of the Parent and its
Subsidiaries, and all legal, financial, accounting, governmental, tax and
regulatory matters, and fiduciary aspects of the proposed financing.

 

(d)           Consummation of the Vantage Acquisition.  The Joint Bookrunners
shall have had the opportunity to review and shall be satisfied with the terms
of the Transaction Documents, including all disclosure schedules and exhibits
thereto, and the Joint Bookrunners shall have received evidence satisfactory to
the Joint Bookrunners confirming that (i) all of the transactions contemplated
by the Transaction Documents and the Proxy Statement shall have been consummated
and no conditions under such documents remain unsatisfied and (ii) the Vantage
Acquisition shall have occurred on or before the Effective Date.  All of the
conditions to the effectiveness to each of the Rig Construction Contracts shall
have been satisfied.

 

(e)           Security Documents.  The Collateral Agent shall have received all
appropriate evidence required by the Collateral Agent in its sole discretion
necessary to determine that arrangements have been made for the Collateral Agent
for the benefit of Secured Parties to have an Acceptable Security Interest in
the Collateral, including, without limitation, (i) the delivery to the
Collateral Agent of such financing statements under the Uniform Commercial Code
for filing in such jurisdictions as the Collateral Agent may require, and
(ii) lien, tax and judgment searches conducted on the Loan Parties reflecting no
Liens other than Permitted Prior Liens against any of the Collateral as to which
perfection of a Lien is accomplished by the filing of a financing statement.

 

(f)            Financial Statements.  The Facility Agent and the Lenders shall
have received true and correct copies of (i) the Audited Financial Statements,
(ii) the Pro Forma Financial Statements and (iii) the Projections for the five
year period commencing on the Effective Date and such other financial
information as any Joint Bookrunners may reasonably request.

 

(g)           No Proceeding or Litigation; No Injunctive Relief.  No action,
suit, investigation or other proceeding (including, without limitation, the
enactment or promulgation of a statute or rule) by or before any arbitrator or
any Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with this Agreement or any of the Transactions or
(ii) which, in any case, in the reasonable judgment of the Facility Agent, could
reasonably be expected to have a Material Adverse Effect.

 

(h)           Authorizations and Approvals.  All Governmental Authorities and
Persons shall have approved or consented to the Transactions and the
transactions contemplated hereby,

 

62

--------------------------------------------------------------------------------


 

including, without limitation, those required in connection with the continued
operation of the Parent and its Subsidiaries, to the extent required, and such
approvals shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened that would
restrain, prevent or otherwise impose adverse conditions on this Agreement, the
Transactions and the actions contemplated hereby and thereby.

 

(i)            No Default.  No Default shall have occurred and be continuing or
would result from such Advance or from the application of the proceeds
therefrom.

 

(j)            Representations and Warranties.  The representations and
warranties contained in Article IV hereof and in each other Loan Document shall
be true and correct before and after giving effect to the Advances and to the
application of the proceeds from such Advances from the date of the Advances, as
though made on and as of such date.

 

(k)           No Material Adverse Effect.  Since December 31, 2006, no event or
events that, individually or in the aggregate, has had or is reasonably likely
to have a Material Adverse Effect shall have occurred.

 

Section 3.02           Conditions Precedent to Term Borrowings.  The obligation
of each Lender to make each Term Advance as part of each Term Borrowing for each
particular Tranche is subject to the conditions precedent that:

 

(a)           the Facility Agent has received satisfactory evidence that the
equity portion of the applicable Rig’s Total Cost as specified in the attached
Schedule 2.01 has already been paid by the applicable Borrower to the Shipyard;

 

(b)           the Facility Agent shall have received evidence, satisfactory to
the Facility Agent in its sole discretion, that the installment under the Rig
Construction Contract being financed by such Term Borrowing is then due and
payable in accordance with the terms thereof, including a commercial invoice
from the Shipyard for such amount;

 

(c)           the Facility Agent shall have received the on-site report of the
Technical Advisor addressed to the Facility Agent and the Lenders confirming
(i) that construction of such Rig up to such date has been in accordance with
the Specifications (as defined in the applicable Rig Construction Contract), and
(ii) that the Technical Advisor has no reason to believe that such Rig will not
be completed  and delivered in accordance with the terms of the Rig Construction
Contract on or before the applicable Delivery Date;

 

(d)           unless the Joint Bookrunners in consultation with the Majority
Lenders shall have otherwise consented in writing, prior to the making of any
additional Term Advances that consist of Tranche 2 Advances, Tranche 3 Advances
or Tranche 4 Advances after the Rig 1 Delivery Date, the applicable Borrower
shall have entered into a drilling contract reasonably acceptable to the Joint
Bookrunners with respect to Rig 1; and

 

(e)           unless the Joint Bookrunners in consultation with the Majority
Lenders shall have otherwise consented in writing, prior to the making of any
additional Term Advances that consist of Tranche 2 Advances, Tranche 3 Advances
or Tranche 4 Advances after the Rig 1 Delivery

 

63

--------------------------------------------------------------------------------


 

Date, the applicable Borrower has complied with the requirements of Sections
5.14 and 5.15 with respect to Rig 1.

 

Section 3.03           Conditions Precedent to Top-Up Borrowings.  The
obligation of each Lender to make each Top-Up Advance as part of each Top-Up
Borrowing for each particular Tranche is subject to the conditions precedent
that:

 

(a)           the applicable Rig with respect to the Tranche of Top-Up Advances
is operating  and accepted for service under the terms of a Drilling Contract;

 

(b)           the applicable Borrower has delivered an executed Charter
Assignment in accordance with the requirements of Section 5.15 with respect to
such Drilling Contract;

 

(c)           such Drilling Contract will generate sufficient revenue as
determined by the Facility Agent, and notified to the Lenders, for the
applicable Borrower in order to amortize in full the related Top-Up Advance
during the term of such Drilling Contract, in addition to any mandatory
repayments of the Term Advances of the same Tranche during such term; and

 

(d)           the applicable Borrower has complied with the requirements of
Sections 5.14 and 5.15.

 

Section 3.04           Conditions Precedent to Revolving Borrowings.  The
obligation of each Lender to make each Revolving Advance as part of each
Revolving Borrowing for each particular Tranche is subject to the conditions
precedent that, with respect to each Tranche of Revolving Advances, the
applicable Borrower shall have complied with the requirements of Sections 5.14
and 5.15.

 

Section 3.05           Conditions Precedent to Each Borrowing.  The obligation
of each Lender to make an Advance on the occasion of each Borrowing (including
the initial Borrowing) or Continue a Eurodollar Advance for an Interest Period
of longer than one month’s duration, and the obligation of the Issuing Banks to
issue, extend or increase Letters of Credit shall be subject to the further
conditions precedent that on the Borrowing Date, the date of Continuation, or
issuance, extension or increase date of such Letters of Credit, the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing or Notice of Continuation and the acceptance by a Borrower of the
proceeds of such Advance or the written request for the issuance, extension or
increase of a Letter of Credit shall constitute a representation and warranty by
such Borrower that on the date of such Advance, the date of such Continuation,
or the date of such issuance, extension or increase such statements are true):

 

(a)           the representations and warranties contained in Article IV and in
each other Loan Document are correct on and as of the date of such Advance or
Continuation, or the issuance, extension or increase of such Letter of Credit
before and after giving effect to such Advance and to the application of the
proceeds from such Advance or such Continuation, or to the issuance, extension
or increase of such Letter of Credit, as applicable, as though made on, and as
of such date;

 

64

--------------------------------------------------------------------------------


 

(b)           no Default has occurred and is continuing or would result from
such Advance or from the application of the proceeds therefrom or from such
issuance, extension or increase of such Letter of Credit; and

 

(c)           no Material Adverse Effect shall have occurred and be continuing.

 

Section 3.06           Determinations Under Sections 3.01, 3.02, 3.03, 3.04 and
3.05.  For purposes of determining compliance with the conditions specified in
Sections 3.01, 3.02, 3.03, 3.04 and 3.05, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Facility Agent
responsible for the transactions contemplated by the Loan Documents shall have
received written notice from such Lender prior to the Borrowings hereunder
specifying its objection thereto and such Lender shall not have made available
to the Facility Agent such Lender’s ratable portion of such Borrowings.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party jointly and severally represents and warrants to the Secured
Parties as follows:

 

Section 4.01           Existence; Subsidiaries.  Each of the Loan Parties is
duly formed, validly existing, and in good standing (to the extent the concept
of good standing is applicable in such jurisdiction) under the laws of the
jurisdiction of its formation and qualified to do business in each jurisdiction
where its ownership or lease of Property or conduct of its business requires
such qualification and where a failure to be so qualified could reasonably be
expected to have a Material Adverse Effect.

 

Section 4.02           Power and Authority.  Each of the Loan Parties has the
requisite power and authority to own its assets and carry on its business and
execute and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder.  The execution, delivery, and performance by each Loan
Party of this Agreement and the other Loan Documents to which it is a party and
the consummation of the transactions contemplated hereby (a) have been duly
authorized by all necessary organizational action, (b) do not and will not
(i) contravene the terms of any such Person’s organizational documents,
(ii) violate any Legal Requirement, or (iii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (A) the provisions
of any indenture, instrument or agreement to which such Loan Party is a party or
is subject, or by which it, or its Property, is bound or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject.

 

Section 4.03           Authorization and Approvals.  No authorization, approval,
consent, exemption, or other action by, or notice to or filing with, any
Governmental Authority or any other Person is necessary or required on the part
of any Loan Party in connection with the execution, delivery and performance by,
or enforcement against, any Loan Party of this

 

65

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents to which it is a party or the
consummation of the Transactions or the transactions contemplated hereby or
thereby.

 

Section 4.04           Enforceable Obligations.  This Agreement has been, and
each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party that is a party thereto.  This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium, or
similar law affecting creditors’ rights generally or general principles of
equity.

 

Section 4.05           Financial Statements; No Material Adverse Effect.

 

(a)           The Parent has delivered to the Facility Agent and the Lenders
copies of the Audited Financial Statements, and the Audited Financial Statements
are accurate and complete in all material respects and present fairly in all
material respects the consolidated financial condition of Parent and its
consolidated Subsidiaries as of their respective dates and for their respective
periods.  The most recent consolidated and consolidating financial statements of
the Parent delivered to the Facility Agent and the Lenders pursuant to
Section 5.06(a) and (b) are accurate and complete in all material respects and
present fairly in all material respects the respective consolidated financial
condition of Parent as of their respective dates and for their respective
periods.  As of the date of such financial statements of the Parent delivered to
the Facility Agent and the Lenders pursuant to Section 5.06(a) and (b), there
were no material contingent obligations, liabilities for taxes, unusual forward
or long-term commitments, or unrealized or anticipated losses of the Parent or
any of its Subsidiaries, except as disclosed therein and adequate reserves for
such items have been made in accordance with GAAP.

 

(b)           The Pro Forma Financial Statements have been prepared in good
faith by the Parent, based on the assumptions used to prepare the pro forma
financial information contained in the Confidential Information Memorandum
(which assumptions are believed by the Parent on the date hereof and on the
Closing Date to be reasonable), are based on the best information available to
the Parent as of the date of delivery thereof, accurately reflect all
adjustments required to be made to give effect to the Transactions and present
fairly, in all material respects, on a pro forma basis the estimated
consolidated financial position of the Parent and its consolidated Subsidiaries
as of such date and for such period, assuming that the Transactions had actually
occurred at such date or at the beginning of such period, as the case may be.

 

(c)           The Projections delivered by the Parent to the Facility Agent and
the Lenders prior to the Closing Date have been prepared in good faith and are
based on reasonable assumptions, and there are no statements or conclusions in
such projections which are based upon or include information known to the Parent
on the Closing Date to be misleading in any material respect or which fail to
take into account material information known to the Parent on the Closing Date
regarding the matters reported therein. On the Closing Date, the Parent believes
that such Projections are reasonable and attainable, it being recognized by the
Lenders, however, that projections as to future events are not to be viewed as
facts and that the actual results during

 

66

--------------------------------------------------------------------------------


 

the period or periods covered by the Projections may differ from the projected
results included in such Projections.

 

(d)           Since December 31, 2007, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Section 4.06           True and Complete Disclosure.  Each of the Loan Parties
has disclosed to the Facility Agent and the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
None of (a) the Confidential Information Memorandum, (b) the Proxy Statement or
(c) any other written information, report, financial statement, exhibit or
schedule furnished by or on behalf of any Loan Party to the Facility Agent or
any Lender (whether delivered before or after the Closing Date) in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto contained, contains or will contain any material misstatement
of fact or omitted, omits or will omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were, are or will be made, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

Section 4.07           Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of any Responsible Officer of
any Loan Party, after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Parent or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the Transactions, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.  Additionally, there is no pending
or, to the knowledge of any Responsible Officer of any Loan Party, threatened
action or proceeding instituted against the Parent or any of its Subsidiaries
which seeks to adjudicate the Parent or any of its Subsidiaries as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property.

 

Section 4.08           Compliance with Laws.  Each of the Parent and its
Subsidiaries have complied with, and each Rig is and will be operated in
material compliance with, all Legal Requirements (including any Environmental
Law) applicable to the conduct of their respective businesses or the ownership
of their respective Property.  Neither the Parent nor any of its Subsidiaries is
in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority.  The Parent and its Subsidiaries are in compliance
in all material respects with the International Maritime Organization’s
International Management Code for the Safe Operation of Ships and Pollution
Prevention (“ISM Code”), to the extent applicable, and have established and
implemented a safety management system and such other procedures as required by
the ISM Code, to the extent applicable.

 

67

--------------------------------------------------------------------------------


 

Section 4.09           No Default.  Neither the Parent nor any of its
Subsidiaries is in default, or will be in default with notice or lapse of time
or both, in any manner under or has received any notice of default with respect
to any provision of any indenture or other agreement or instrument evidencing
Debt, any Transaction Document, any drilling contract or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound.  No Default has occurred and is
continuing or would result from the consummation of the Vantage Acquisition, the
Transactions or the other transactions contemplated by this Agreement or any
other Loan Document.

 

Section 4.10           Subsidiaries; Corporate Structure.  Schedule 4.10 sets
forth as of the Closing Date a list of all Subsidiaries of the Parent and, as to
each such Subsidiary, the jurisdiction of formation, the outstanding Equity
Interests therein, and the owner thereof.  The Equity Interests indicated to be
owned by the Person on Schedule 4.10 are fully paid and non-assessable and are
owned by the persons indicated on such Schedule, free and clear of all Liens.

 

Section 4.11           Condition of Properties.  Each of the Parent and its
Subsidiaries has good and indefeasible title in all its Property, necessary or
used in the ordinary conduct of its business (including all Rigs), except for
such minor defects in title that do not interfere with its ability to conduct
its business as currently conducted or to use such properties and assets for
their intended purposes.  The property of the Parent and its Subsidiaries is
subject to no Liens, other than Permitted Liens.

 

Section 4.12           Environmental Condition.

 

(a)           The Parent and its Subsidiaries (i) have obtained all material
Environmental Permits necessary for the ownership and operation of their
respective material Properties and the conduct of their respective businesses;
(ii) are not in breach of any material terms and conditions of such
Environmental Permits or any other material requirements of applicable
Environmental Laws; (iii) have not received notice of any material violation or
alleged violation of any Environmental Law or Environmental Permit which would
affect the ability of the Parent or such Subsidiary to operate any Rig; and
(iv) are not subject to any material actual or contingent Environmental Claim.

 

(b)           There are no facts, circumstances, conditions or occurrences on
any Rig owned or operated by the Parent or any of its Subsidiaries that is
reasonably likely (i) to form the basis of an Environmental Claim against the
Loan Parties, any of their Subsidiaries or any Rig owned by the Parent or any of
its Subsidiaries, or (ii) to cause such Rig to be subject to any restrictions on
its ownership, occupancy, use or transferability under any Environmental Law.

 

(c)           Neither the Parent nor any of its Subsidiaries has at any time
(i) generated, used, treated or stored Hazardous Materials on, or transported
Hazardous Materials to or from, any Rig at any time owned or operated by the
Parent or any of its Subsidiaries or (ii) released Hazardous Materials on or
from any such Rig, in each case where such occurrence or event, either
individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect.

 

Section 4.13           Insurance.  Each of the Parent and its Subsidiaries
carries the insurance required to be carried under Section 5.04 of this
Agreement.  The properties of the Parent and its

 

68

--------------------------------------------------------------------------------


 

Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Parent, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Parent
or the applicable Subsidiary operates.

 

Section 4.14           Taxes.  All federal, state, local and foreign tax
returns, reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Parent and its Subsidiaries
have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such returns, reports and statements are required to be
filed (except where any obligation to so file is being contested in good faith
and by appropriate proceedings and after adequate reserves for such items have
been made in accordance with GAAP), and all taxes and other impositions due and
payable have been timely paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for non-payment thereof
except where contested in good faith and by appropriate proceedings and after
providing adequate reserves therefor.  None of the Parent or any of its
Subsidiaries has given, or been requested to give, a waiver of the statute of
limitations relating to the payment of any federal, state, local or foreign
taxes or other impositions.  Proper and accurate amounts have been withheld by
the Parent and its Subsidiaries from their employees for all periods to comply
in all material respects with the tax, social security and unemployment
withholding provisions of applicable federal, state, local and foreign law. 
Timely payment of all material sales and use taxes required by applicable law
have been made by the Parent and its Subsidiaries.

 

Section 4.15           ERISA Compliance.

 

(a)           Each of the Parent and its ERISA Affiliates is in compliance in
all material respects with the applicable provisions of ERISA and the Code and
the regulations and published interpretations thereunder.

 

(b)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Parent, nothing has occurred which would prevent, or cause the
loss of, such qualification.  The Parent and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events, could reasonably be
expected to result in material liability of the Parent or any of its ERISA
Affiliates; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither the Parent nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Parent nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a

 

69

--------------------------------------------------------------------------------


 

Multiemployer Plan; and (v) neither the Parent nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

Section 4.16           Security Interests.

 

(a)           The Pledge Agreement is effective to create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Pledged Collateral (as defined in such
Pledge Agreement) and, when such Collateral (to the extent such Pledged
Collateral constitutes a certificated security or an instrument under the
applicable Uniform Commercial Code) is delivered to such Collateral Agent, such
Pledge Agreement shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the pledgors thereunder
in such Pledged Collateral, in each case prior and superior in right to any
other person.

 

(b)           The Security Agreement is effective to create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral (as defined in such Security
Agreement) and, when financing statements in appropriate form are filed in the
offices specified on Schedule 1 to the Security Agreement, such Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in such portion of the
Collateral in which a security interest may be perfected by the filing of a
financing statement under the applicable Uniform Commercial Code, in each case
prior and superior in right to any other person, other than Permitted Prior
Liens.

 

(c)           After the execution and delivery of each Rig Mortgage, each Rig
Mortgage will be effective to create in favor of the Collateral Agent for the
ratable benefit of the Secured Parties a legal, valid and enforceable security
interest in all Collateral (as defined in such Rig Mortgage) and, when
appropriate filings or registrations are made in accordance with the laws of the
Rig’s flag, such Rig Mortgage shall constitute a first preferred perfected
mortgage Lien on all right, title and interest of the applicable Loan Party
thereunder in the applicable Rig, prior and superior in right to any other
person, other than Permitted Prior Liens, and will constitute a “preferred
mortgage” within the meaning of Section 31301(6) of Title 46 of the United
States Code, entitled to the benefits accorded a preferred mortgage on a foreign
vessel, in the case of Rigs not registered under the laws and flag of the United
States, and in the case of Rigs registered under the laws and flag of the United
States, constitutes a “preferred mortgage” within the meaning of
Section 31301(6) of Title 46 of the United States Code, entitled to the benefits
accorded a preferred mortgage on a registered vessel under the laws and flag of
the United States.

 

Section 4.17           Labor Relations.  There (a) is no unfair labor practice
complaint pending against the Parent or any of its Subsidiaries or, to the
knowledge of any Responsible Officer of any Loan Party, threatened against any
of them, before the National Labor Relations Board (or any successor United
States federal agency that administers the National Labor Relations Act), and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Parent or any of its Subsidiaries
or, to the knowledge of any Responsible Officer of any Loan Party, threatened
against any of them, (b) are no strikes, lockouts, slowdowns or stoppage against
any of the Parent or any Subsidiary thereof pending or,

 

70

--------------------------------------------------------------------------------


 

to the knowledge of any Responsible Officer of any Loan Party, threatened and
(c) no union representation petition existing with respect to the employees of
the Parent or any of its Subsidiaries and no union organizing activities are
taking place.  The hours worked by and payments made to employees of the Parent
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable federal, state, provincial, local or foreign law dealing
with such matters.  All payments due from the Parent or any of its Subsidiaries,
or for which any claim may be made against the Parent or any Subsidiary thereof,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of the Parent or
such Subsidiary.  The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Parent or any of its
Subsidiaries is bound.

 

Section 4.18           Intellectual Property.  The Parent and each of its
Subsidiaries owns or is licensed or otherwise has full legal right to use all of
the patents, trademarks, service marks, trade names, copyrights, franchises,
authorizations and other rights that are reasonably necessary for the operation
of its business, without conflict with the rights of any other Person with
respect thereto.

 

Section 4.19           Solvency.

 

(a)           Immediately after the consummation of the Transactions to occur on
the Closing Date and immediately following the making of each Advance and after
giving effect to the application of the proceeds of each Advance, (i) the fair
value of the assets of each Loan Party (including rights of contribution) will
exceed its debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the Property of each Loan Party will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) each Loan Party will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.

 

(b)           The Parent does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
on a consolidated basis, incur debts beyond its ability to pay such debts as
they mature, taking into account the timing of and amounts of cash to be
received by it or any such Subsidiary and the timing of the amounts of cash to
be payable on or in respect of its Debt or the Debt of such Subsidiary.

 

Section 4.20           Margin Regulations.  None of the Parent or any of its
Subsidiaries is engaged and will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U), or extending credit for the purpose of purchasing or
carrying margin stock.  No part of the proceeds of any Advance will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry any margin stock (within the meaning of
Regulation U) or to refinance any Debt originally incurred for such purpose, or
for any other purpose that entails a violation of, or

 

71

--------------------------------------------------------------------------------


 

that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or X.

 

Section 4.21           Investment Company Act.  None of the Parent or any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 4.22           Rig Construction Contracts.  There have been no
extensions of the Delivery Dates without the prior written consent of the Joint
Bookrunners in consultation with the Majority Lenders.  No Borrower has agreed
to a reduction the variable load or to modify any of the specifications of any
Rig without the prior written consent of the Joint Bookrunners in consultation
with the Majority Lenders.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

So long as the Advances or any amount under any Loan Document shall remain
unpaid, any Lender shall have any Commitment hereunder, or there shall exist any
Letter of Credit Exposure, unless the Majority Lenders shall otherwise consent
in writing, the Parent shall, and shall cause each other Loan Party to:

 

Section 5.01           Preservation of Existence, Etc.  Except as permitted by
Section 6.03, (a) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Legal Requirements of the
jurisdiction of its formation, (b) take all reasonable action to obtain,
preserve, renew, extend, maintain and keep in full force and effect all rights,
privileges, permits, licenses, authorizations and franchises necessary or
desirable in the normal conduct of its business, and (c) qualify and remain
qualified as a foreign entity in each jurisdiction in which qualification is
necessary in view of its business and operations or the ownership of its
Properties to the extent the failure to qualify could reasonably be expected to
have a Material Adverse Effect.

 

Section 5.02           Compliance with Laws, Etc.  Comply in all material
respects with all Legal Requirements applicable to it or to its business or
property, except in such instances in which such Legal Requirement is being
contested in good faith by appropriate proceedings diligently conducted.

 

Section 5.03           Maintenance of Property.  (a) Maintain and preserve all
Property material to the conduct of its business and keep such Property in good
repair, working order and condition, (b) from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.  Notwithstanding the foregoing, if a Rig is affected by a Casualty
Event or a Collateral Disposition, the applicable Borrower shall either make all
necessary repairs and replacements to such affected Rig or apply the Casualty
Proceeds or Collateral Disposition Proceeds therefrom as provided in
Section 2.07(c)(iii) or (iv), as the case may be.

 

72

--------------------------------------------------------------------------------


 

Section 5.04           Maintenance of Insurance.

 

(a)           General.

 

(i)            Except as otherwise specifically provided below, at their own
expense, maintain insurance payable in Dollars in amounts (and with co-insurance
and deductibles), against all risks (including, without limitation, marine hull
and machinery (including excess value) insurance, marine protection and
indemnity insurance, drilling, towage, repossession, loss of hire, war and
terrorist risks, protection and indemnity insurance, liability arising out of
pollution and the spillage or leakage of cargo and cargo liability insurance and
without any named windstorm exclusions) and in forms which are substantially
equivalent to the coverage reflecting the customary and prudent practice of
other responsible and experienced Persons of similar size and established
reputation engaged in the same or similar operation of vessels similar to the
Rigs and placed through brokers and with financially sound and reputable
insurance companies or associations that are reasonably satisfactory to the
Collateral Agent.

 

(ii)           Renew all such insurance, including, without limitation, the
Insurance Policies, as they expire and so as to ensure that there is no gap in
coverage, keep the Collateral Agent advised of the progress of such renewals,
and shall provide evidence of such renewal in writing to the Collateral Agent
within seven days of renewal.

 

(iii)          Punctually pay all premiums, calls, contributions or other sums
payable in respect of such insurance, including, without limitation, the
Insurance Policies, and produce all relevant receipts when so required by the
Collateral Agent and all Insurance Policies shall provide that there shall be no
recourse against the Collateral Agent or any other Secured Party for unpaid
premiums, club calls, assessments or advances.

 

(iv)          Cause each insurance company, underwriter, club or fund (or an
authorized agent thereof) to agree in writing to mark their records and to
advise the Collateral Agent at least seven Business Days prior to the lapse of
each policy or contract issued by such insurance company, underwriter, club or
fund by expiration, termination, failure to renew or otherwise for any reason
whatsoever and of any default in payment of any premium in respect of any
Insurance Policy with respect to any Rig.  The Collateral Agent shall not be
deemed to have knowledge of any such lapse of insurance in the absence of
receipt of notice from such brokers.  If such Insurance Policies are not
maintained in full force and effect, then the Collateral Agent, at its option,
may procure such insurance at the Borrower’s expense.

 

(v)           Deliver to the Collateral Agent, upon the written request of the
Collateral Agent, copies or, if requested by the Collateral Agent at any time
and from time to time, the originals of all cover notes, binders, policies and
certificates of entry in protection and indemnity associations, and all
endorsements and riders amendatory thereof, in respect of Insurance Policies
maintained in connection with the Rigs.

 

(vi)          Cause the Insurance Policies to provide for a deductible amount
not in excess of $5,000,000 per occurrence.

 

73

--------------------------------------------------------------------------------


 

(vii)         Maintain insurance, if any, required by the Rig Construction
Contracts from time to time.

 

(viii)        Provide to the Collateral Agent promptly after receiving them
copies of any communications relating to (A) non-payment of premiums and
cancellation of the Insurance Policies; and (B) the imposition of any exclusion
or qualification or other material modification of the Insurance Policies.

 

(ix)           Do all things necessary and provide all documents, evidence and
information within its power which may be reasonably requested by the Collateral
Agent to enable the Collateral Agent to collect or recover any moneys which may
at any time become due in respect of the Insurance Policies.

 

(b)           Terms of Insurance Policies.  The Insurance Policies shall include
the following terms and conditions:

 

(i)            each Rig shall always be covered against marine perils and all
risks of loss or damage, including loss, damage, fire and such other perils as
are customary in the industry, in accordance with English, American or Norwegian
hull clauses with reasonable deductibles as determined by the Parent but in no
event in excess of $5,000,000;

 

(ii)           for the purposes of insurance against Total Loss, each Rig and
its equipment and appurtenances shall be insured for and valued (for the
avoidance of doubt being an agreed/assessed value as between the assured and the
insurers) at an amount at least equal to 120% of the aggregate outstanding
Tranche 1 Commitments, Tranche 2 Commitments, Tranche 3 Commitments or Tranche 4
Commitments, as applicable, with respect to each Rig;

 

(iii)          each Rig shall be covered against war and terrorist risks
(including risks, whether or not regarded as war risks, excluded by the “Free of
Capture and Seizure” clauses in the standard form of marine policy) in
accordance with English, American or Norwegian clauses and incorporating
protection and indemnity clause and with crew war risk insurance being effected
separately, and all Rigs shall be covered for “strikes, riots and civil
commotion” risk.  Such risks, may, at the option of the Parent, be insured by
entering the Rigs in such war risk association or club reasonably acceptable to
the Collateral Agent against all risks covered under the rules of such
association or club and with reasonable deductibles provided therein;

 

(iv)          each Rig shall also be insured against protection and indemnity
risks and liabilities, including, without limitation, the risk of pollution and
spillage or leakage of oil or other cargo caused by such Rig, unless such risk
is fully covered by the entry of the Rigs into an international group protection
and indemnity association, in each case in an amount from time to time
obtainable for vessels of the same type, size, age and flag as such Rig and
carried by, and reflecting the customary and prudent practice of other
responsible and experienced companies engaged in the operation of vessels
similar to

 

74

--------------------------------------------------------------------------------


 

such Rig, but in any event shall be in an amount approved by the Facility Agent
in consultation with the Insurance Advisor;

 

(v)           if any of the insurances referred to this in Section 5.04 form
part of a fleet cover, the Parent shall procure that the brokers shall undertake
to the Collateral Agent that such brokers shall neither set off against any
claims in respect of a Rig any premiums due in respect of other Rigs under such
fleet cover or any premiums due for other insurances, nor cancel the insurance
for reason of non-payment of premiums for other Rigs under such fleet cover or
of premiums for such other insurances; and

 

(vi)          if the Collateral Agent or the Majority Lenders determines on
reasonable grounds that the Insurance Policies do not adequately protect the
interests of the Secured Parties in relation to any Rig, it will consult with
the relevant Borrower and the Insurance Advisor in order to agree any changes to
the Insurance Policies that may be appropriate to protect the interest of the
Secured Parties in relation to that Rig, provided that if the Collateral Agent
and the relevant Borrower are unable to agree upon which changes may be
appropriate, the relevant Borrower will comply with any further requirements
relating to insurance recommended by the Insurance Advisor.

 

(c)           Mortgagee Interest Insurance.  The Collateral Agent shall, at the
Loan Parties’ expense, obtain, for and on behalf of the Secured Parties,
mortgagee’s interest insurance and mortgagee’s additional perils (pollution)
insurance providing coverage which shall be at least 120% of the aggregate
Tranche 1 Commitments, Tranche 2 Commitments, Tranche 3 Commitments or Tranche 4
Commitments, as applicable, with respect to each Rig.  Such insurance shall
cover marine perils on hull and machinery, and shall be maintained in the
broadest forms available (on reasonable commercial terms as reasonably
acceptable to the Collateral Agent) in the American and British insurance
markets or in such other major international markets acceptable to the
Collateral Agent.

 

(d)           Collateral Agent as Additional Insured and Loss Payee.

 

(i)            In the case of all marine and war risk hull and machinery
policies and all protection and indemnity insurances (including insurance
against liability for pollution or the spillage or leakage of cargo), the Parent
will cause the Collateral Agent for the benefit of the Secured Parties to be
named as an additional insured as may be required by the Collateral Agent
without liability for premiums or calls payable under such Insurance Policies.

 

(ii)           The Parent will cause all policies and certificates of entry with
respect to insurance required hereby for each Rig to contain a loss payable
clause which shall be on substantially the terms set forth in Schedule 5.04
hereto (or, if such terms are not obtainable, then such terms as shall, in the
opinion of the Insurance Advisor be the best otherwise attainable), in the case
of all marine and war risk hull and machinery (including excess values) policies
and all protection and indemnity and liability and oil pollution liability
insurance, and which shall: (A) in the case of protection and indemnity
insurance, provide for payment to the applicable Borrower or its order unless
the payment is to indemnify the Collateral Agent from or reimburse the
Collateral Agent for any loss,

 

75

--------------------------------------------------------------------------------


 

damage or expense incurred by it or unless and until the insurers or
associations receive notice from the Collateral Agent that the applicable
Borrower is in default hereunder, in which event all payments shall be made to
the Collateral Agent, provided, that the insurer may in all events make payments
directly to third parties to whom liability has been established in discharge of
guaranties issued by the insurer or claims against the applicable Borrower or
insurer, and (B) in the case of all other insurance, provide for payment to the
Collateral Agent to be applied in accordance with the terms of Section 2.07(c).

 

(iii)          In addition, the applicable Borrower will, at its sole cost and
expense, (A) assign to the Collateral Agent, by an Assignment of Insurances, all
of such Borrower’s right, title and interest in and to each Insurance Policy
(including all entries in protection and indemnity or war risk associations)
with respect to the insurance required hereby and furnish, or cause its brokers
to furnish, written notice of such assignment to all insurers, underwriters,
clubs and associations with respect to such insurance, and (B) cause the
insurance brokers and club managers to hold to the order of the Collateral Agent
the originals of all policies, contracts, binders, insurance slips, cover notes
and certificates of entry relating to the Rigs and to deliver certified copies
thereof on request and to execute and deliver to the Collateral Agent a letter
of undertaking in connection with the above mentioned insurances and entries.

 

(iv)          With respect to any potential claims under any Insurance Policy,
the Collateral Agent may, but shall not be required to, make proof of loss
under, settle and adjust any claims under, or direct the applicable Borrower to
take such actions at the reasonable direction of the Collateral Agent, and the
expenses incurred by the Collateral Agent in the adjustment and collection of
such proceeds shall be paid by such Borrower, provided, that if no Event of
Default exists, the Collateral Agent shall give the applicable Loan Party
written notice and opportunity to perform prior to itself performing or causing
to perform.  The Collateral Agent shall not be liable or responsible for failure
to collect or exercise diligence in the collection of any proceeds, unless
directly caused by its gross negligence or willful misconduct.

 

(e)           Application of Payments under Insurance Policies.  All Casualty
Proceeds or Collateral Disposition Proceeds received by such Loan Party or the
Collateral Agent as a result of a Casualty Event or Collateral Disposition shall
be applied in accordance with the requirements of Sections 2.07(c)(iii) or (iv),
as the case may be.

 

(f)            Operation of Rigs.

 

(i)            Each Borrower agrees that it will not do or permit or willingly
allow to be done any act by which any insurance or entry required by this
Section 5.04 may be suspended, impaired or cancelled, and that it will not
permit or allow any Rig to undertake any voyage or run any risk or transport any
cargo which may not be permitted by the policies in force, without having
previously insured such Rig by additional coverage to extend to such voyages,
risks or cargoes.

 

76

--------------------------------------------------------------------------------


 

(ii)           No Borrower will cause or permit any Rig to operate or undertake
a voyage to or to sail in any area which has been declared a war area by the
relevant underwriters and insurance companies and has been included in the list
of exclusions from time to time in effect attached to the War Risks Insurance
Policies in the form of the War Risks Trading Warranties, without first
notifying thereof the Collateral Agent and the War Risks underwriters of such
Rig and paying any additional insurance premiums required. Each Borrower agrees
that it will promptly furnish to the Collateral Agent, upon written request by
the Collateral Agent, evidence of payment of such additional premiums.

 

(iii)          Each Borrower will comply with and satisfy all of the provisions
of any applicable Legal Requirement concerning financial responsibility for
liabilities imposed on such Borrower or the Rigs with respect to pollution by
any state or nation or political subdivision thereof and will maintain all
certificates or other evidence of financial responsibility as may be required by
any such law, convention, regulation, proclamation or order with respect to the
trade which each Rig is from time to time engaged in and the cargo carried by
it.

 

(g)           United States Operations.  At all times during which one or more
Rigs is operating within the jurisdiction of the United States of America, the
Loan Parties shall maintain with respect to such Rigs:

 

(i)            insurance or post bonds or maintain approved evidence of
financial responsibility (including, without limitation, qualification as a
“qualified self-insurer” by the United States Coast Guard) with respect to such
Rigs to cover the actual cost of removal of discharged oil for which such Loan
Party or the Collateral Agent may be held strictly liable (or held liable due to
negligence of such Loan Party or any other Person) under the Clean Water Act of
1977, as amended, the Oil Pollution Act 1990 (33 U.S.C. § 2701 et seq.), as
amended, or the Outer Continental Shelf Lands Act, as amended, or under any
other Legal Requirement, including, without limitation, any Environmental Law,
of any Governmental Authority that, now or in the future, may apply to such Rigs
or to the Loan Parties, such Rigs or their operations; and

 

(ii)           such worker’s compensation or longshoremen’s and harbor workers’
insurance as shall be required by applicable law, including endorsements for
foreign and Outer Continental Shelf operations, borrowed servant, voluntary
compensation and in rem claims.

 

Section 5.05           Payment of Taxes, Etc.  Pay and discharge as the same
shall become due and payable, all its obligations and liabilities in accordance
with their terms, including (a) all taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or in respect of its
Property, (b) all lawful claims which, if unpaid, might by law become a Lien
upon its Property; and (c) all Debt, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Debt, in each case, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent or such Subsidiary.

 

77

--------------------------------------------------------------------------------


 

Section 5.06           Reporting Requirements.  Deliver to the Facility Agent
(who shall promptly deliver to the Lenders), in form and detail satisfactory to
the Facility Agent and the Majority Lenders:

 

(a)           Audited Annual Financials.  As soon as available and in any event
not later than 120 days after the end of each fiscal year of the Parent, (i) a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year, and related statements of operations, shareholders equity and
cash flows, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent registered
public accountant of nationally recognized standing reasonably acceptable to the
Majority Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, and (ii) the consolidating balance sheets and
consolidating statements of income or operations for the Parent and OGIL and its
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year accompanied  by a review report
from the independent registered public accountant stating that such financial
statements were included in the audit of the Parent, have been reviewed by the
independent registered public accountant, and that there are no known
adjustments which would be required to make these consolidating financial
statements not misleading;

 

(b)           Quarterly Financials.  As soon as available and in any event not
later than 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, a consolidated and consolidating balance sheet
of the Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated and consolidating statements of income or operations and
cash flows for such fiscal quarter and for the portion of the Parent’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Parent as fairly presenting the
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

(c)           Compliance Certificates.  Concurrently with the delivery of the
financial statements referred to in Sections 5.06(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Parent;

 

(d)           Excess Cash Flow Certificate.  As soon as available and in any
event not later than 45 days after the end of each fiscal quarter of each
Borrower, a duly completed Excess Cash Flow Certificate with respect to each
Borrower signed by a Responsible Officer of the Parent;

 

(e)           Management Letters.  Promptly upon receipt thereof, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Parent by independent accountants in connection with the accounts or books of
the Parent or any Subsidiary thereof, or any audit of any of them;

 

78

--------------------------------------------------------------------------------


 

(f)            Budgets.  On or before 120 days after the commencement of each
fiscal year of the Parent, (i) a consolidated and consolidating budget of the
Parent and its Subsidiaries which includes consolidated and consolidating income
statements, balance sheets and cash flow statements of the Parent and its
Subsidiaries for each of the four fiscal quarters of such fiscal year and (ii) a
breakdown of projected revenues, operating expenses, utilizations and capital
expenditures for each Rig;

 

(g)           Projections.  On or before 120 days after the commencement of each
fiscal year of the Parent, updated Projections for the five year period
commencing as of such fiscal year;

 

(h)           Rig Appraisal Reports.

 

(i)            Within 45 days after each (A) June 30, commencing with the first
June 30th occurring after Rig 1 Delivery Date, two written appraisal reports
prepared by two independent Approved Rig Appraisers with respect to the Rigs
that have been delivered as of such date and (B) December 31, commencing with
the first December 31st occurring after Rig 1 Delivery Date, a desktop appraisal
with respect to the Rigs that have been delivered as of such date, each in form,
scope and methodology acceptable to Facility Agent, setting forth the Market
Value of each of the Rigs as of the date appraised (each a “Rig Appraisal
Report”).  The cost of each such Rig Appraisal Report shall be paid by the
Borrower;

 

(ii)           Upon the written request of the Majority Lenders, additional Rig
Appraisal Reports within 30 days after receipt of such request. Unless an Event
of Default is in existence at the time of such request, the Lenders shall pay
the costs of any Rig Appraisal Reports requested by the Majority Lenders other
than those required under Section 5.06(h)(i) during such calendar year;

 

(iii)          Within 30 days after the occurrence of any Casualty Event (if the
Casualty Proceeds with respect thereto could reasonably be expected to exceed
U.S.$25,000,000) or any Collateral Disposition occurring with respect to any
Rig, an additional Rig Appraisal Report setting forth the Market Value of the
affected Rig immediately prior to such Casualty Event or Collateral Disposition
and the Market Value giving effect to such Casualty Event or Collateral
Disposition (an “Additional Appraisal Report”). The cost of each such Additional
Appraisal Report shall be paid by the Borrower;

 

(iv)          Each Rig Appraisal Report and Additional Appraisal Report
delivered under this Section 5.06 shall be in form, scope and substance
reasonably satisfactory to the Facility Agent;

 

(i)            Rig Report.  On or before 45 days after the end of each of fiscal
quarter of each fiscal year of the Parent, a report detailing (i) the then
current location of each of the Rigs, and the then current term of and parties
to any drilling contract of any such Rigs and (ii) for the previous fiscal
quarter, the average day rates and utilization for each such Rig;

 

(j)            Insurance Broker Reports.  As soon as available and in any event
not later than 90 days after the end of each fiscal year of the Parent that
occurs after the first Delivery Date, a detailed report prepared by the
Insurance Advisor, at the joint and several expense of the

 

79

--------------------------------------------------------------------------------


 

Borrowers, which report (i) lists all Insurance Policies then in effect with
respect to the Rigs, (ii) specifies for each such Insurance Policy (A) the
amount thereof, (B) the risks insured against thereby, (C) the name of each
direct or indirect or participating insurer or underwriter and each insured
party thereunder, (D) the policy or other identification number thereof and
(E) the expiration date and (iii) certifies that all such Insurance Policies are
(A) in full force and effect, (B) placed with such insurance companies,
underwriters or associations, in such amounts, against such risks, and in such
form, as are normally issued against by Persons of similar size and established
reputation engaged in the same or similar businesses and similarly situated and
as are necessary or advisable for the protection of the Collateral Agent as
mortgagee, (C) arranged in the broadest form generally available in the United
States, British, or Scandinavian insurance markets, and (D) conforming to the
requirements of this Agreement;

 

(k)           Safety Management Manual.  Upon written request by the Facility
Agent, a copy of the safety management manual used to describe and implement the
Parent’s safety management system developed, implemented and maintained in
compliance with the ISM Code, if applicable;

 

(l)            Securities Law Filings and other Public Information.  Promptly
after the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Parent, and copies of all annual, regular, periodic and special reports and
registration statements which the Parent may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Facility Agent pursuant hereto;

 

(m)          USA Patriot Act.  Promptly, following a written request by any
Lender, all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act; and

 

(n)           Other Information.  Such other information respecting the business
or Properties, or the condition or operations, financial or otherwise, of the
Parent and its Subsidiaries as the Facility Agent or any Lender may from time to
time reasonably request.

 

Documents required to be delivered pursuant to Sections 5.06(a) or (b) or
Section 6.02(k) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Facility Agent have
access (whether a commercial, third-party website or whether sponsored by the
Facility Agent); provided that: (i) the Parent shall deliver paper copies of
such documents to the Facility Agent or any Lender that requests the Parent to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Facility Agent or such Lender and (ii) the Parent shall
notify the Facility Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Facility Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Facility Agent shall have no obligation to request the delivery or to maintain
copies of the documents referred to

 

80

--------------------------------------------------------------------------------


 

above, and in any event shall have no responsibility to monitor compliance by
the Parent with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Section 5.07           Other Notices.  Deliver to the Facility Agent and each
Lender prompt written notice of the following:

 

(a)           Defaults.  The occurrence of any Default or Event of Default;

 

(b)           Litigation.  The filing or commencement of, or any probable threat
or notice of intention of any Person to file or commence, any action, suit or
proceeding (other than tax assessments), whether at law or in equity or by or
before any Governmental Authority, against the Parent or any Subsidiary or
Affiliate thereof that could reasonably be expected to result in liability of
the Parent or any of its Subsidiaries in an aggregate amount exceeding
$10,000,000;

 

(c)           ERISA Events.  The occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Parent or any of its Subsidiaries in an
aggregate amount exceeding $1,000,000;

 

(d)           Environmental Notices.  Promptly upon, and in any event within
five Business Days after, a Responsible Officer of any Loan Party obtains
knowledge thereof, written notice of any of the following environmental matters:
(i) a copy of any form of notice, summons or citation received from any
Governmental Authority or any other Person, concerning (A) material violations
or alleged violations of Environmental Laws, which seeks to impose liability
therefor, (B)  any notice of potential responsibility under any Environmental
Law, or (C)  the filing of a Lien other than a Permitted Lien upon, against or
in connection with the Parent or any of its Subsidiaries, or any of the Rigs,
(ii) any condition or occurrence on or arising from any Rig that (A) results in
noncompliance by any Loan Party with any applicable Environmental Law or
(B) could reasonably be expected to form the basis of an Environmental Claim
against any Loan Party or any such Rig, in each case that could reasonably be
expected to result in a liability of the Parent or any of its Subsidiaries in an
aggregate amount exceeding $10,000,000; (iii) any condition or occurrence on any
Rig that could reasonably be expected to cause such Rig to be subject to any
restrictions on the ownership, occupancy, use or transferability by any Loan
Party of such Rig under any Environmental Law; and (iv) the taking of any
removal or remedial action in response to the actual or alleged presence of any
Hazardous Material on any Rig as required by any Environmental Law or any
Governmental Authority;

 

(e)           Collateral.  Furnish to the Collateral Agent prompt (and in any
event within 30 days) written notice of:

 

(i)            any change in any Loan Party’s corporate name, identity,
corporate structure or jurisdiction of formation;

 

(ii)           any construction delay, default, claim of indemnity or force
majeure, request for variation or notice of compulsory changes under any of the
Transaction Documents, including, without limitation the Rig Construction
Contracts;

 

(iii)          any notice of default, suspension or cancellation of any drilling
contract;

 

81

--------------------------------------------------------------------------------


 

(iv)          any Collateral Disposition;

 

(v)           any Casualty Event in excess of $10,000,000;

 

(vi)          any material requirement made by any insurer or classification
society or by any competent authority which is not complied with within a
reasonable time; and

 

(vii)         any arrest of any Rig or the exercise or purported exercise of any
Lien on any Rig;

 

(f)            Material Changes.  Any development that has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect;

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of a Loan Party setting forth details of the occurrence
referred to therein and stating what action such Loan Party has taken and
proposes to take with respect thereto.  Each notice pursuant to
Section 5.07(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

Section 5.08           Books and Records; Inspection.  (a) Keep proper records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and all Legal Requirements, reflecting all financial
transactions and matters involving the assets and business of the Parent and its
Subsidiaries; (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Parent and its Subsidiaries; and (c) from
time-to-time during regular business hours upon reasonable prior notice,
(i) permit representatives and independent contractors of each Mandated Lead
Arranger to visit and inspect any of its Properties one time during each
calendar year, (ii) to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and (iii) to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrowers and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Parent; provided, however, that if an Event of
Default has occurred and is continuing, the Facility Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

 

Section 5.09           Use of Proceeds.

 

(a)           Use the proceeds of the Term Advances to finance the construction
of the Rigs or to reimburse the applicable Borrower for moneys utilized from
funds held in trust to finance the construction of the Rigs.

 

(b)           Use the proceeds of the Top-Up Advances for general corporate
purposes, including without limitation, making Restricted Payments to the extent
permitted by Section 6.06.

 

82

--------------------------------------------------------------------------------


 

(c)           Use the proceeds of the Revolving Advances for working capital,
issuance of letters of credit and for other general corporate purposes;
provided, however, that the Revolving Advances cannot be used to make deposits
into the Debt Service Reserve Accounts.

 

Section 5.10           Nature of Business.  Remain primarily engaged in any of
(a) the contract drilling business, and (b) any related or ancillary businesses.

 

Section 5.11           Operation of Rigs.

 

(a)           (i) Comply with and satisfy all Legal Requirements of the
jurisdiction of such Rig’s home port, now or hereafter from time to time in
effect, in order that such Rig shall continue to be documented pursuant to the
laws of the jurisdiction of its home port with such endorsements as shall
qualify such Rigs for participation in the trades and services to which it may
be dedicated from time to time or (ii) not do or allow to be done anything
whereby such documentation is or could reasonably be expected  be forfeited;

 

(b)           The applicable Borrower and each other Loan Party which owns or
operates, or will own or operate, one or more Rigs will, at all times while
owning or operating such Rigs, be qualified to own and operate such Rigs under
the laws of the jurisdiction of such Rig’s registry;

 

(c)           Keep such Rig in a good and sufficient state of repair consistent
with first-class ship-ownership and management practice employed by owners of
vessels of similar size and type and so as to maintain the present class of such
Rig at its current classification by any first-class, recognized rating agency,
including, without limitation, the American Bureau of Shipping, free of
recommendations affecting class and qualifications and change of class;

 

(d)           (i) Make or cause to be made all repairs to or replacement of any
damaged, worn or lost parts or equipment such that the value of such Rig will
not be materially impaired and (ii) except as otherwise contemplated by this
Agreement, not remove any material part of, or item of equipment owned by the
Loan Parties installed on, such Rig except in the ordinary course of the
operation and maintenance of such Rig or unless (A) the part or item so removed
is forthwith replaced by a suitable part or item which is in the same condition
as or better condition than the part or item removed, is free from any Lien
(other than Permitted Prior Liens) in favor of any Person other than the
Collateral Agent and becomes, upon installation on such Rig the property of the
Loan Parties and subject to the security constituted by the Rig Mortgage or the
Security Agreement or (B) the removal will not materially diminish the value of
such Rig;

 

(e)           Submit such Rig to such periodical or other surveys as may be
required for classification purposes and, upon the written request of the
Collateral Agent supply to the Collateral Agent copies of all survey reports and
classification certificates issued in respect thereof;

 

(f)            Promptly pay and discharge all debts, damages and liabilities
whatsoever which have given or may give rise to maritime or possessory Liens
(other than Permitted Prior Liens) on or claims enforceable against such Rig and
all tolls, dues, taxes, assessments, governmental charges, fines and penalties
that are material in amount and lawfully charged on or in respect of each Rig
other than any of the foregoing being contested in good faith and diligently by
appropriate proceedings, and, in the event of arrest of any Rig pursuant to
legal process, or in the

 

83

--------------------------------------------------------------------------------


 

event of its detention in exercise or purported exercise of any such Lien or
claim as aforesaid, procure, if possible, the release of such Rig from such
arrest or detention forthwith upon receiving notice thereof by providing bail or
otherwise as the circumstances may require;

 

(g)           Maintain, or cause to be maintained by the charterer or lessee of
any Rig, a valid Certificate of Financial Responsibility (Oil Pollution) issued
by the United States Coast Guard pursuant to the Federal Water Pollution Control
Act to the extent that such certificate may be required by applicable Legal
Requirements for any Rig and such other similar certificates as may be required
in the course of the operations of any Rig pursuant to the International
Convention on Civil Liability for Oil Pollution Damage of 1969, or other
applicable Legal Requirements;

 

(h)           If the Person operating such Rig is not a Loan Party, promptly
remit all earnings received by such Person from any Rig back to the appropriate
Loan Party.  For the avoidance of doubt, “earnings” does not include operating
costs and reasonable management fees as are customary in the industry and which
are set forth and supported by a budget for such Rigs which will be delivered to
the Facility Agent on or before such time as the subject Rig begins operations
for such Person; and

 

(i)            Cause such Rigs to be managed by the Parent or one of the Loan
Parties, or such other international, independent manager of established
reputation engaged in the same or similar operation of vessels similar to the
Rigs, as consented to by the Facility Agent acting upon instruction from the
Majority Lenders.

 

Section 5.12           Additional Guarantors.  Notify the Facility Agent at the
time that any Person becomes a Subsidiary of the Parent (other than an Excluded
Entity), and promptly thereafter (and in any event within 30 days), (a) cause
such Person to (i) become a Guarantor by executing and delivering to the
Facility Agent such document as the Facility Agent shall deem appropriate for
such purpose, (ii) deliver to the Facility Agent documents of the types referred
to in clauses Section 3.01(a)(vi), (vii), (viii), and (ix) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form, content and scope reasonably
satisfactory to the Facility Agent and (iii) execute such other Security
Documents as the Collateral Agent or any Lender may reasonably request, in each
case to secure the Obligations and (b) cause the stockholder of such Person to
execute a Pledge Agreement pledging 100% of its interests in the Equity Interest
of such Person to secure the Obligations and such evidence of corporate
authority to enter into and such legal opinions in relation to such Pledge
Agreement as the Collateral Agent may reasonably request, along with share
certificates pledged thereby and appropriately executed stock powers in blank.

 

Section 5.13           Further Assurances in General.  (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, mortgages, and other documents), which may be required under any
Legal Requirement, or which the Facility Agent, the Collateral Agent or the
Majority Lenders may reasonably request, all at the expense of the Loan Parties,
(b) provide to the Collateral Agent, from time to time upon written request,
evidence reasonably satisfactory to the Collateral Agent as to the perfection
and priority of the Liens created or intended to be created by the Security
Documents, (c) not effect or permit any change referred to in Section 5.07(e) 

 

84

--------------------------------------------------------------------------------


 

unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have, and (d) take all necessary action to ensure that
the Collateral Agent does continue at all times to have, a valid, legal and
perfected security interest in all the Collateral.  Each Loan Party hereby
authorizes the Collateral Agent to file one or more financing or continuation
statements under the UCC (or any non-U.S. equivalent thereto), and amendments
thereto, relative to all or any part of the Collateral without the signature of
such Loan Party, where permitted by law.

 

Section 5.14           Delivery Date Collateral Requirements.  Within 10
Business Days prior to the Delivery Date for any Rig:

 

(a)           Deliver to the Collateral Agent, copies of each of the following:

 

(i)            a certificate stating (A) the name, registered owner, official
number, the International Maritime Organization Number (if any), class and
jurisdiction of registration, which shall be an Acceptable Flag Jurisdiction;
and (B) that the Rig has been delivered to the applicable Borrower, completed in
accordance with the applicable Rig Construction Contract, and such Rig has all
certifications or licenses required for the intended operation of such Rig;

 

(ii)           the on-site report of the Technical Advisor confirming that the
Rig has been completed in accordance with the Specifications (as defined in the
Rig Construction Contract);

 

(iii)          copies of the various documents to be delivered by the Shipyard
to the applicable Borrower in connection with delivery of such Rig as specified
in Article IX of the Rig Construction Contract, including a copy of the Shipyard
declaration of warranty confirming that good and marketable title to the Rig is
being transferred to the applicable Borrower free and clear of all Liens;

 

(iv)          (i) certificates of ownership or abstracts of title from
appropriate authorities showing (or confirmation updating previously reviewed
certificates and indicating) the registered ownership of such Rig by the
relevant Borrower, (ii) valid and current ISM/ISPS Code documentation required
with respect to such Rig pursuant to applicable Legal Requirements, and
(iii) the results of maritime registry searches with respect to such Rig,
indicating no record liens other than Liens in favor of the Collateral Agent and
Permitted Prior Liens;

 

(v)           evidence that such Rig has received the highest classification
from the classification society issuing such class and the conditions and
recommendations of such classification society with respect to such Rig shall be
satisfactory to the Facility Agent in its reasonable discretion;

 

(vi)          a Rig Appraisal Report dated no more than 45 days prior to such
Delivery Date (procured at the expense of the Borrower) with respect to such
Rig;

 

(vii)         a Rig Mortgage duly authorized, executed and delivered by the
applicable Borrower granting a Lien to the Collateral Agent in such Rig to
secure the Obligations,

 

85

--------------------------------------------------------------------------------


 

together with any other documents, agreements or instruments necessary to create
an Acceptable Security Interest in such Rig, in appropriate form for recording
in the appropriate vessel registry and otherwise effective to create in favor of
the Collateral Agent a legal, valid and enforceable first priority security
interest, in and Lien upon such Rig, subject only to Permitted Prior Liens;

 

(viii)        All filings, deliveries of instruments and other actions necessary
or desirable in the reasonable opinion of the Collateral Agent to perfect and
preserve such security interests shall have been duly effected and the
Collateral Agent shall have received evidence thereof in form and substance
reasonably satisfactory to the Collateral Agent; recorded in the appropriate
vessel registry;

 

(ix)           an Assignment of Earnings and an Assignment of Insurances,
together covering all of such Loan Party’s present and future Earnings
Collateral and Insurance Collateral;

 

(x)            a report, in form and scope reasonably satisfactory to the
Collateral Agent, from the Insurance Advisor with respect to the Insurance
Policies in effect with respect to such Rig, specifying for each such Insurance
Policy the amount thereof, the risks insured against thereby, the name of the
insurer and each insured party thereunder and the policy or other identification
number thereof, together with a certificate from such Insurance Advisor
certifying that all such Insurance Policies (i) are in full force and effect,
(ii) are placed with such insurance companies, underwriters or associations, in
such amounts, against such risks, and in such form, as are normally issued
against by Persons of similar size and established reputation engaged in the
same or similar businesses and similarly situated and as are necessary or
advisable for the protection of the Collateral Agent as mortgagee and
(ii) conform with the insurance requirements of Section 5.04;

 

(xi)           copies of the Certificates of Inspection, Vessel Certificates of
Financial Responsibility (Water Pollution) or International Oil Pollution
Prevention Certificate, each issued by the United States Coast Guard (or the
substantial equivalent in the case of foreign assets if available), Certificates
of Classification issued by the American Bureau of Shipping, Certificates of
Documentation or Certificates of Registry issued by the United States Coast
Guard or foreign equivalent, and International Load Line Certificates issued by
the American Bureau of Shipping as requested by the Facility Agent with respect
to the Rigs, and the Facility Agent shall be reasonably satisfied with the
contents thereof;

 

(xii)          evidence of corporate authority to enter into such Loan Documents
and written opinions from (A) maritime counsel to Borrower addressed to the
Collateral Agent and each of the Lenders which shall (i) be in form and
substance reasonably acceptable to the Collateral Agent and (ii) cover (v) the
legal authority of the applicable Borrower to own and document such Rig under
the laws of the jurisdiction of registration, (w) such Borrower’s ownership of
record of such Rig, (x) the due filing of the Rig Mortgage in the appropriate
office of the jurisdiction of registration and affirmation that such office is
the only office in which the filing and recording of the Rig Mortgage is
necessary, (y) the character of the Rig Mortgage as a “preferred mortgage”

 

86

--------------------------------------------------------------------------------


 

under the laws of the jurisdiction of registration, and (z) the absence of any
Liens of record on the Rig recorded prior in time to the Rig Mortgage, and
(B) Cayman counsel to such Borrower addressed to the Collateral Agent and each
of the Lenders in form and substance reasonably acceptable to the Collateral
Agent regarding due execution, delivery and enforceability of the Rig Mortgage
and other related Security Documents and such other matters incident thereto as
the Collateral Agent may reasonably request;

 

(xiii)         evidence that all sales, import, and use taxes have been paid in
connection with such Rig; and

 

(xiv)        such other documents, certificates and opinions as the Collateral
Agent shall have reasonably requested.

 

(b)           Cause to be established with the Collateral Agent or, if expressly
permitted below, another financial institution reasonably acceptable to the
Collateral Agent by the applicable Borrower each of the following accounts:

 

(i)            Earnings Account.  The applicable Borrower shall cause the
earnings derived from its respective Rig, to the extent constituting Earnings
Collateral, to be deposited by the respective account debtor in respect of such
earnings into an interest bearing account maintained for such Borrower from time
to time with the Collateral Agent or another financial institution reasonably
acceptable and located in a jurisdiction reasonably acceptable to the Collateral
Agent subject to an Account Control Agreement (such account, the “Earnings
Account”). Without limiting any Loan Party’s obligations in respect of this
Section 5.14(b), each Loan Party agrees that, in the event it receives any
earnings constituting Earnings Collateral, or any such earnings are deposited
other than in one of the Earning Accounts, it shall promptly deposit all such
proceeds into the Earnings Account maintained for such Borrower from time to
time.

 

(ii)           Retention Account.  The applicable Borrower shall establish an
interest bearing account subject to an Account Control Agreement with the
Collateral Agent (such account, the “Retention Account”) into which each
Borrower will transfer monthly, until the applicable Tranche of Advances have
been repaid in full, from the Earnings Account an amount equal to one-third of
the amount of Debt Service of the applicable Tranche of Advances necessary for
the next succeeding Payment Date.

 

(iii)          Debt Service Reserve Account. The applicable Borrower shall
establish an interest bearing account subject to an Account Control Agreement
with the Collateral Agent (such account, the “Debt Service Reserve Account”) in
which each Borrower will maintain, at all times until the applicable Tranche of
Advances have been repaid in full, deposits in an amount equal to at least three
months of Debt Service of the applicable Tranche of Advances.  Any amounts
deposited in the Debt Service Reserve Account may be applied to the Debt Service
of any other sum payable under this Agreement, but only if: (A) there are no
funds available for such payment in any Earnings Account or the Retention
Account; (B) there are no Unused Revolving Commitments under such Borrower’s
Tranche and (C) on terms that such Borrower shall repay to the Debt Service
Reserve Account the amount so withdrawn on or before the next Payment Date
following

 

87

--------------------------------------------------------------------------------


 

such withdrawal.  So long as no Default or Event of Default has occurred and is
continuing, any amounts in excess of those amounts required to be deposited in
the Debt Service Reserve Account will be refunded to the Earnings Account upon
the written request of the Borrower.

 

Section 5.15           Drilling Contracts.

 

(a)           Unless otherwise consented to by each of the Joint Bookrunners and
the Majority Lenders, upon each applicable Delivery Date, each Borrower must
establish with respect to its Rig at least 15 months of Debt Service, as
determined by the Joint Bookrunners, through a combination of (A) anticipated
earnings from executed firm drilling contracts with respect to such Rig and
(B) cash deposits into the Debt Service Reserve Account.

 

(b)           Unless otherwise consented to by each of the Joint Bookrunners and
the Majority Lenders, each Rig must maintain employment pursuant to executed
drilling contracts acceptable to the Joint Bookrunners in consultation with the
Majority Lenders for at least 12 months, whether or not consecutive, during any
consecutive period of 18 months during the term of this Agreement.

 

(c)           In connection with any drilling contract having an indicated
duration of at least twelve (12) months (including any optional extensions or
renewals), the applicable Loan Party shall, at its own cost and expense,
promptly and duly execute and deliver to the Collateral Agent a Charter
Assignment in respect of such drilling contract, and will use its commercially
reasonable efforts to cause the charterer under such charter party to execute
and deliver to the Collateral Agent a consent to the Charter Assignment
substantially in the form attached thereto.

 

Section 5.16           Separate Existence.  Comply with the following
undertakings:

 

(a)           maintain its books, financial records and accounts, including
checking and other bank accounts and custodian and other securities safekeeping
accounts, separate and distinct from those of the other Loan Parties;

 

(b)           maintain its books, financial records and accounts (including
inter-entity transaction accounts) in a manner so that it will not be difficult
or costly to segregate, ascertain or otherwise identify their assets and
liabilities separate and distinct from the assets and liabilities of the other
Loan Parties;

 

(c)           not commingle any of its assets, funds, liabilities or business
functions with the assets, funds, liabilities or business functions of the other
Loan Parties;

 

(d)           observe all requisite organizational procedures and formalities,
including the holding of meetings of the boards of directors as required by its
organizational documents, the recordation and maintenance of minutes of such
meetings, and the recordation of and maintenance of resolutions adopted at such
meetings;

 

(e)           not be consensually merged or consolidated with the other Loan
Parties (other than for financial reporting purposes);

 

88

--------------------------------------------------------------------------------


 

(f)            all transactions, agreements and dealings between the Loan
Parties (including, in each case, transactions, agreements and dealings pursuant
to which the assets or property of one is used or to be used by the other), will
reflect the separate identity and legal existence of each such Person;

 

(g)           transactions between any of the Loan Parties, on the one hand, and
any third parties, on the other hand, will be conducted in the name of such Loan
Party, as applicable, as an entity separate and distinct from the other Loan
Parties;

 

(h)           to the extent that any of the Loan Parties jointly contract or do
business with vendors or service providers or share overhead expenses, the costs
and expenses incurred in so doing will be fairly and non-arbitrarily allocated
between or among such entities, with the result that each such entity bears its
fair share of all such costs and expenses;

 

(i)            to the extent that any of the Loan Parties contracts or does
business with vendors or service providers where the goods or services are
wholly or partially for the benefit of the other, then the costs incurred in so
doing will be fairly and non-arbitrarily allocated to the entity for whose
benefit the goods or services are provided, with the result that each such
entity bears its fair share of all such costs;

 

(j)            each Borrower shall have unaudited annual financial statements
prepared that are separate from the other Loan Parties, which shall be certified
by an authorized representative of such Borrower, as applicable, as fairly
representing, in accordance with GAAP (subject to the absence of footnotes), the
financial position of such Borrower;

 

(k)           none of the Loan Parties will make any inter-entity loans,
advances, guarantees, extensions of credit or contributions of capital to, from
or for the benefit of any Borrower, respectively, without proper documentation
and accounting in accordance with GAAP and such Debt shall comply with the
requirements of Section 6.02(b) below; and

 

(l)            the Loan Parties will not refer to any Borrower as a department
or division of any Loan Party and will not otherwise refer to any Borrower in a
manner inconsistent with its status as a separate and distinct legal entity.  In
addition, each of the Borrowers will hold itself out as separate and distinct
from the other Loan Parties.

 

Section 5.17           Post-Closing Requirements.  Either on or before June 30,
2008 or the receipt by the Parent of an Enforcement Notice (as defined in the
Pledge Agreement), whichever occurs first, (a) cause each of the Parent, OGIL,
Vantage Int’l Payroll (Caymans), Vantage Int’l Management (Caymans), Vantage
Driller I and Vantage Driller II to amend its Articles of Association in form
and substance reasonably satisfactory to the Facility Agent and (b) register the
special resolution giving effect to the amendment to the articles as required
herein with the Registrar of Companies in the Cayman Islands.

 

89

--------------------------------------------------------------------------------


 

ARTICLE VI
NEGATIVE COVENANTS

 

So long as the Advances or any amount under any Loan Document shall remain
unpaid, any Lender shall have any Revolving Commitment, or there shall exist any
Letter of Credit Exposure, unless the Majority Lenders otherwise consent in
writing, the Parent shall not, and shall not permit any other Loan Party to:

 

Section 6.01           Liens, Etc.  Create, assume, incur or suffer to exist,
any Lien on or in respect of any of its Property whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings diligently conducted and for which adequate reserves in accordance
with GAAP shall have been set aside on its books;

 

(c)           Inchoate Liens arising under ERISA and Liens incurred and pledges
or deposits made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other social security or retirement
benefits, or similar legislation, other than any Lien imposed by ERISA;

 

(d)           Permitted Prior Liens;

 

(e)           Pledges and Liens on deposits, investment accounts, cash and Cash
Equivalents to secure the performance of bids, trade contracts and leases (other
than Debt), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business; provided that the
Debt secured by such Liens is permitted under Section 6.02 below;

 

(f)            Liens arising out of judgments or awards not constituting an
Event of Default under Section 7.01(f), and prejudgment Liens created by or
existing from any litigation or legal proceeding, in each case in respect of
which the Parent or any of the Subsidiaries shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings for which
adequate reserves have been made to the extent required by GAAP;

 

(g)           rights of set-off of banks and other Persons in the ordinary
course of banking and trading arrangements;

 

(h)           Liens securing Debt permitted under Section 6.02(f) and (h);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Debt and (ii) the Debt secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

 

90

--------------------------------------------------------------------------------


 

(i)            purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by the Loan Parties or any Subsidiary; provided that (i) such
security interests secure Debt permitted by Section 6.02, (ii) such security
interests are incurred, and the Debt secured thereby is created, within 90 days
after such acquisition (or construction), (iii) the Debt secured thereby does
not exceed the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Loan Parties or any Subsidiary;

 

(j)            Liens securing the Drillship Debt; provided, however, that such
Liens do not encumber any Collateral;

 

(k)           Carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of 90 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person; and

 

(l)            other Liens securing obligations, actual or contingent, in an
aggregate amount not greater than $2,500,000 at any time.

 

Section 6.02           Debts, Guaranties and Other Obligations.  Create, assume,
suffer to exist or in any manner become or be liable, in respect of any Debt
except:

 

(a)           Debt under the Loan Documents;

 

(b)           unsecured Debt owing by any Loan Party to the Parent or any other
Loan Party; provided that (i) such Debt shall constitute Collateral under the
Security Agreement, (ii) be on terms (including subordination terms) acceptable
to the Facility Agent and (iii) be otherwise permitted under the provisions of
Section 6.05;

 

(c)           Guarantees of the Parent or any Subsidiary in respect of Debt
otherwise permitted hereunder of the Parent or any other Loan Party;

 

(d)           Debt in connection with any guarantees in favor of any protection
and indemnity or War Risk associations to the extent such guarantees are
required in connection with any insurance policies;

 

(e)           Charter Obligations of the Parent and its Subsidiaries in an
aggregate amount not to exceed $50,000,000;

 

(f)            Debt of the Parent or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Debt that do not increase the
outstanding principal amount thereof; provided that (i) such Debt is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of Debt
permitted by this paragraph shall not exceed $5,000,000 at any time outstanding;

 

91

--------------------------------------------------------------------------------


 

(g)           obligations (contingent or otherwise) of the Parent or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with interest
rates under this Agreement, foreign exchange liabilities or commodity expenses
held or reasonably anticipated by such Person, and not for purposes of
speculation or taking a “market view;” and (ii) interest rate Swap Contracts may
not cover a notional amount greater than 50% of the aggregate outstanding Term
Advances and for a term of not more than seven (7) years;

 

(h)           Debt in respect of Capital Leases and Synthetic Lease Obligations;
provided, however, that the aggregate amount of all such Debt at any one time
outstanding shall not exceed $5,000,000;

 

(i)            Guaranties in connection with Rig Construction Contracts or buyer
indemnities per the Share Purchase Agreement;

 

(j)            Guaranty by the Parent of the obligations of Mandarin under
Drillship Documents;

 

(k)           Drillship Debt; provided that after giving effect to such
transaction on a pro forma basis, the Parent would have been in compliance with
Sections 6.17 through 6.21 as of the end of the most recent fiscal quarter;

 

(l)            Guaranties by the Parent of obligations of any Bidding Entity in
connection with the submission of a bid in an aggregate amount not to exceed
$25,000,000;

 

(m)          Debt outstanding under one or more unsecured short term money
market credit facilities the principal amount of which does not exceed
$5,000,000 in the aggregate;

 

(n)           unsecured Debt incurred in the ordinary course of business in an
aggregate principal amount not to exceed $3,000,000 at any time outstanding; and

 

(o)           unsecured Debt owing to Vantage Energy by Parent or OGIL in
respect of the funds held in trust at Vantage Energy and used to pay the
respective obligations of Parent to TMT and OGIL to Shipyard, in each case, on
the Closing Date; provided that such Debt is paid in full within 90 days after
the Closing Date.

 

Section 6.03           Merger or Consolidation.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person.

 

Section 6.04           Asset Sales.  Make any Asset Disposition or enter into
any agreement to make any Asset Disposition, except for:

 

(a)           Sale of inventory in the ordinary course of business;

 

92

--------------------------------------------------------------------------------


 

(b)           The sale of obsolete, worn-our or surplus assets no longer used or
usable in the business of the Borrowers or any of their Subsidiaries;

 

(c)           Asset Dispositions of equipment or real property if (i) such
property is exchanged for credit against the purchase price of similar
replacement property or against the purchase price of property purchased by a
Loan Party for use in its business, or (ii) the proceeds of such Disposition are
applied to the purchase price of replacement property or other property used by
a Loan Party in its business;

 

(d)           Asset Dispositions of Property by any Subsidiary or a Borrower to
a Borrower or any wholly-owned Subsidiary; provided that if the transferor of
such property is a Loan Party, the transferee thereof must be a Loan Party;

 

(e)           the Borrowers may charter, lease or rent Rigs and other equipment
in the ordinary course of business; provided that any such action taken with
respect to a Rig is in accordance with the applicable provisions of  this
Agreement; and

 

(f)            Asset Dispositions of any of the Drillship Documents from OGIL to
a Drillship Entity.

 

Section 6.05           Investments.  Make or suffer to exist any Investments, or
commitments therefor, except:

 

(a)           Investments in the form of Cash Equivalents;

 

(b)           Investments of the Parent in any of its Subsidiaries and
Investments of any Loan Party in another Loan Party;

 

(c)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(d)           Investments of foreign currencies or otherwise in time deposits or
other securities of foreign Governmental Authorities or other foreign Persons,
if required by the action of a foreign Governmental Authority or to fund working
capital requirements for the operations of any Borrower in the foreign country;

 

(e)           Guarantees permitted by Section 6.02; and

 

(f)            other Investments not exceeding $5,000,000 in the aggregate in
any fiscal year.

 

Section 6.06           Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(a)           each Subsidiary of the Parent (other than OGIL and its
Subsidiaries) may make Restricted Payments to the Parent and to wholly-owned
Subsidiaries (and, in the case of a Restricted Payment by a non-wholly-owned
Subsidiary, to the Parent and any Subsidiary and to

 

93

--------------------------------------------------------------------------------


 

each other owner of Equity Interest or other equity interests of such Subsidiary
on a pro rata basis based on their relative ownership interests);

 

(b)           the Parent and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;

 

(c)           the Parent may purchase, redeem or otherwise acquire shares of its
common stock or other common equity interests or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests;

 

(d)           so long as no Event of Default exists and after giving effect to
such transaction on a pro forma basis, no Default would be caused thereby, the
Parent may make, or may cause OGIL and its Subsidiaries to make, Restricted
Payments with the prior written consent of the Joint Bookrunners and the
Super-Majority Lenders; and

 

(e)           so long as no Event of Default exists and after giving effect to
such transaction on a pro forma basis, no Default would be caused thereby, the
Parent may make, or may cause OGIL and its Subsidiaries to make, Restricted
Payments with the proceeds from Top-Up Advances.

 

Section 6.07           Change in Nature of Business.  (a) With respect to the
Loan Parties (other than the Borrowers), engage in any line of business
substantially different from those lines of business conducted by the Parent and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto, (b) with respect to the Borrowers, (i) own any assets other
than the Rigs and other assets directly related thereto, (ii) engage in any line
of business other than the ownership and operation of the Rigs or
(iii) establish any segregated portfolios and (c) with respect to Vantage Int’l
Management (Singapore), Vantage Int’l Payroll (Singapore), and Vantage US
Payroll, engage in any line of business substantially different from those lines
of business conducted by such Person on the date hereof.

 

Section 6.08           Transactions With Affiliates.  Enter into any transaction
of any kind with any Affiliate of the Parent, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Parent or such Subsidiary as would be obtainable by the Parent
or such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate.

 

Section 6.09           Maintenance of Ownership of Subsidiaries.  Sell or
otherwise dispose of any shares of Capital Stock of any Borrower, any Borrower
will not sell or otherwise dispose of any shares of Capital Stock of any of its
Subsidiaries, and none of the Borrowers nor any of their respective Subsidiaries
shall issue, sell or otherwise dispose of (other than to the applicable Borrower
or the Parent) any shares of its Capital Stock.

 

Section 6.10           Agreements Restricting Liens and Distributions.  Create
or otherwise cause or suffer to exist any prohibition, encumbrance or
restriction which prohibits or otherwise (a) restricts the ability (i) of any
Subsidiary to make Restricted Payments to the Parent or any other Loan Party or
to otherwise transfer property to the Parent or any other Loan Party, (ii) of

 

94

--------------------------------------------------------------------------------


 

any Subsidiary to Guarantee the Debt of the Loan Parties or (iii) of the Parent
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Debt permitted
under Section 6.02(f) or Section 6.02(l) solely to the extent any such negative
pledge relates to the Property financed by or the subject of such Debt; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

Section 6.11           Limitation on Accounting Changes or Changes in Fiscal
Periods.  Permit (a) any change in any of its accounting policies affecting the
presentation of financial statements or reporting practices, except as required
or permitted by GAAP or (b) the fiscal year of the Parent or any of its
Subsidiaries to end on a day other than December 31 or change the Parent’s
method of determining fiscal quarters.

 

Section 6.12           Sale and Leaseback Transactions and other Off-Balance
Sheet Liabilities.  Enter into or suffer to exist any (a) Sale and Leaseback
Transaction or (b) any other transaction pursuant to which it incurs or has
incurred Off-Balance Sheet Liabilities, except for obligations permitted to be
incurred under the terms of Section 6.02.

 

Section 6.13           Amendment of Material Contracts.  Amend, modify,
supplement,  terminate or waive any provision of (a) the Loan Parties’
organizational documents in a manner which would be materially adverse to the
Secured Parties or (b) the Transaction Documents.

 

Section 6.14           Operation of Rigs.

 

(a)           make any modification to any Rig which would materially or
adversely alter the structure, type or performance characteristics of such Rig
or which would materially reduce the value of such Rig;

 

(b)           employ any Rig or allow its employment in any trade or business
which is unlawful under the laws of any relevant jurisdiction in which it is
located or subject or in carrying illicit or prohibited goods or in any manner
whatsoever which can reasonably be expected to render it liable to destruction,
seizure or confiscation; and in the event of hostilities in any part of the
world (whether war be declared or not) not employ any Rig or suffer its
employment in carrying any contraband goods or to enter or trade to any zone
which is declared a war zone by any Government Authority or by the War Risks
insurers of such Rig unless there shall have been effected by the Loan Parties
(at their expense) such special, additional or modified insurance cover as the
Collateral Agent may reasonably require;

 

(c)           if an Event of Default has occurred and is continuing, undertake
or commence upgrades or improvements on any Rig without the previous consent of
the Majority Lenders, and unless the Person to provide such upgrades or
improvements shall first have given to the Collateral Agent a written waiver or
subordination of its Liens or its equivalent, such waiver or subordination to be
in form and substance reasonably satisfactory to the Collateral Agent;

 

(d)           charter any Rig to, or permit the Rig to serve under any contract
with, a Person (i) or engage in any transaction, which will violate the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR,

 

95

--------------------------------------------------------------------------------


 

Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, or (ii) described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order or (iii) that engages or
will engage in any dealings or transactions, or is or will be otherwise
associated, with any such Person, if such transaction or violation would
(A) expose the Collateral Agent or any Secured Party to any penalty, sanction or
investigation or (B) jeopardize the Lien created by the Rig Mortgages or
(C) reasonably be expected to have a material adverse effect on the Loan Parties
or the operation of the Rigs, or any Loan Party’s ability to load or discharge
cargo or to effect repairs on the Rigs;

 

(e)           cause or permit any Rig to be operated in any manner contrary to
law (except where the failure to operate in compliance with any law would not
have a material adverse effect on the Loan Parties, such Rig or the Lien created
by the applicable Rig Mortgage);

 

(f)            abandon any Rig in a port outside the United States of America;

 

(g)           engage in any unlawful trade or violate any law or carry any cargo
that shall expose any Rig to forfeiture or capture;

 

(h)           operate any Rig in any jurisdiction or in any manner which could
cause the Lien created by the applicable Rig Mortgage to be rendered
unenforceable or the Collateral Agent’s foreclosure or enforcement rights to be
materially impaired or hindered; or

 

(i)            without giving prior written notice thereof to the Collateral
Agent, change the registered owner, name, flag, official or patent number, as
the case may be, the home port or class of any Rig.

 

Section 6.15           Bank Accounts.  Establish any bank accounts other than
(a) the Earnings Account, the Retention Account and the Debt Service Reserve
Account, or (b) accounts to be maintained with a Lender or if not maintained
with a Lender, (i) to be subject to an Account Control Agreement, (ii) to
contain less than $200,000 individually or $600,000 in the aggregate at any
time, or (iii) to be payroll accounts.  Schedule 6.15 sets forth the account
numbers and locations of all bank accounts of the Loan Parties as of the Closing
Date.

 

Section 6.16           Capital Expenditures.  Expend, or be committed to expend,
in excess of (a) $12,000,000 in the aggregate of Additional Costs during the
term of this Agreement for the initial outfitting of the Rigs and
(b) $10,000,000 of Capital Expenditures (net of reimbursements by customers,
reimbursement obligations of customers, or proceeds of Asset Dispositions used
to make such Capital Expenditures and excluding any Capital Expenditures
financed by capital contributions made by the Parent) during any one fiscal year
on a non-cumulative basis with respect to any Rig.

 

Section 6.17           Leverage Ratio.

 

(a)           Permit the Leverage Ratio for the Parent and its Subsidiaries on a
consolidated basis at all times beginning with the first day of the third fiscal
quarter occurring after the Rig 4 Delivery Date to be greater than 4.50 to 1.00.

 

96

--------------------------------------------------------------------------------


 

(b)           Permit the Leverage Ratio for OGIL and its Subsidiaries on a
consolidated basis at all times beginning with the first day of the third fiscal
quarter occurring after the Rig 4 Delivery Date to be greater than 4.50 to 1.00.

 

Section 6.18           Net Debt to Capitalization Ratio.

 

(a)           Permit the ratio of (a) Consolidated Net Debt for the Parent and
its Subsidiaries on a consolidated basis to (b) Equity of the Parent, each at
all times, to be greater than 2.00 to 1.00.

 

(b)           Permit the ratio of (a) Consolidated Net Debt for OGIL and its
Subsidiaries on a consolidated basis to (b) Equity of OGIL, each at all times,
to be greater than 2.00 to 1.00.

 

Section 6.19           Free Cash Balances.

 

(a)           Permit Free Cash Balances of the Parent and its Subsidiaries on a
consolidated basis to be less than $5,000,000.

 

(b)           Permit Free Cash Balances of OGIL and its Subsidiaries on a
consolidated basis to be less than $5,000,000.

 

Section 6.20           Working Capital Ratio.

 

(a)           Permit the Working Capital Ratio for the Parent and its
Subsidiaries on a consolidated basis at all times to be less than 1.00 to 1.00.

 

(b)           Permit the Working Capital Ratio for OGIL and its Subsidiaries on
a consolidated basis at all times to be less than 1.00 to 1.00.

 

Section 6.21           Fixed Charge Coverage Ratio.

 

(a)           Permit the Fixed Charge Coverage Ratio for the Parent and its
Subsidiaries on a consolidated basis at all times beginning with the first day
of the third fiscal quarter occurring after the Rig 4 Delivery Date to be less
than 1.25 to 1.00.

 

(b)           Permit the Fixed Charge Coverage Ratio for OGIL and its
Subsidiaries on a consolidated basis at all times beginning with the first day
of the third fiscal quarter occurring after the Rig 4 Delivery Date to be less
than 1.25 to 1.00.

 

ARTICLE VII
EVENTS OF DEFAULT

 

Section 7.01           Events of Default.  The occurrence of any of the
following events shall constitute an “Event of Default” under any Loan Document:

 

(a)           Payment.  Any Borrower shall fail to pay (i) any principal of any
Advance (including, without limitation, any mandatory prepayment required by
Section 2.07) or reimburse

 

97

--------------------------------------------------------------------------------


 

any drawing under any Letter of Credit when the same becomes due and payable, or
(ii) any interest on the Advances, any fees, reimbursements, indemnifications,
or other amounts payable in connection with the Obligations, this Agreement or
under any other Loan Document within three Business Days after the same becomes
due and payable;

 

(b)           Representation and Warranties.  Any representation or statement
made or deemed to be made by any Borrower or any other Loan Party (or any of
their respective officers) in this Agreement, in any other Loan Document, or in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed to be made;

 

(c)           Covenant Breaches.  Any Borrower or any other Loan Party shall
(i) fail to perform or observe any covenant contained in Sections 2.07, 5.01,
5.04, 5.06, 5.07, 5.09, 5.12, 5.14, and 5.15 and Article VI of this Agreement or
(ii) fail to perform or observe any other term or covenant set forth in this
Agreement or in any other Loan Document which is not covered by clause (i) above
or any other provision of this Section 7.01 if such failure shall remain
unremedied for 30 days after the earlier of (A) written notice of such default
shall have been given to the Borrowers by the Facility Agent or any Lender or
(B) any actual knowledge of such default by a Responsible Officer of any Loan
Party;

 

(d)           Cross-Default.  (i) Any Loan Party or any of its Subsidiaries
shall fail to pay any principal of or premium or interest on its Debt which is
outstanding in a principal amount of at least $5,000,000 (or the equivalent in
any other currency) individually or when aggregated with all such Debt of the
Person so in default (but excluding Debt evidenced by the Advances) when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), (ii) any other event shall occur
or condition shall exist under any agreement or instrument relating to Debt
which is outstanding in a principal amount of at least $5,000,000 (or the
equivalent in any other currency) individually or when aggregated with all such
Debt of the Person so in default (but excluding Debt evidenced by the Advances),
if the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; (iii) any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
or (iv) there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than $5,000,000;

 

(e)           Insolvency.  Any Loan Party or any of its Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness which
it would not otherwise be able to pay as it falls due or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against any Loan Party or any of its Subsidiaries seeking to adjudicate it
as a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or

 

98

--------------------------------------------------------------------------------


 

composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its property and, in the case of any such
proceeding instituted against such Person, either such proceeding shall remain
undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or such Person shall take any action to authorize any of
the actions set forth above in this paragraph (e) or any analogous procedure or
step is taken in any jurisdiction;

 

(f)            Judgments.  Any judgment, decree or order for the payment of
money shall be rendered against any Loan Party or any of its Subsidiaries in an
amount in excess of $10,000,000 (or the equivalent in any other currency) and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;

 

(g)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) the Parent or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $5,000,000;

 

(h)           Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect and if such failure can be cured by the Loan Parties, the Loan
Parties refuse to take actions required by Facility Agent to cure such
unenforceability; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document;

 

(i)            Security Documents.  The Collateral Agent for the benefit of the
Secured Parties shall fail to have an Acceptable Security Interest in a material
portion of the Collateral, except to the extent otherwise permitted by this
Agreement and if such failure can be cured by the Loan Parties, the Loan Parties
refuse to take actions required by Facility Agent to cure such failure;

 

(j)            Material Contracts.  There shall have been (i) an amendment,
material default, extension of the Delivery Date under, termination or
cancellation of any Transaction Document (other than any amendment or extension
approved by the Joint Bookrunners in consultation with the Majority Lenders) or
(ii) a material default under, termination or cancellation of any Drillship
Document; or

 

(k)           Change in Control.  A Change of Control shall occur.

 

99

--------------------------------------------------------------------------------


 

Section 7.02           Optional Acceleration of Maturity.  If any Event of
Default (other than an Event of Default pursuant to Section 7.01(e)) shall have
occurred and be continuing, then, and in any such event:

 

(a)           the Facility Agent (i) shall at the written request, or may with
the consent, of the Majority Lenders, by notice to the Borrowers, declare the
Commitments and the obligation of each Lender and each Issuing Bank to make
extensions of credit hereunder, including making Advances and issuing Letters of
Credit, to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the written request, or may with the consent, of the Majority
Lenders, by notice to the Borrowers, declare all principal, interest, fees,
reimbursements, indemnifications, and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon all such amounts shall become and be forthwith due and payable in
full, without notice of intent to demand, demand, presentment for payment,
notice of nonpayment, protest, notice of protest, grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, and all other notices,
all of which are hereby expressly waived by the Borrowers;

 

(b)           each Borrower shall, on demand of the Facility Agent at the
written request or with the consent of the Majority Lenders, deposit with the
Facility Agent into the LC Cash Collateral Account an amount of cash in Dollars
equal to the outstanding Letter of Credit Exposure as security for the
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid at such time; and

 

(c)           the Collateral Agent shall at the written request of, or may with
the consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, this Agreement, and any other Loan Document for
the ratable benefit of the Lenders by appropriate proceedings.

 

Section 7.03           Automatic Acceleration of Maturity.  If any Event of
Default pursuant to paragraph (e) of Section 7.01 shall occur:

 

(a)           (i) the Commitments and the obligation of each Lender and each
Issuing Bank to make extensions of credit hereunder, including making Advances
and issuing Letters of Credit, shall terminate, and (ii) all principal,
interest, fees, reimbursements, indemnifications, and all other amounts payable
under this Agreement and the other Loan Documents shall become and be forthwith
due and payable in full, without notice of intent to demand, demand, presentment
for payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrowers;

 

(b)           each Borrower shall deposit with the Facility Agent into the LC
Cash Collateral Account an amount of cash in Dollars equal to the outstanding
Letter of Credit Exposure as security for the Obligations to the extent the
Letter of Credit Obligations are not otherwise paid at such time; and

 

(c)           the Collateral Agent shall at the written request of, or may with
the consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, this

 

100

--------------------------------------------------------------------------------


 

Agreement, and any other Loan Document for the ratable benefit of the Lenders by
appropriate proceedings.

 

Section 7.04           Non-exclusivity of Remedies.  No remedy conferred upon
the Facility Agent, the Collateral Agent, the Issuing Banks and the Lenders is
intended to be exclusive of any other remedy, and each remedy shall be
cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.

 

Section 7.05           Right of Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Bank, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the obligations of the Borrowers or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
Issuing Bank, irrespective of whether or not such Lender or such Issuing Bank
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or Issuing Bank
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and each Issuing Bank agrees to
notify the Borrowers and the Facility Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 7.06           Application of Proceeds.

 

(a)           So long as no Event of Default has occurred and is continuing, on
each Payment Date until the applicable Tranche of Advances have been repaid in
full, after payment of Permitted Operating Expenses from monies in each of the
Earnings Account, funds in the applicable Retention Account and the applicable
Earning Account will be applied in the following priority:

 

(i)            First, to the ratable payment of any fees and other unreimbursed
reasonable expenses for which any Mandated Lead Arranger, any Joint Bookrunner,
any Agent or any Secured Party is to be reimbursed pursuant to this Agreement or
any other Loan Document, in each case that are then due and payable;

 

(ii)           Second, to the payment of all obligations of the Loan Parties
owing to any Swap Counterparty under any Swap Contract, including, if
applicable, the Swap Termination Value, if any, then due and payable;

 

(iii)          Third, to the ratable payment of accrued but unpaid interest on
the applicable Tranche of Advances then due and payable under this Agreement;

 

101

--------------------------------------------------------------------------------


 

(iv)          Fourth, to the ratable payment of all principal of the Obligations
then due and payable which relate to the applicable Tranche of Advances and
Letters of Credit and which are owing to the Facility Agent, the Collateral
Agent, the Issuing Banks and the Lenders;

 

(v)           Fifth, to fund the Debt Service Reserve Account such that the
aggregate amount of deposits in the Debt Service Reserve Account are at least
equal to three months of Debt Service of the applicable Tranche of Advances;

 

(vi)          Sixth, to the payment of any prepayment premiums then due and
payable with respect to such applicable Tranche of Advances pursuant to
Section 2.07(c)(vi);

 

(vii)         Seventh, to the ratable payment of any other unreimbursed
indemnities for which any Mandated Lead Arranger, any Joint Bookrunner, any
Agent or any Secured Party is to be indemnified pursuant to this Agreement or
any other Loan Document, in each case that are then due and payable;

 

(viii)        Eighth, to the payment of any Permitted Capital Expenditures;

 

(ix)           Ninth, 50% of the remaining balance (the “Excess Cash Flow”)
shall be applied as a mandatory prepayment in accordance with
Section 2.07(c)(i);

 

(x)            Tenth, to the ratable repayment of the applicable Tranche of all
outstanding Revolving Advances; and

 

(xi)           Eleventh, any excess shall be remitted to the Earnings Account.

 

(b)           From and during the continuance of any Event of Default, any
monies or property actually received by the Facility Agent or the Collateral
Agent pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Document or any other agreement with any
Borrower, any Guarantor or any of their Subsidiaries which secures any of the
Obligations, shall be applied in the following order:

 

(i)            First, to payment of the reasonable expenses, liabilities,
losses, costs, duties, fees, charges or other moneys whatsoever (together with
interest payable thereon) as may have been paid or incurred in, about or
incidental to any sale or other realization of Collateral, including reasonable
compensation to the Collateral Agent and its agents and counsel, and to the
ratable payment of any other unreimbursed reasonable expenses and indemnities
for which any Mandated Lead Arranger, any Joint Bookrunner, any Agent or any
Secured Party is to be reimbursed pursuant to this Agreement or any other Loan
Document, in each case that are then due and payable;

 

(ii)           Second, to the ratable payment of accrued but unpaid fees of the
Facility Agent, commitment fees, letter of credit fees, and fronting fees owing
to the Facility Agent, the Issuing Banks, and the Lenders in respect of the
Advances and Letters of Credit under this Agreement;

 

102

--------------------------------------------------------------------------------


 

(iii)          Third, to the ratable payment of accrued but unpaid interest on
the Advances and any Obligations owing to any Swap Counterparty under any Swap
Contract, including, without limitation, Swap Termination Value, then due and
payable under this Agreement on a pari passu basis;

 

(iv)          Fourth, ratably, according to the then unpaid amounts thereof,
without preference or priority of any kind among them, to the ratable payment of
all other Obligations then due and payable which relate to Advances and Letters
of Credit and which are owing to the Facility Agent, the Collateral Agent, the
Issuing Banks and the Lenders and to the payment of all obligations of the Loan
Parties owing to any Swap Counterparty under any Swap Contract, including,
without limitation, Swap Termination Value, if any, then due and payable on a
pari passu basis;

 

(v)           Fifth, to the ratable payment of all outstanding Obligations then
due and payable; and

 

(vi)          Sixth, any excess after payment in full of all Obligations shall
be paid to any Borrower or any Loan Party as appropriate or to such other Person
who may be lawfully entitled to receive such excess.

 

ARTICLE VIII
THE GUARANTY

 

Section 8.01           Liabilities Guaranteed.  Each Guarantor hereby, joint and
severally, irrevocably and unconditionally guarantees the prompt payment at
maturity of the Obligations.

 

Section 8.02           Nature of Guaranty.  This guaranty is an absolute,
irrevocable, completed and continuing guaranty of payment and not a guaranty of
collection, and no notice of the Obligations or any extension of credit already
or hereafter contracted by or extended to any Borrower need be given to any
Guarantor. This guaranty may not be revoked by any Guarantor and shall continue
to be effective with respect to the Obligations arising or created after any
attempted revocation by such Guarantor and shall remain in full force and effect
until the Obligations are paid in full and the Commitments are terminated,
notwithstanding that from time to time prior thereto no Obligations may be
outstanding. The Borrowers and the Lenders may modify, alter, rearrange, extend
for any period and/or renew from time to time, the Obligations, and the Lenders
may waive any Default or Events of Default without notice to any Guarantor and
in such event each Guarantor will remain fully bound hereunder on the
Obligations. This guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of the Obligations is rescinded or
must otherwise be returned by any of the Lenders upon the insolvency, bankruptcy
or reorganization of any Borrower or otherwise, all as though such payment had
not been made. This guaranty may be enforced by the Facility Agent and any
subsequent holder of any of the Obligations and shall not be discharged by the
assignment or negotiation of all or part of the Obligations. Each Guarantor
hereby expressly waives presentment, demand, notice of non-payment, protest and
notice of protest and dishonor, notice of Default or Event of Default, and also
notice of acceptance of this guaranty, acceptance on the

 

103

--------------------------------------------------------------------------------


 

part of the Lenders being conclusively presumed by the Lenders’ request for this
guaranty and the Guarantors’ being party to this Agreement.

 

Section 8.03           Agent’s Rights.  Each Guarantor authorizes the Facility
Agent, without notice or demand and without affecting any Guarantor’s liability
hereunder, to take and hold security for the payment of its obligations under
this Article VIII and/or the Obligations, and exchange, enforce, waive and
release any such security; and to apply such security and direct the order or
manner of sale thereof as the Facility Agent in its discretion may determine,
and to obtain a guaranty of the Obligations from any one or more Persons and at
any time or times to enforce, waive, rearrange, modify, limit or release any of
such other Persons from their obligations under such guaranties.

 

Section 8.04           Guarantor’s Waivers.

 

(a)           General.  Each Guarantor waives any right to require any of the
Lenders to (i) proceed against any Borrower or any other person liable on the
Obligations, (ii) enforce any of their rights against any other guarantor of the
Obligations, (iii) proceed or enforce any of their rights against or exhaust any
security given to secure the Obligations, (iv) have any Borrower joined with any
Guarantor in any suit arising out of this Article VIII and/or the Obligations,
or (v) pursue any other remedy in the Lenders’ powers whatsoever. The Lenders
shall not be required to mitigate damages or take any action to reduce, collect
or enforce the Obligations. Guarantor waives any defense arising by reason of
any disability, lack of corporate authority or power, or other defense of any
Borrower or any other guarantor of the Obligations, and shall remain liable
hereon regardless of whether any Borrower or any other guarantor be found not
liable thereon for any reason. Whether and when to exercise any of the remedies
of the Lenders under any of the Loan Documents shall be in the sole and absolute
discretion of the Facility Agent, acting upon the written request or with the
consent of the Majority Lenders, and no delay by the Facility Agent in enforcing
any remedy, including delay in conducting a foreclosure sale, shall be a defense
to any Guarantor’s liability under this Article VIII.

 

(b)           In addition to the waivers contained in Section 8.04(a) hereof,
the Guarantors waive, and agree that they shall not at any time insist upon,
plead or in any manner whatsoever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by the Guarantors of their
obligations under, or the enforcement by the Facility Agent or the Lenders of,
this Guaranty.  The Guarantors hereby waive diligence, presentment and demand
(whether for nonpayment or protest or of acceptance, maturity, extension of
time, change in nature or form of the Obligations, acceptance of further
security, release of further security, composition or agreement arrived at as to
the amount of, or the terms of, the Obligations, notice of adverse change in any
Borrower’s financial condition or any other fact which might materially increase
the risk to the Guarantors) with respect to any of the Obligations or all other
demands whatsoever and waive the benefit of all provisions of law which are or
might be in conflict with the terms of this Article VIII.  The Guarantors,
jointly and severally, represent, warrant and agree that, as of the date of this
Guaranty, their obligations under this Guaranty are not subject to any offsets
or defenses of any kind against the Administrative Agent, the Lenders, any
Borrower or any other Person that executes a Loan Document.  The Guarantors
further jointly and severally agree that their

 

104

--------------------------------------------------------------------------------


 

obligations under this Guaranty shall not be subject to any counterclaims,
offsets or defenses of any kind which may arise in the future against the
Administrative Agent, the Lenders, the Borrowers or any other Person that
executes a Loan Document.

 

(c)           Subrogation.  Until the Obligations have been paid in full, each
Guarantor waives all rights of subrogation or reimbursement against any
Borrower, whether arising by contract or operation of law (including, without
limitation, any such right arising under any federal or state bankruptcy or
insolvency laws) and waives any right to enforce any remedy which the Lenders
now have or may hereafter have against any Borrower, and waives any benefit or
any right to participate in any security now or hereafter held by the Facility
Agent or any Lender.

 

Section 8.05           Maturity of Obligations, Payment.  Each Guarantor agrees
that if the maturity of any of the Obligations is accelerated by bankruptcy or
otherwise, such maturity shall also be deemed accelerated for the purpose of
this Article VIII without demand or notice to any Guarantor. Each Guarantor
will, forthwith upon notice from the Facility Agent, jointly and severally pay
to the Facility Agent the amount due and unpaid by any Borrower and guaranteed
hereby. The failure of the Facility Agent to give this notice shall not in any
way release any Guarantor hereunder.

 

Section 8.06           Agent’s Expenses.  If any Guarantor fails to pay the
Obligations after notice from the Facility Agent of any Borrower’s failure to
pay any Obligations at maturity, and if any Agent obtains the services of an
attorney for collection of amounts owing by any Guarantor hereunder, or
obtaining advice of counsel in respect of any of their rights under this
Article VIII, or if suit is filed to enforce this Article VIII, or if
proceedings are had in any bankruptcy, probate, receivership or other judicial
proceedings for the establishment or collection of any amount owing by any
Guarantor hereunder, or if any amount owing by any Guarantor hereunder is
collected through such proceedings, each Guarantor jointly and severally agrees
to pay to such Agent such Agent’s reasonable attorneys’ fees.

 

Section 8.07           Liability.  It is expressly agreed that the liability of
each Guarantor for the payment of the Obligations guaranteed hereby shall be
primary and not secondary.

 

Section 8.08           Events and Circumstances Not Reducing or Discharging any
Guarantor’s Obligations.  Each Guarantor hereby consents and agrees to each of
the following to the fullest extent permitted by law, and agrees that each
Guarantor’s obligations under this Article VIII shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any rights (including without limitation rights to notice) which each
Guarantor might otherwise have as a result of or in connection with any of the
following:

 

(a)           Modifications, etc.  Any renewal, extension, modification,
increase, decrease, alteration or rearrangement of all or any part of the
Obligations, or this Agreement or any instrument executed in connection
therewith, or any contract or understanding between any Borrower and any of the
Lenders, or any other Person, pertaining to the Obligations;

 

(b)           Adjustment, etc.  Any adjustment, indulgence, forbearance or
compromise that might be granted or given by any of the Lenders to any Borrower
or any Guarantor or any Person liable on the Obligations;

 

105

--------------------------------------------------------------------------------


 

(c)           Condition of any Borrower or any Guarantor.  The insolvency,
bankruptcy arrangement, adjustment, composition, liquidation, disability,
dissolution, death or lack of power of any Borrower or any Guarantor or any
other Person at any time liable for the payment of all or part of the
Obligations; or any dissolution of any Borrower or any Guarantor, or any sale,
lease or transfer of any or all of the assets of any Borrower or any Guarantor,
or any changes in the shareholders, partners, or members of any Borrower or any
Guarantor; or any reorganization of any Borrower or any Guarantor;

 

(d)           Invalidity of Obligations.  The invalidity, illegality or
unenforceability of all or any part of the Obligations, or any document or
agreement executed in connection with the Obligations, for any reason
whatsoever, including without limitation the fact that the Obligations, or any
part thereof, exceed the amount permitted by law, the act of creating the
Obligations or any part thereof is ultra vires, the officers or representatives
executing the documents or otherwise creating the Obligations acted in excess of
their authority, the Obligations violate applicable usury laws, any Borrower has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Obligations wholly or partially uncollectible from any
Borrower, the creation, performance or repayment of the Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Obligations or executed in connection with the Obligations, or given
to secure the repayment of the Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or this Agreement or other documents or instruments
pertaining to the Obligations have been forged or otherwise are irregular or not
genuine or authentic;

 

(e)           Release of Obligors.  Any full or partial release of the liability
of any Borrower on the Obligations or any part thereof, of any co-guarantors, or
any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Obligations or any part thereof, it being recognized,
acknowledged and agreed by any Guarantor that such Guarantor may be required to
pay the Obligations in full without assistance or support of any other Person,
and no Guarantor has been induced to enter into this Article VIII on the basis
of a contemplation, belief, understanding or agreement that other parties other
than any Borrower will be liable to perform the Obligations, or the Lenders will
look to other parties to perform the Obligations;

 

(f)            Other Security.  The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Obligations;

 

(g)           Release of Collateral etc. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Obligations;

 

(h)           Care and Diligence.  The failure of the Lenders or any other
Person to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

 

106

--------------------------------------------------------------------------------


 

(i)            Status of Liens.  The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Obligations shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other security interest or lien, it being recognized and agreed by each
Guarantor that no Guarantor is entering into this Article VIII in reliance on,
or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral for the Obligations;

 

(j)            Payments Rescinded.  Any payment by any Borrower to the Lenders
is held to constitute a preference under the bankruptcy laws, or for any reason
the Lenders are required to refund such payment or pay such amount to any
Borrower or someone else; or

 

(k)           Other Actions Taken or Omitted.  Any other action taken or omitted
to be taken with respect to this Agreement, the Obligations, or the security and
collateral therefor, whether or not such action or omission prejudices any
Guarantor or increases the likelihood that any Guarantor will be required to pay
the Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of each Guarantor that each Guarantor shall be obligated
to joint and severally pay the Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Obligations.

 

Section 8.09           Subordination of All Guarantor Claims.

 

(a)           As used herein, the term “Guarantor Claims” shall mean all debts
and liabilities of any Borrower or any Subsidiary of any Borrower to any
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligation of such Borrower or such Subsidiary
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or liabilities be evidenced
by note, contract, open account, or otherwise, and irrespective of the person or
persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by any Guarantor. The Guarantor Claims shall include
without limitation all rights and claims of any Guarantor against any Borrower
or any Subsidiary of such Borrower arising as a result of subrogation or
otherwise as a result of such Guarantor’s payment of all or a portion of the
Obligations. Until the Obligations shall be paid and satisfied in full and each
Guarantor shall have performed all of its obligations hereunder, no Guarantor
shall receive or collect, directly or indirectly, from any Borrower or any
Subsidiary of such Borrower or any other party any amount upon the Guarantor
Claims.

 

(b)           Each Borrower and each Guarantor hereby (i) authorizes the
Facility Agent and the Lenders to demand specific performance of the terms of
this Section 8.09, whether or not any Borrower or any Guarantor shall have
complied with any of the provisions hereof applicable to it, at any time when it
shall have failed to comply with any provisions of this Section 8.09 which are
applicable to it and (ii) irrevocably waives any defense based on the adequacy
of a remedy at law, which might be asserted as a bar to such remedy of specific
performance.

 

107

--------------------------------------------------------------------------------


 

(c)           Upon any distribution of assets of any Loan Party in any
dissolution, winding up, liquidation or reorganization (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise):

 

(i)            The Lenders shall first be entitled to receive payment in full in
cash of the Obligations before any Borrower or any Guarantor is entitled to
receive any payment on account of the Guarantor Claims.

 

(ii)           Any payment or distribution of assets of any Loan Party of any
kind or character, whether in cash, property or securities, to which the
Borrower or any Guarantor would be entitled except for the provisions of this
Section 8.09(c), shall be paid by the liquidating trustee or agent or other
Person making such payment or distribution directly to the Lenders, to the
extent necessary to make payment in full of all Obligations remaining unpaid
after giving effect to any concurrent payment or distribution or provisions
therefor to the Lenders.

 

(d)           No right of the Lenders or any other present or future holders of
any Obligations to enforce the subordination provisions herein shall at any time
in any way be prejudiced or impaired by any act or failure to act on the part of
any Loan Party or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by any Borrower or any Guarantor with the terms
hereof, regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.

 

Section 8.10           Claims in Bankruptcy.  In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving any Borrower or any Subsidiary thereof, as debtor, the
Lenders shall have the right to prove their claim in any proceeding, so as to
establish their rights hereunder and receive directly from the receiver, trustee
or other court custodian, dividends and payments which would otherwise be
payable upon Guarantor Claims.  Each Guarantor hereby assigns such dividends and
payments to the Lenders. Should the Facility Agent or any Lender receive, for
application upon the Obligations, any such dividend or payment which is
otherwise payable to any Guarantor, and which, as between any Borrower or any
Subsidiary thereof and any Guarantor, shall constitute a credit upon the
Guarantor Claims, then upon payment in full of the Obligations, such Guarantor
shall become subrogated to the rights of the Lenders to the extent that such
payments to the Lenders on the Guarantor Claims have contributed toward the
liquidation of the Obligations, and such subrogation shall be with respect to
that proportion of the Obligations which would have been unpaid if the Facility
Agent or a Lender had not received dividends or payments upon the Guarantor
Claims.

 

Section 8.11           Payments Held in Trust.  In the event that
notwithstanding Sections 8.09 and 8.10 above, any Guarantor should receive any
funds, payments, claims or distributions which is prohibited by such Sections,
such Guarantor agrees to hold in trust for the Lenders an amount equal to the
amount of all funds, payments, claims or distributions so received, and agrees
that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions except to pay them promptly to the Facility
Agent, and each Guarantor covenants promptly to pay the same to the Facility
Agent.

 

108

--------------------------------------------------------------------------------


 

Section 8.12           Benefit of Guaranty.  The provisions of this Article VIII
are for the benefit of the Secured Parties, their successors, and their
permitted transferees, endorsees and assigns.  In the event all or any part of
the Obligations are transferred, endorsed or assigned by the Lenders, as the
case may be, to any Person or Persons in accordance with the terms of this
Agreement, any reference to the “Lenders” herein, as the case may be, shall be
deemed to refer equally to such Person or Persons.

 

Section 8.13           Reinstatement.  This Article VIII shall remain in full
force and effect and continue to be effective in the event any petition is filed
by or against any Borrower, any Guarantor or any other Loan Party for
liquidation or reorganization, in the event that any of them becomes insolvent
or makes an assignment for the benefit of creditors or in the event a receiver,
trustee or similar Person is appointed for all or any significant part of any of
their assets, and shall continue to be effective or be reinstated, as the case
may be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by the Lenders, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

Section 8.14           Liens Subordinate.  Each Guarantor agrees that any liens,
security interests, judgment liens, charges or other encumbrances upon any
Borrower’s or any of its Subsidiary’s assets securing payment of the Guarantor
Claims shall be and remain inferior and subordinate to any liens, security
interests, judgment liens, charges or other encumbrances upon any Borrower’s or
any Subsidiary of such Borrower’s assets securing payment of the Obligations,
regardless of whether such encumbrances in favor of any Guarantor, the Facility
Agent or the Lenders presently exist or are hereafter created or attach.

 

Section 8.15           Guarantor’s Enforcement Rights.  Without the prior
written consent of the Lenders, no Guarantor shall (a) exercise or enforce any
creditor’s right it may have against any Borrower or any Subsidiary of such
Borrower, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any lien,
mortgages, deeds of trust, security interest, collateral rights, judgments or
other encumbrances on assets of any Borrower or any Subsidiary of such Borrower
held by Guarantor.

 

Section 8.16           Limitation.  It is the intention of the Guarantors and
each Secured Party that the amount of the Obligations guaranteed by each
Guarantor shall be in, but not in excess of, the maximum amount permitted by
fraudulent conveyance, fraudulent transfer and similar Legal Requirement
applicable to such Guarantor. Accordingly, notwithstanding anything to the
contrary contained in this Article VIII or in any other agreement or instrument
executed in connection with the payment of any of the Obligations guaranteed
hereby, the amount of the Obligations guaranteed by a Guarantor under this
Article VIII shall be limited to an aggregate amount equal to the largest amount
that would not render such Guarantor’s obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.

 

109

--------------------------------------------------------------------------------


 

Section 8.17           Contribution Rights.

 

(a)           To the extent that any payment is made under this Guaranty (a
“Guarantor Payment”), by a Guarantor, which Guarantor Payment, taking into
account all other Guarantor Payments then previously or concurrently made by all
other Guarantors, exceeds the amount which such Guarantor would otherwise have
paid if each Guarantor had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Guarantor’s Allocable Amount
(as defined below) (in effect immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of all of the Guarantors in effect
immediately prior to the making of such Guarantor Payment, then, following the
date on which the Obligations shall be paid and satisfied in full and each
Guarantor shall have performed all of its obligations hereunder, such Guarantor
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each of the other Guarantors for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.

 

(b)           As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

 

(c)           This Section 8.17 is intended only to define the relative rights
of the Guarantors and nothing set forth in this Section 8.17 is intended to or
shall impair the obligations of the Guarantors, jointly and severally, to pay
any amounts as and when the same shall become due and payable in accordance with
the terms of this Guaranty.

 

(d)           The rights of the parties under this Section 8.17 shall be
exercisable upon the date the Obligations shall be paid and satisfied in full
and each Guarantor shall have performed all of its obligations hereunder.

 

(e)           The parties hereto acknowledge that the right of contribution and
indemnification hereunder shall constitute assets of any Guarantor to which such
contribution and indemnification is owing.

 

ARTICLE IX
THE AGENTS AND THE ISSUING BANKS

 

Section 9.01           Appointment and Authority.  Each of the Lenders and the
Issuing Banks hereby irrevocably appoints Natixis to act on its behalf as the
Facility Agent and the Collateral Agent hereunder and under the other Loan
Documents and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto, including but not limited to the execution of Security Documents on
behalf of the Secured Parties. The provisions of this Article are solely for the
benefit of the Agents, the Lenders and

 

110

--------------------------------------------------------------------------------


 

the Issuing Banks, and none of the Borrowers nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

Section 9.02           Rights as a Lender.  The Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

 

Section 9.03           Exculpatory Provisions.  The Agents shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, no Agent:

 

(a)           shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Majority Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law;
and

 

(c)           shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.

 

Neither Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the written request of the Majority Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01) or (ii) in the absence of its own gross negligence
or willful misconduct. Each Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by a Borrower, a Lender or an Issuing Bank.

 

Neither Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this

 

111

--------------------------------------------------------------------------------


 

Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.

 

Section 9.04           Reliance by Agent.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender or an Issuing Bank, the Facility Agent may presume
that such condition is satisfactory to such Lender or such Issuing Bank unless
the Facility Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Advance or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Section 9.05           Delegation of Duties.  Each Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by such Agent.
Each Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Section 9.06           Resignation of Agents.  Either Agent may at any time give
notice of its resignation to the Lenders, the Issuing Banks and the Borrower.
Upon receipt of any such notice of resignation, the Majority Lenders shall have
the right, in consultation with the Borrowers, to appoint a successor, which
shall be a bank with an office in New York, or an Affiliate of any such bank
with an office in New York. If no such successor shall have been so appointed by
the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders and the Issuing Banks, appoint a successor
Agent meeting the qualifications set forth above provided that if the Agent
shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders or the Issuing Banks under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through such Agent shall instead be made by or to each Lender
and each Issuing Bank directly, until such time as the Majority Lenders appoint
a successor Agent as provided for above in this paragraph. Upon

 

112

--------------------------------------------------------------------------------


 

the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrowers to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.

 

Any resignation by the Facility Agent pursuant to this Section shall also
constitute its resignation as Issuing Bank.  Upon the acceptance of a
successor’s appointment as Facility Agent hereunder, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank, (b) the retiring Issuing Bank shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.

 

Section 9.07           Non-Reliance on Mandated Lead Arrangers, Joint
Bookrunners, Agents and Other Lenders.  Each Lender and Issuing Bank
acknowledges that it has, independently and without reliance upon any Mandated
Lead Arranger, any Joint Bookrunner, any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon any Mandated Lead Arranger, any Joint
Bookrunner, any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 9.08           Indemnification.  WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SEVERALLY AGREE TO INDEMNIFY
UPON DEMAND EACH MANDATED LEAD ARRANGER, EACH JOINT BOOKRUNNER, EACH AGENT, EACH
ISSUING BANK AND EACH RELATED PARTY OF ANY OF THE FOREGOING (TO THE EXTENT NOT
REIMBURSED BY THE LOAN PARTIES), ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES,
AND HOLD HARMLESS EACH INDEMNITEE FROM AND AGAINST ANY AND ALL INDEMNIFIED
LIABILITIES IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE NEGLIGENCE OF ANY RELATED PARTY; PROVIDED, HOWEVER THAT NO
LENDER SHALL BE LIABLE FOR THE PAYMENT TO ANY RELATED PARTY FOR ANY PORTION OF
SUCH INDEMNIFIED LIABILITIES TO THE EXTENT DETERMINED IN A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH RELATED
PARTY’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT NO
ACTION TAKEN IN ACCORDANCE WITH THE DIRECTIONS OF THE MAJORITY LENDERS SHALL BE
DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL

 

113

--------------------------------------------------------------------------------


 

MISCONDUCT FOR PURPOSES OF THIS SECTION.  WITHOUT LIMITATION OF THE FOREGOING,
EACH LENDER AGREES TO REIMBURSE THE MANDATED LEAD ARRANGERS, THE JOINT
BOOKRUNNERS, THE AGENTS AND THE ISSUING BANKS PROMPTLY UPON DEMAND FOR ITS
RATABLE SHARE OF ANY OUT-OF-POCKET EXPENSES (INCLUDING ALL FEES, EXPENSES AND
DISBURSEMENTS OF ANY LAW FIRM OR OTHER EXTERNAL COUNSEL AND, WITHOUT
DUPLICATION, THE ALLOCATED COST OF INTERNAL LEGAL SERVICES AND ALL EXPENSES AND
DISBURSEMENTS OF INTERNAL COUNSEL) INCURRED BY ANY AGENT OR ANY ISSUING BANK IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT
THAT SUCH AGENT OR SUCH ISSUING BANK IS NOT REIMBURSED FOR SUCH BY THE LOAN
PARTIES.  THE UNDERTAKING IN THIS SECTION SHALL SURVIVE TERMINATION OF THE
COMMITMENTS, THE PAYMENT OF ALL OTHER OBLIGATIONS AND THE RESIGNATION OF ANY
AGENT.

 

Section 9.09           Collateral and Guaranty Matters.

 

(a)           The Secured Parties irrevocably authorize the Collateral Agent, at
its option and in its discretion, without the necessity of any notice to or
further consent from the Secured Parties:

 

(i)            to release any Lien on any property granted to or held by the
Collateral Agent under any Security Document (x) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (y) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (z) subject to
Section 10.01, if approved, authorized or ratified in writing by all of the
Lenders;

 

(ii)           to take any actions, including execution on behalf of the Secured
Parties, with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain Acceptable Security Interests in and Liens
upon the Collateral granted pursuant to the Security Documents.

 

(iii)          to take any action in exigent circumstances as may be reasonably
necessary to preserve any rights or privileges of the Secured Parties under the
Loan Documents or applicable Legal Requirements.

 

(b)           Upon the written request of the Collateral Agent at any time, the
Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 9.09.

 

(c)           Each Loan Party hereby irrevocably appoints the Collateral Agent
as such Loan Party’s attorney-in-fact, with full authority to, after the
occurrence of a Default, act for such Loan Party and in the name of such Loan
Party to, in the Collateral Agent’s discretion upon the occurrence and during
the continuance of Default, file one or more financing or continuation

 

114

--------------------------------------------------------------------------------


 

statements, and amendments thereto, relative to all or any part of the
Collateral without the signature of such Loan Party where permitted by law, to
receive, endorse, and collect any drafts or other instruments, documents, and
chattel paper which are part of the Collateral, and to ask, demand, collect, sue
for, recover, compromise, receive, and give acquittance and receipts for moneys
due and to become due under or in respect of any of the Collateral and to file
any claims or take any action or institute any proceedings which the Collateral
Agent may reasonably deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral.  The power of attorney granted hereby is
coupled with an interest and is irrevocable.

 

(d)           If any Loan Party fails to perform any covenant contained in this
Agreement or the other Security Documents, the Collateral Agent may itself
perform, or cause performance of, such covenant, and such Loan Party shall pay
for the expenses of the Collateral Agent incurred in connection therewith in
accordance with Section 10.04.

 

(e)           The powers conferred on the Collateral Agent under this Agreement
and the other Security Documents are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers. 
Beyond the safe custody thereof, each Agent and each Lender shall have no duty
with respect to any Collateral in its possession or control (or in the
possession or control of any agent or bailee) or with respect to any income
thereon or the preservation of rights against prior parties or any other rights
pertaining thereto. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property.  Neither Agent nor any
Lender shall be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee, broker or
other agent or bailee selected by Borrower or selected by any Agent in good
faith.

 

Section 9.10           No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Mandated Lead Arrangers,
Documentation Agent or Syndication Agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the Facility
Agent, Collateral Agent, a Lender or an Issuing Bank.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.01         Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document (other than the Fee Letters), and
no consent to any departure by any Borrower or any other Loan Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Lenders and the Borrowers, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver or consent shall:

 

115

--------------------------------------------------------------------------------


 

(a)           waive any condition set forth in Article III (other than Sections
3.02(d) and (e)) without the written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.02) without the written consent of
such Lender or increase the Aggregate Commitments, the Aggregate Term
Commitments, the Aggregate Top-Up Commitments, the Aggregate Revolving
Commitments or the aggregate Tranche of any Commitment without the written
consent of each Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Advance or Reimbursement Obligation, or (subject to clause (v) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document, or change the manner of computation
of any financial ratio (including any change in any applicable defined term)
used in determining the Applicable Margin that would result in a reduction of
any interest rate on any Advance or any fee payable hereunder without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Majority Lenders shall be necessary to waive any
obligation of any Borrower to pay interest at the Default Rate;

 

(e)           change Section 2.12 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(f)            change any provision of this Section or the definition of
“Majority Lenders”, “Super-Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;

 

(g)           release any Guarantor from its guaranty of the Obligations or any
of the Collateral without the written consent of each Lender;

 

(h)           change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
one Class of Advances differently from the rights in respect of payments due to
Lenders holding another Class of Advances without the prior written consent of
each Lender;

 

(i)            amend Section 7.06 without the written consent of each Lender;

 

(j)            amend Sections 2.07(c) or (d) or any definitions used therein
without the written consent of each Lender directly affected thereby;

 

(k)           agree to any extension of any Delivery Date without the written
consent of each Joint Bookrunner in consultation with the Majority Lenders;

 

116

--------------------------------------------------------------------------------


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Banks in addition to the Lenders required
above, affect the rights or duties of the Issuing Banks under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Facility Agent in addition to the Lenders required above,
affect the rights or duties of the Facility Agent under this Agreement or any
other Loan Document; (iii) Section 10.06(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Advances are being funded by an SPC at the time of such amendment,
waiver or other modification; (iv) either Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto; (v) Schedule 1.01(a) may be modified at any time by the Majority
Lenders; (vi) the Rig Construction Contracts may be amended, modified, or
supplemented at any time with the consent of the Facility Agent acting upon
instruction from the Majority Lenders and (vii) Section 3.02(d) and
Section 3.02(e) may be modified at any time by the Joint Bookrunners in
consultation with the Majority Lenders.

 

Section 10.02         Notices, Etc.

 

(a)           General.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (c) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by telecopier or (subject to
subsection (c) below) electronic mail address as follows:

 

(i)            if to the Borrowers or any other Loan Party, the Facility Agent
or the Issuing Banks, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Facility Agent.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (c) below, shall be effective as provided in said
paragraph (c).  In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Legal
Requirements, have the same force and effect as manually-signed originals and
shall be binding on all Loan Parties, the Facility Agent and the Lenders. 

 

117

--------------------------------------------------------------------------------


 

The Facility Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

(c)           Limited Use of Electronic Mail.  Notices and other communications
to the Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Facility Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or Issuing Bank, as applicable, has notified the
Facility Agent that it is incapable of receiving notices under such Article by
electronic communication. The Facility Agent or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Facility Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(d)           Reliance by Facility Agent and Lenders.  The Facility Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of any Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  EACH BORROWER SHALL INDEMNIFY EACH
MANDATED LEAD ARRANGER, EACH JOINT BOOKRUNNER, EACH AGENT, EACH ISSUING BANK,
EACH LENDER AND THEIR RELATED PARTIES FROM ALL LOSSES, COSTS, EXPENSES AND
LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF SUCH BORROWER.  All telephonic notices to
and other communications with the Facility Agent may be recorded by the Facility
Agent, and each of the parties hereto hereby consents to such recording.

 

Section 10.03         No Waiver; Cumulative Remedies.  No failure on the part of
any Lender or any Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Section 10.04         Costs and Expenses.  Each Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Mandated Lead Arrangers, the
Joint Bookrunners, the Agents

 

118

--------------------------------------------------------------------------------


 

and their Affiliates (including the reasonable fees, charges and disbursements
of counsel for any Joint Bookrunner or Agent), and shall pay all fees and time
charges and disbursements for attorneys who may be employees of any Joint
Bookrunner or any Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Mandated Lead Arranger, any Joint
Bookrunner, any Agent, any Lender or any Issuing Bank (including the fees,
charges and disbursements of any counsel for any Mandated Lead Arranger, any
Joint Bookrunner, any Agent, any Lender or any Issuing Bank), and shall pay all
fees and time charges for attorneys who may be employees of any Mandated Lead
Arranger, any Joint Bookrunner, any Agent, any Lender or any Issuing Bank, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Advances made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.  The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by any Mandated Lead
Arranger, any Joint Bookrunner or any Agent and the cost of independent public
accountants and other outside experts retained by any Mandated Lead Arranger,
any Joint Bookrunner, any Agent or any Lender.  All amounts due under this
Section 10.04 shall be payable within ten Business Days after demand therefor. 
The agreements in this Section shall survive the termination of the Commitments
and repayment of all other Obligations.

 

SECTION 10.05     Indemnification.  EACH BORROWER SHALL INDEMNIFY EACH AGENT,
EACH MANDATED LEAD ARRANGER, EACH JOINT BOOKRUNNER, EACH LENDER, EACH ISSUING
BANK, EACH OTHER SECURED PARTY, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR
DISBURSEMENTS (INCLUDING ALL FEES, EXPENSES AND DISBURSEMENTS OF ANY LAW FIRM OR
OTHER EXTERNAL COUNSEL AND, WITHOUT DUPLICATION, THE ALLOCATED COST OF INTERNAL
LEGAL SERVICES AND ALL EXPENSES AND DISBURSEMENTS OF INTERNAL COUNSEL) OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST ANY INDEMNITEE IN ANY WAY RELATING TO OR ARISING OUT OF OR IN CONNECTION
WITH (A) THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE, OR ADMINISTRATION OF
THIS AGREEMENT, ANY LOAN DOCUMENT, OR ANY OTHER AGREEMENT, LETTER OR INSTRUMENT
DELIVERED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED THEREBY OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, (B) ANY COMMITMENT,
ADVANCE OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY AN ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (C) ANY ACTION
TAKEN OR OMITTED BY ANY AGENT OR ANY ISSUING BANK UNDER

 

119

--------------------------------------------------------------------------------


 

THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING SUCH AGENT’S AND SUCH
ISSUING BANK’S OWN NEGLIGENCE), (D) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR
OPERATED BY ANY BORROWER, ANY SUBSIDIARY OR ANY OTHER LOAN PARTY, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY BORROWER, ANY SUBSIDIARY OR
ANY OTHER LOAN PARTY, OR (E) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING ANY INVESTIGATION OF, PREPARATION
FOR, OR DEFENSE OF ANY PENDING OR THREATENED CLAIM, INVESTIGATION, LITIGATION OR
PROCEEDING) AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO (ALL THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO BORROWER SHALL ASSERT, AND
HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

ALL AMOUNTS DUE UNDER THIS SECTION 10.05 SHALL BE PAYABLE WITHIN TEN BUSINESS
DAYS AFTER DEMAND THEREFOR.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE FACILITY AGENT, THE REPLACEMENT OF ANY LENDER, THE
TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF
ALL THE OTHER OBLIGATIONS.

 

Section 10.06         Successors and Assigns.

 

(a)           Generally.  The terms and provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) or (i) of this Section, or (iv) to an SPC in accordance with the provisions
of

 

120

--------------------------------------------------------------------------------


 

subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).   Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Advances owing to it, participations in Letter of Credit Obligations) at the
time owing to it; provided, however, that

 

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Advances of the Class being
assigned at the time owing to it or in the case of an assignment to a Lender or
an Affiliate of a Lender or an Approved Fund (as defined in subsection (g) of
this Section) with respect to a Lender, the aggregate amount of the Commitments
and Advances of such Lender of the Class being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall not be less than $5,000,000;

 

(ii)           the parties to each such assignment shall execute and deliver to
the Facility Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance; and

 

(iii)          each Eligible Assignee (other than an Eligible Assignee that is a
Lender or an Affiliate of a Lender) shall pay to the Facility Agent a $3,500
processing and recording fee.  Any such assignment must be ratable as among the
Tranches.

 

Upon such execution, delivery, acceptance and recording thereof by the Facility
Agent pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Acceptance, (A) the Eligible Assignee
thereunder shall be a party hereto for all purposes and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.09, 2.11, 10.04 and 10.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c)           Register.  The Facility Agent shall maintain at its Applicable
Lending Office a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the

 

121

--------------------------------------------------------------------------------


 

recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount of the Advances owing to, each Lender from time to time
(the “Register”).  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and each of the Loan Parties, the
Facility Agent, the Issuing Banks, and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by any Loan Party or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Facility Agent, sell participations to any
Person (other than a natural person, a Borrower or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances (including such Lender’s
participations in Letter of Credit Obligations) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Facility Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to subsection
(e) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.08, 2.09, 2.11, 10.04 and 10.05 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 7.05 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.

 

(e)           A Participant shall not be entitled to receive any greater payment
under Section 2.09 or 2.11 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.11 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.11(e) as though it were a Lender.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Facility Agent and the Borrowers (an “SPC”) the

 

122

--------------------------------------------------------------------------------


 

option to provide all or any part of any Advance that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof.  Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender.  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof.  Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrowers and the Facility Agent and without paying any
processing fee therefor, assign all or any portion of its right to receive
payment with respect to any Advance to the Granting Lender and (ii) disclose on
a confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or Guarantee or credit or liquidity enhancement to such SPC.

 

(h)           Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.06, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

Section 10.07         Confidentiality.  Each of the Facility Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or

 

123

--------------------------------------------------------------------------------


 

thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Loan Party and
its obligations, (g) with the consent of the Borrowers or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Facility Agent or any Lender on a
nonconfidential basis from a source other than the Borrower.  For purposes of
this Section, “Information” means all information received from any Loan Party
relating to any Loan Party or any of their respective businesses, other than any
such information that is available to the Facility Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party, provided that, in
the case of information received from a Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  The Borrowers hereby acknowledge that (a) the Agents,
the Joint Bookrunners and/or the Mandated Lead Arrangers will make available to
the Lenders materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Parent or its securities) (each, a “Public Lender”).  Each of the Borrowers
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Agents, the Joint Bookrunners, the Mandated Lead
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or any securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in this Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Agents, the Joint Bookrunners
and the Mandated Lead Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform other than that which is designated “Public Investor.”

 

Section 10.08         Execution in Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

Section 10.09         Survival of Representations, etc.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Facility
Agent and each Lender, regardless of any investigation made by the Facility
Agent or any Lender or on their behalf and notwithstanding that the Facility
Agent or any Lender may have

 

124

--------------------------------------------------------------------------------


 

had notice or knowledge of any Default at the time of any Advance, and shall
continue in full force and effect as long as any Advance or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

Section 10.10         Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 10.11         Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the Facility
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower.  In determining
whether the interest contracted for, charged, or received by the Facility Agent
or a Lender exceeds the Maximum Rate, such Person may, to the extent permitted
by applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

Section 10.12         The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall any Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrowers’ or the Facility Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrowers, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

125

--------------------------------------------------------------------------------


 

Section 10.13         Governing Law.  This Agreement and each of the other Loan
Documents shall be governed by and construed in accordance with the laws of the
State of New York and the applicable laws of the United States of America.

 

Section 10.14         SUBMISSION TO JURISDICTION.

 

(a)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE EASTERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY,
THE FACILITY AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH LOAN PARTY,
THE FACILITY AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  EACH LOAN PARTY, THE FACILITY AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

(b)           Each Loan Party has irrevocably appointed CT Corporation System
(the “Process Agent”), with an office on the date hereof at 111 Eighth Ave., New
York, New York, 10011, as its agent to receive on its behalf and on behalf of
its property service of copies of any summons or complaint or any other process
which may be served in any action.  Such service may be made by mailing or
delivering a copy of such process to such Loan Party in care of the Process
Agent at the Process Agent’s above address, and each Loan Party hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf.  As an alternative method of service, each Loan Party also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to it at the address
specified for it on the signature pages of this Agreement.

 

(c)           Nothing in this Section 10.14 shall affect the right of any Agent
or any other Lender to serve legal process in any other manner permitted by law
or affect the right of any Agent or any Lender to bring any action or proceeding
against any Loan Party (as a Borrower or as a Guarantor) in the courts of any
other jurisdiction.

 

Section 10.15         WAIVER OF JURY.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN

 

126

--------------------------------------------------------------------------------


 

EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

Section 10.16         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

Section 10.17         Judgment Currency.

 

(a)           The obligations of the Borrowers and the other Loan Parties
hereunder and under the other Loan Documents to make payments in U.S. Dollars
(the “Obligation Currency”) shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Facility Agent or a Lender or
an Issuing Bank of the full amount of the Obligation Currency expressed to be
payable to the Facility Agent, such Lender or such Issuing Bank under this
Agreement or the other Loan Documents.  If, for the purpose of obtaining or
enforcing judgment against any Borrower or any other Loan Party or in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the rate of exchange (as
quoted by the Facility Agent or if the Facility Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Facility Agent) determined, in each case, as of the date immediately preceding
the day on which the judgment is given (such Business Day being hereinafter
referred to as the “Judgment Currency Conversion Date”).

 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, such Loan Party covenants and agrees to pay, or cause to be paid, as
a separate obligation and notwithstanding any judgment, such additional amounts,
if any (but in any event not a lesser amount), as may be necessary to ensure
that the amount paid in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

 

(c)           For purposes of determining the rate of exchange for this Section,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

 

Section 10.18         USA Patriot Act Notice.  Each Lender and Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2003)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will

 

127

--------------------------------------------------------------------------------


 

allow such Lender or the Agent, as applicable, to identify the Loan Parties in
accordance with the Act. Each Loan Party shall, following a request by the Agent
or any Lender, provide all documentation and other information that the Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

Section 10.19         Fee Letters.  The Parent hereby assumes the obligations,
covenants and agreements of Vantage Energy under each of the Fee Letters.

 

[Signature pages follow.]

 

128

--------------------------------------------------------------------------------


 

EXECUTED as of date first set forth above.

 

 

BORROWERS:

 

 

 

 

 

EMERALD DRILLER COMPANY

 

 

 

 

 

By:

 /s/ Paul A. Bragg

 

 

Paul A. Bragg

 

 

Chief Executive Officer

 

 

 

 

 

SAPPHIRE DRILLER COMPANY

 

 

 

 

 

By:

 /s/ Paul A. Bragg

 

 

Paul A. Bragg

 

 

Chief Executive Officer

 

 

 

 

 

AQUAMARINE DRILLER COMPANY

 

 

 

 

 

By:

 /s/ Paul A. Bragg

 

 

Paul A. Bragg

 

 

Chief Executive Officer

 

 

 

 

 

TOPAZ DRILLER COMPANY

 

 

 

 

 

By:

 /s/ Paul A. Bragg

 

 

Paul A. Bragg

 

 

Chief Executive Officer

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

VANTAGE DRILLING COMPANY

 

 

 

 

 

 

 

By:

 /s/ Paul A. Bragg

 

 

Paul A. Bragg

 

 

Chief Executive Officer

 

 

 

 

 

 

 

OFFSHORE GROUP INVESTMENT
LIMITED

 

 

 

 

 

 

 

By:

 /s/ Paul A. Bragg

 

 

Paul A. Bragg

 

 

Chief Executive Officer

 

 

 

 

 

 

 

VANTAGE ENERGY SERVICES, INC.

 

 

 

 

 

 

 

By:

 /s/ Paul A. Bragg

 

 

Paul A. Bragg

 

 

Chief Executive Officer

 

 

 

 

 

 

 

VANTAGE INTERNATIONAL
MANAGEMENT CO.

 

 

 

 

 

 

 

By:

 /s/ Paul A. Bragg

 

 

Paul A. Bragg

 

 

Chief Executive Officer

 

 

 

 

 

 

 

VANTAGE INTERNATIONAL PAYROLL
CO.

 

 

 

 

 

 

 

By:

 /s/ Paul A. Bragg

 

 

Paul A. Bragg

 

 

Chief Executive Officer

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

VANTAGE DRILLER I CO

 

 

 

 

 

 

 

By:

 /s/ Paul A. Bragg

 

 

Paul A. Bragg

 

 

Chief Executive Officer

 

 

 

 

 

 

 

VANTAGE DRILLER II CO

 

 

 

 

 

 

 

By:

 /s/ Paul A. Bragg

 

 

Paul A. Bragg

 

 

Chief Executive Officer

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGENTS:

 

 

 

NATIXIS, as Facility Agent and Collateral
Agent

 

 

 

 

 

By:

 /s/ Michel Degermann

 

Name:

 Michel Degermann

 

Title:

 Head of Shipping Finance

 

 

 

 

 

By:

 /s/ Thomas Bodereau

 

Name:

 Thomas Bodereau

 

Title:

 VP

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JOINT BOOKRUNNERS:

 

 

 

NATIXIS

 

 

 

 

 

By:

 /s/ Michel Degermann

 

Name:

 Michel Degermann

 

Title:

 Head of Shipping Finance

 

 

 

 

 

By:

/s/ Thomas Bodereau

 

Name:

 Thomas Bodereau

 

Title:

 VP

 

 

 

 

 

FORTIS BANK S.A./N.V., NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Eric Chilton

 

Name:

 Eric Chilton

 

Title:

 Managing Director

 

 

 

 

 

By:

 /s/ John G. Sullivan

 

Name:

 John G. Sullivan

 

Title:

 Managing Director

 

 

 

 

 

BTMU CAPITAL CORPORATION

 

 

 

 

 

By:

 /s/ Cheryl A. Behan

 

 

 Cheryl A. Behan

 

 

 Senior Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

FORTIS BANK S.A./N.V., NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Eric Chilton

 

Name:

Eric Chilton

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ John G. Sullivan

 

Name:

John G. Sullivan

 

Title:

Managing Director

 

 

 

 

 

NATIXIS

 

 

 

 

 

By:

/s/ Michel Degermann

 

Name:

Michel Degermann

 

Title:

Head of Shipping Finance

 

 

 

 

 

By:

/s/ Thomas Bodereau

 

Name:

Thomas Bodereau

 

Title:

VP

 

 

 

 

 

BTMU CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Cheryl A. Behan

 

 

Cheryl A. Behan

 

 

Senior Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------